


Exhibit 10.29

 

Execution

 

 

 

TRUST INDENTURE

 

Between

 

STATE OF CONNECTICUT



and



FIRST UNION NATIONAL BANK



as Trustee

 

Dated
as of
March 1, 2000

 

relating to

 

State of Connecticut
Bradley International Airport
Special Obligation Parking Revenue Bonds

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

DEFINITIONS

 

 

 

 

 

Section 1.01. Definitions

 

5

Section 1.02. Interpretation

 

19

Section 1.03. Captions and Headings

 

20

 

 

 

ARTICLE II

 

 

AUTHORIZATION, TERMS AND DELIVERY OF BONDS

 

 

 

 

 

Section 2.01. Authorized Amount of Bonds

 

21

Section 2.02. Delivery of Series 2000 Bonds

 

21

Section 2.03. Conditions for Issuance of Additional Series of Bonds

 

22

Section 2.04. Delivery of Additional Series of Bonds

 

23

Section 2.05. Issuance of Subordinate Bonds

 

25

Section 2.06. Issuance of Other Obligations

 

26

 

 

 

ARTICLE III

 

 

TERMS OF BONDS GENERALLY

 

 

 

 

 

Section 3.01. Form of Bonds

 

27

Section 3.02. Variable Terms

 

27

Section 3.03. Execution and Authentication of Bonds

 

27

Section 3.04. Security for the Bonds

 

28

Section 3.05. Payment and Ownership of Bonds

 

29

Section 3.06. Transfer and Exchange of Bonds

 

30

Section 3.07. Mutilated, Lost, Wrongfully Taken or Destroyed Bonds

 

31

Section 3.08. Safekeeping and Cancellation of Bonds

 

32

Section 3.09. Book-Entry Bonds

 

32

Section 3.10. Nonpresentment of Bonds

 

33

 

 

 

ARTICLE IV

 

 

REDEMPTION OF BONDS

 

 

 

 

 

Section 4.01. Terms of Redemption of Bonds

 

35

Section 4.02. Partial Redemption

 

35

Section 4.03. Notice of Redemption

 

35

Section 4.04. Payment of Redeemed Bonds

 

35

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE V

 

 

FUNDS AND PAYMENTS

 

 

 

 

 

Section 5.01. Creation of Funds

 

37

Section 5.02. Construction Fund

 

38

Section 5.03. Garage Gross Receipts Fund

 

40

Section 5.04. Debt Service Fund

 

42

Section 5.05. Debt Service Reserve Fund

 

43

Section 5.06. Garage Major Maintenance and Capital Improvement Fund

 

45

Section 5.07. Garage Surplus Fund

 

45

Section 5.08. State Payment Fund

 

46

Section 5.09. Demand for Payment under APCOA Guaranty

 

46

Section 5.10. Investment of Funds

 

47

Section 5.11. Rebate Fund

 

48

Section 5.12. Valuation

 

48

Section.5.13.

Further Application of Pledged Revenues; Application of Available Pledged
Revenues; Payments to Funds

 

49

Section 5.14. Moneys to be Held in Trust

 

50

 

 

 

ARTICLE VI

 

 

THE TRUSTEE, REGISTRAR, PAYING AGENTS AND AUTHENTICATING AGENTS

 

 

 

 

 

Section 6.01. Trustee’s Acceptance and Responsibilities

 

51

Section 6.02. Certain Rights and Obligations of the Trustee

 

52

Section 6.03. Fees, Charges and Expenses of Trustee, Registrar, Paying Agents
and Authenticating Agents

 

55

Section 6.04. Intervention by Trustee

 

55

Section 6.05. Successor Trustee

 

56

Section 6.06. Appointment of Co-Trustee

 

56

Section 6.07. Resignation by the Trustee

 

57

Section 6.08. Removal of the Trustee

 

57

Section 6.09. Appointment of Successor Trustee

 

57

Section 6.10. Adoption of Authentication

 

59

Section 6.11. Registrars

 

59

Section 6.12. Designation and Succession of Paying Agents

 

60

Section 6.13. Designation and Succession of Authenticating Agents

 

61

Section 6.14. Dealing in Bonds

 

62

Section 6.15. Representations and Covenants of Trustee

 

62

Section 6.16. Right of Trustee to Pay Taxes and Other Charges

 

62

Section 6.17. State’s Right to Audit

 

63

 

 

 

ARTICLE VII

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

Section 7.01. Events of Default

 

64

Section 7.02. Notice of Default

 

65

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 7.03. Remedies; Rights of Holders

 

65

Section 7.04. Right of Holders to Direct Proceedings

 

66

Section 7.05. Appointment of Receiver

 

66

Section 7.06. Application of Money

 

67

Section 7.07. Remedies Vested in Trustee

 

68

Section 7.08. Rights and Remedies of Holders

 

68

Section 7.09. Termination of Proceedings

 

69

Section 7.10. Waivers of Events of Default

 

69

Section 7.11. No Claims Against Trustee

 

70

Section 7.12. Provisions Subject to Applicable Law

 

70

 

 

 

ARTICLE VIII

 

 

REPRESENTATIONS, COVENANTS AND AGREEMENTS OF THE STATE

 

 

 

 

 

Section 8.01. Representations; Certain Covenants and Agreements

 

71

Section 8.02. Title to Garage

 

72

Section 8.03. After-Acquired Property, Further Assurances

 

72

Section 8.04. Special Covenants of the State

 

72

 

 

 

ARTICLE IX

 

 

DEFEASANCE

 

 

 

 

 

Section 9.01. Release of Indenture

 

74

Section 9.02. Payment and Discharge of Bonds

 

74

Section 9.03. Survival of Certain Provisions

 

75

 

 

 

ARTICLE X

 

 

SUPPLEMENTAL TRUST INDENTURES

 

 

 

 

 

Section 10.01. Supplemental Trust Indentures Not Requiring Consent of Holders

 

77

Section 10.02. Supplemental Trust Indentures Requiring Consent of Holders

 

78

Section 10.03. Authorization to Trustee; Effect of Supplement

 

79

Section 10.04. Opinion of Bond Counsel

 

80

Section 10.05. Modification by Unanimous Consent

 

80

Section 10.06. Consent of ABPC and APCOA

 

80

 

 

 

ARTICLE XI

 

 

AMENDMENTS TO LEASE AND APCOA GUARANTY; SUBSTITUTE LEASE OR OPERATING AGREEMENT

 

 

 

 

 

Section 11.01.

Amendments to Lease and APCOA Guaranty Not Requiring Consent of Holders;
Substitute Lease or Operating Agreement

 

81

Section 11.02. Amendments to Lease and APCOA Guaranty Requiring Consent of
Holders

 

81

Section 11.03. Opinion of Bond Counsel

 

81

Section 11.04. Consent of Trustee

 

82

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE XII

 

 

PARITY OBLIGATIONS

 

 

 

 

 

Section 12.01. Parity Obligations Permitted

 

83

Section 12.02. Parity Obligations

 

83

 

 

 

ARTICLE XIII

 

 

MISCELLANEOUS

 

 

 

 

 

Section 13.01. Limitation of Rights

 

85

Section 13.02. Severability

 

85

Section 13.03. Notices

 

85

Section 13.04. Suspension of Mail

 

86

Section 13.05. Payments Due on Non-Business Days

 

86

Section 13.06. Instruments of Holders

 

86

Section 13.07. Priority of this Indenture

 

87

Section 13.08. Extent of Covenants; No Personal Liability

 

87

Section 13.09. Binding Effect

 

87

Section 13.10. Counterparts

 

87

Section 13.11. Governing Law

 

87

 

iv

--------------------------------------------------------------------------------


 

TRUST INDENTURE

 

THIS TRUST INDENTURE dated as of March 1, 2000, is made by and between the State
of Connecticut (the “State”) and First Union National Bank, a national banking
association organized and existing under the laws of the United States, duly
authorized to exercise corporate trust powers in the State of Connecticut, as
Trustee, under the circumstances summarized in the following recitals (the
capitalized terms not defined in the recitals and granting clauses being used
therein as defined in this Indenture):

 

A. The State, acting through the Department of Transportation, is the owner of
certain land, buildings and improvements thereon known as Bradley International
Airport (the “Airport”), which is located in part in the Town of Windsor Locks,
County of Hartford, State of Connecticut, and the State has determined to
construct an approximately 3,450 space parking garage and other related
improvements (the “Garage”) on a site immediately adjacent to the terminal
complex at the Airport;

 

B. The State previously has entered into the Indenture of Trust, dated as of
October 1, 1982, as amended, with the trustee named therein (the “Bradley
Airport Parity Bond Indenture”), providing for the issuance thereunder of the
Bradley Airport Parity Bonds;

 

C. By virtue of the authority of the laws of the State, particularly C.G.S.
Chapter 266a et seq., and Section 2.8 of the Bradley Airport Parity Bond
Indenture, the State is authorized to enter into Special Facility Leases and to
issue Special Obligation Bonds (each as defined in Section 2.8 of the Bradley
Airport Parity Bond Indenture) and further is authorized to enter into this
Indenture and to do or cause to be done all the acts and things herein provided
or required to be done;

 

D. In order to acquire and construct the Garage, the State has entered into the
Construction, Financing and Operating Special Facility Lease Agreement, dated as
of March 1, 2000 (the “Lease”), with APCOA Bradley Parking Company, LLC, a
Connecticut limited liability company (“ABPC”), which has agreed to construct
and operate the Garage and to provide for the payment of certain amounts
thereunder, and the State has determined to issue and sell one or more series of
its Bradley International Airport Special Obligation Parking Revenue Bonds (the
“Bonds”) to provide funds to finance the costs of the acquisition and
construction of the Garage and related costs;

 

E. The State has determined to issue (i) its $47,665,000 State of Connecticut
Bradley International Airport Special Obligation Parking Revenue Bonds,
Series 2000 A (the “Series 2000 A Bonds”), and (ii) its $6,135,000 State of
Connecticut Bradley International Airport Special Obligation Parking Revenue
Bonds, Taxable Series 2000 B (the “Series 2000 B Taxable Bonds”; together with
the Series 2000 A Bonds, the “Series 2000 Bonds”), which Series 2000 Bonds shall
be substantially in the forms set forth in the First Supplemental Indenture;

 

--------------------------------------------------------------------------------


 

F. To secure the payment of Debt Service on the Series 2000 Bonds and certain
other payments due and payable by ABPC to the State under the Lease,
APCOA/Standard Parking, Inc. (“APCOA”), the sole corporate member of ABPC, has
delivered to the State the Guaranty Agreement, dated as of March 1, 2000 (the
“APCOA Guaranty”);

 

G. By resolution duly adopted on August 27, 1999 by the State Bond Commission,
the State is authorized to enter into this Indenture and to issue the
Series 2000 Bonds for the purpose of financing the acquisition and construction
of the Garage;

 

H. All acts and conditions required to be done or performed or to have been met
precedent to and in the issuance of the Series 2000 Bonds and the signing and
delivery of this Indenture and the First Supplemental Indenture have been
performed and have been met, or at the delivery of the Series 2000 Bonds will
have been performed and will have been met (i) to make the Series 2000 Bonds,
when issued, delivered and authenticated, valid special obligations of the State
in accordance with the terms thereof and hereof, and (ii) to make this Indenture
a valid, binding and legal trust agreement for the security of the Bonds in
accordance with its terms;

 

I. The obligation of the State to pay the principal of and interest on the
Series 2000 Bonds is to be insured, for the benefit of the Holders of the
Series 2000 Bonds, by the Bond Insurer; and

 

J. The Trustee has accepted the trusts created by this Indenture and in evidence
thereof has joined in the execution hereof;

 

NOW, THEREFORE, THIS INDENTURE WITNESSETH, that to secure: the payment of Debt
Service on the Bonds according to their true intent and meaning and all other
amounts due from time to time hereunder, including those due to the Trustee, and
to secure the performance and observance of all of the covenants, agreements,
obligations and conditions contained therein and herein, and to declare the
terms and conditions upon and subject to which the Bonds are and are intended to
be issued, held, secured and enforced, and in consideration of the premises and
the acceptance by the Trustee of the trusts created herein and of the purchase
and acceptance of the Bonds by the Holders, and for other good and valuable
consideration, the receipt of which is acknowledged, the State has signed and
delivered this Indenture and does hereby absolutely and irrevocably pledge and
assign to the Trustee and to its successors in trust, and its and their assigns,
and grant a lien upon, all right, title and interest of the State in the
Assigned Lease Rights, the Pledged Revenues, the Pledged Funds and the APCOA
Guaranty (but only as to APCOA’s obligation thereunder to make Guarantor
Payments) to the extent and with the exceptions provided in this Indenture;

 

PROVIDED, HOWEVER, that any pledge or assignment of, or lien on, any Fund,
account, receivables, revenues, money or other intangible property not in the
custody of the Trustee shall be valid and enforceable only to the extent
permitted by law.

 

TO HAVE AND TO HOLD unto the Trustee and its successors in that trust and its
and their assigns forever;

 

2

--------------------------------------------------------------------------------


 

BUT IN TRUST, NEVERTHELESS, and subject to the provisions hereof,

 

(a) except as provided otherwise herein, for the equal and proportionate
benefit, security and protection of all present and future Holders,

 

(b) for the enforcement of the payment of the Debt Service on the Bonds and all
other amounts due from time to time hereunder, including those due to the
Trustee, when payable, according to the true intent and meaning thereof and of
this Indenture, and

 

(c) to secure the performance and observance of and compliance with the
covenants, agreements, obligations, terms and conditions of this Indenture,

 

in each case, except as provided otherwise herein, without preference, priority
or distinction, as to lien or otherwise, of any one Bond over any other by
reason of designation, number, date of the Bonds or of authorization, issuance,
sale, execution, authentication, delivery or maturity thereof, or otherwise, so
that each Bond and all Bonds shall have the same right, lien and privilege under
this Indenture, and shall be secured equally and ratably hereby, it being
intended that the lien and security of this Indenture shall take effect from the
date hereof, without regard to the date of actual issue, sale or delivery of the
Bonds, as though upon that date all of the Bonds were actually issued, sold and
delivered to purchasers for value;

 

PROVIDED FURTHER, HOWEVER, that if

 

(i) the principal of the Bonds and the interest due or to become due thereon,
together with any premium required by redemption of any of the Bonds prior to
maturity, shall be well and truly paid, at the times and in the manner to which
reference is made in the Bonds, according to the true intent and meaning
thereof, or the outstanding Bonds shall have been paid and discharged in
accordance with Article IX hereof, and

 

(ii) all of the covenants, agreements, obligations, terms and conditions of the
State under this Indenture shall have been kept, performed and observed, and
there shall have been paid to the Trustee, the Registrar, the Paying Agents and
the Authenticating Agents all sums of money due or to become due to them in
accordance with the terms and provisions hereof,

 

then this Indenture and the rights assigned hereby shall cease, determine and be
void, except as provided in Section 9.03 hereof with respect to the survival of
certain provisions hereof; otherwise, this Indenture shall be and remain in full
force and effect.

 

3

--------------------------------------------------------------------------------


 

It is declared that all Bonds issued hereunder and secured hereby are to be
issued, authenticated and delivered, and that all Pledged Revenues and the
Pledged Funds are to be dealt with and disposed of under, upon and subject to,
the terms, conditions, stipulations, covenants, agreements, obligations, trusts,
uses and purposes provided in this Indenture. The State has agreed and
covenanted, and agrees and covenants with the Trustee and with each and all
Holders, as follows:

 

(Balance of page intentionally left blank)

 

4

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

Section 1.01. Definitions. In addition to the words and terms elsewhere defined
in this Indenture or in the Lease, unless the context or use clearly indicates
another or different meaning or intent:

 

“ABPC” means APCOA Bradley Parking Company, LLC, a Connecticut limited liability
company, and its permitted successors, licensees and assigns, or any successor
lessee under the Lease or any substitute lease or any operator under a
substitute operating agreement, in either event entered into pursuant to
Section 8.04(c) hereof. In the event that, prior to the State entering into any
such substitute lease or operating agreement, ABPC should cease to exist at any
time after Substantial Completion of the Garage, references herein to ABPC shall
be construed as referring to BAP.

 

“ABPC Security Agreement and Assignment” means the Security Agreement and
Assignment of Leases and Rents, dated as of March 1, 2000, from ABPC to the
Trustee and the Custodian, as the same may be modified, amended, supplemented or
substituted from time to time in connection with the Lease or any substitute
lease.

 

“Accounts” means any of the accounts created by or referred to in Section 5.01
of this Indenture, including any sub-accounts therein.

 

“Act” means C.G.S. Chapter 266a, as amended.

 

“Airport” means Bradley International Airport.

 

“Annual Debt Service Requirement” means the principal and interest to be paid on
Outstanding Bonds and Parity Obligations, as the case may be, during the
applicable Lease Year. For purposes of calculating such requirements:

 

(a) principal and interest requirements on Bonds and Parity Obligations, or
portions thereof, shall not be included in the computation of the annual
principal and interest payments if such principal or interest, or portions
thereof, are payable from amounts deposited in trust, escrowed or otherwise set
aside for the payment thereof with the Trustee or another Person approved by the
Trustee;

 

(b) any Long-Term Obligation having a single principal maturity and no sinking
fund redemption requirements, or having a principal amount due in any Lease Year
which exceeds an amount equal to two hundred percent (200%) of the maximum
principal amount of such Long-Term Obligation that would have become due
(whether at maturity or pursuant to sinking fund redemption requirements) in
such Lease Year if such Obligation had been amortized on a level debt service
basis over the stated term of such Obligation, and any Interim Obligation shall
be recast so

 

5

--------------------------------------------------------------------------------


 

that (i) such Obligation shall be deemed to be amortized on a level debt service
basis over a period of time equal to the Assumed Amortization Period at the
actual rate of interest borne by such Obligation, or (ii) if the State has an
enforceable commitment for the refinancing of such Obligation under the terms of
a credit facility or otherwise, such Obligation shall be deemed to bear interest
and to be payable as to principal according to the terms of that refinancing
commitment;

 

(c) any Variable Rate Obligation shall be deemed to bear interest at the Assumed
Interest Rate;

 

(d) in the case of Bonds secured by a letter of credit or other credit facility,
the reimbursement obligation of the State to the issuer of the letter of credit
or other credit facility shall not be included in the calculation of Annual Debt
Service Requirements so long as the principal and interest payments on the Bonds
are included in such calculation and provided that the State has no current
reimbursement obligation thereunder;

 

(e) amounts to be paid and received periodically under an interest rate
exchange, swap or other hedge arrangement may be excluded from the calculation
of Annual Debt Service Requirements if the debt service requirements on the
Bonds or Parity Obligations to which such hedge arrangement relates have been
included in the calculation, and any termination payments paid under any such
hedge arrangements shall be payable only from amounts on deposit in the Garage
Surplus Fund and shall be excluded from the calculation of Annual Debt Service
Requirements; and

 

(f) no obligations to pay principal and interest shall be counted more than
once.

 

“APCOA” means APCOA/Standard Parking, Inc., a Delaware corporation, and its
permitted successors and assigns, or any successor entity guaranteeing payments
under the Lease or any substitute lease or operating agreement entered into
pursuant to Section 8.04(c) hereof.

 

“APCOA Guaranty” means the Guaranty Agreement, dated as of March 1, 2000, from
APCOA to the State, as the same may be modified, amended or supplemented from
time to time in accordance with the provisions of Article XI hereof, or any
substitute guaranty delivered in connection with the Lease or any substitute
lease or operating agreement entered into pursuant to Section 8.04(c) hereof.

 

“APCOA Security Agreement and Assignment” means the Security Agreement and
Assignment of Leases and Rents, dated as of March 1, 2000, from APCOA to the
Trustee and the Custodian, as the same may be modified, amended, supplemented or
substituted from time to time in connection with the Lease or any substitute
lease.

 

“Assigned Lease Rights” means all rights under the Lease and the Security
Agreements other than those relating to the Surface Parking, which are assigned
by the State to the

 

6

--------------------------------------------------------------------------------

 

Trustee as security for the Bonds and may be enforced by the Trustee, alone or
jointly with the State, provided that, the State shall retain the right to
enforce those provisions of the Lease relating to the Surface Parking and to the
State’s right to receive indemnification and payment of its fees and expenses
and to enforce Sections 42, 46, 48 and 49 of the Lease.

 

“Assignment Agreement” means the Assignment Agreement, dated as of March 1,
2000, between ABPC, as assignor, and BAP, as assignee, as the same may be
modified, amended or supplemented from time to time in accordance with its
terms.

 

“Assumed Amortization Period” means, with respect to any Bonds or Parity
Obligations the principal and interest requirements of which are to be recast
for purposes of a calculation of the Annual Debt Service Requirements or in
connection with the incurrence of an Interim Obligation, the period of time not
exceeding thirty (30) years, set forth in an opinion delivered to the Trustee of
an investment banker selected by the Treasurer and experienced in underwriting
or placing obligations of the type being recast, or of another Person selected
by the Treasurer and experienced in the issuance and sale of obligations of such
type, as being the maximum period of time over which obligations having
comparable terms and security issued or incurred by an issuer of comparable
credit standing would, if then being offered, be marketable on reasonable and
customary terms.

 

“Assumed Interest Rate” means, with respect to any Bonds or Parity Obligations
that are Variable Rate Obligations, the principal and interest requirements of
which are to be recast for purposes of a calculation of the Annual Debt Service
Requirements or in connection with the incurrence of an Interim Obligation, the
rate per annum determined, at the election of the State, pursuant to clause
(a) or clause (b) below:

 

(a) the rate per annum in effect for revenue bonds of comparable maturity as
published in The Bond Buyer Revenue Bond Index as of a date within 30 calendar
days of the date of the calculation of Annual Debt Service Requirements; or

 

(b) the average rate per annum which was in effect for 12 out of the last 18
months preceding the date of the calculation of Annual Debt Service Requirements
on such Variable Rate Obligations, or, if no rate was in effect for such period
of time, then, at the election of the State, the average rate per annum in
effect for any lesser period of time or the rate per annum which was in effect
on the date on which such Variable Rate Obligations were issued or incurred,
adjusted in each case to include the fee paid for any letter of credit used to
support or enhance such Variable Rate Obligations and the remarketing fee paid
to any Person who remarkets any Variable Rate Obligations pursuant to a
remarketing agreement.

 

“Authenticating Agent” means the Trustee and the Registrar for the series of
Bonds and any other bank, trust company or other person designated as an
Authenticating Agent for such series of Bonds by or in accordance with
Section 6.13 of this Indenture, each of which shall be a transfer agent
registered in accordance with Section 17A(c) of the Securities Exchange Act of
1934, as amended.

 

7

--------------------------------------------------------------------------------


 

“Authorized Denominations” means with respect to any series of Bonds, the
denominations provided in the Supplemental Indenture creating such series of
Bonds.

 

“Authorized Officer” or “Authorized Officers” means any person or persons
specifically authorized to take on behalf of the State the action intended, and
if there is no such specific authorization, shall mean the Treasurer or the
Treasurer’s designated delegate; provided that the Bureau Chief of the Bureau of
Aviation and Ports of the Department of Transportation, or his designated
delegate, shall be authorized to execute and deliver requisitions for
disbursements from the accounts of the Construction Fund in accordance with
Section 5.02 hereof and the applicable provisions of a Supplemental Indenture.

 

“BAP” means Bradley Airport Parking Limited Partnership, a Delaware limited
partnership, and its permitted successors, licensees and assigns.

 

“BAP Security Agreement” means the Security Agreement, dated as of March 1,
2000, from BAP to the Trustee and the Custodian, as the same may be modified,
amended, supplemented or substituted from time to time in connection with the
Lease or any substitute lease.

 

“Bond” or “Bonds” means all Bonds issued and Outstanding pursuant to this
Indenture and the Supplemental Indentures, as provided in Article II.

 

“Bond Insurer” means the issuer of a municipal bond insurance policy securing a
series of Bonds as may be provided for and defined in the Supplemental Indenture
relating to that series of Bonds.

 

“Book entry form” or “book entry system” means, with respect to the Bonds, a
form or system, as applicable, under which (i) the ownership of beneficial
interests in Bonds may be transferred only through a book entry and
(ii) physical Bond certificates in fully registered form are registered only in
the name of a Depository or its nominee as Holder, with the physical Bond
certificates “immobilized” in the custody of the Depository. The book entry
system is maintained by and is the responsibility of the Depository and not the
State or the Trustee. The book entry is the record that identifies, and records
the transfer of the interest of, the owners of beneficial (book entry) interests
in the Bonds.

 

“Bradley Airport Parity Bond Indenture” means the Indenture of Trust, dated as
of October 1, 1982, as amended and supplemented, between the State and the
trustee named therein, and any indenture subsequently entered into by the State,
which may be in addition thereto or in replacement thereof, pursuant to which
bonds are issued by the State to finance improvements at the Airport and which
bonds are secured by revenues of the Airport.

 

“Bradley Airport Parity Bonds” means the bonds of the State issued and
outstanding from time to time under the Bradley Airport Parity Bond Indenture.

 

“Business Day” means any day of the year, other than a Saturday or Sunday, or a
day on which banks located in the cities in which the principal offices of the
Trustee and any Paying

 

8

--------------------------------------------------------------------------------


 

Agent are located and in Hartford, Connecticut are legally authorized to be
closed, and on which the Trustee and the Paying Agent are open.

 

“Capitalized Interest Account” means the Capitalized Interest Account of the
Construction Fund created by Section 5.01 of the Indenture.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
Treasury Regulations thereunder.

 

“Construction Fund” means the Construction Fund created by Section 5.01 of this
Indenture.

 

“Construction Period” means the period between the beginning of the acquisition,
construction and installation of the Improvements to be financed from the
proceeds of any series of Bonds, and the date of completion thereof, as
certified in accordance with Section 5.02(c) hereof.

 

“Consultant” means an individual or firm, which may include a firm of
independent certified public accountants, recognized to be knowledgeable in the
operation and finances of airports and/or parking facilities, as may from time
to time be designated by the State.

 

“Costs of Issuance Account” means the Costs of Issuance Account of the
Construction Fund created by Section 5.01 of this Indenture.

 

“Custodian” means the Trustee acting in its capacity as Custodian under the
Custody Agreement.

 

“Custody Agreement” means the Custody Agreement, dated as of March 1, 2000,
between the State and the Custodian relating to the deposit and application of
Surface Parking Gross Receipts (as defined in the Lease).

 

“Debt Service” means, for any period or time, the principal of (whether at
stated maturity, by mandatory sinking fund redemption, by acceleration or
otherwise) and interest and any premium due on the Bonds and/or any Parity
Obligations then outstanding for that period or payable at that time, as the
case may be.

 

“Debt Service Fund” means the Debt Service Fund created by Section 5.01 of this
Indenture.

 

“Debt Service Reserve Fund” means the Debt Service Reserve Fund created by
Section 5.01 of this Indenture.

 

“Debt Service Reserve Requirement” means with respect to any series of Bonds for
which an account in the Debt Service Reserve Fund has been established, such
amount as is designated in the Supplemental Indenture for that series of Bonds
to be the required balance for that account.

 

9

--------------------------------------------------------------------------------


 

“Department of Transportation” means the Department of Transportation of the
State.

 

“Depository” means The Depository Trust Company (a limited purpose trust
company), New York, New York, until any successor Depository shall have become
such pursuant to the applicable provisions of this Indenture and, thereafter,
“Depository” shall mean the successor Depository. Any Depository shall be a
securities depository that is a clearing agency under federal law operating and
maintaining, with its participants or otherwise, a book entry system to record
ownership of beneficial interests in Bonds, and to effect transfers of
beneficial interests in the Bonds, in a book entry form.

 

“Event of Default” means any of the events described in Section 7.01 of this
Indenture.

 

“Extraordinary Services” and “Extraordinary Expenses” means all services
rendered and all reasonable and necessary out-of-pocket expenses (including
reasonable counsel fees) properly incurred under this Indenture by the Trustee,
the Registrar and any Authenticating Agent and Paying Agent other than Ordinary
Services and Ordinary Expenses, including, after the occurrence of an Event of
Default, nonministerial services and reasonable and necessary counsel and other
advisory out-of-pocket fees incurred by the Trustee.

 

“First Supplemental Indenture” means the First Supplemental Trust Indenture
dated as of March 1, 2000 between the State and the Trustee, authorizing the
Series 2000 Bonds.

 

“Fixed Rate Obligation” means any Bonds or Parity Obligations the yield on which
is fixed and determinable on their issuance date.

 

“Funds” means any of the funds created by or referred to in Section 5.01 of this
Indenture, including any accounts and sub-accounts therein.

 

“Garage” means the approximately 3,450 space parking garage and other related
improvements to be constructed at the Airport immediately adjacent to the
terminal complex in accordance with the Lease.

 

“Garage Coverage Ratio” means for any twelve-month period the ratio of
(A) Pledged Revenues less Garage Operating Expenses, in each case for such
period, to (B) maximum Annual Debt Service Requirements in any subsequent Lease
Year. Except as otherwise may be permitted herein or in any Supplemental
Indenture relating to a particular series of Bonds, the Garage Coverage Ratio
for each Lease Year shall be not less than 1.50; provided that any such change
in the Garage Coverage Ratio shall not apply to Bonds previously outstanding
unless approved by a majority of the Holders of such outstanding Bonds.

 

“Garage Gross Receipts” means Garage Gross Receipts as defined in the Lease,
together with any similar gross receipts or revenues of any nature resulting
from the parking of motor vehicles or other related activities arising from the
lease, use, possession and operation of any Improvements. Amounts received
pursuant to the APCOA Guaranty on account of Garage

 

10

--------------------------------------------------------------------------------


 

Guaranteed Payments (as defined in the Lease) shall be treated as Garage Gross
Receipts and shall be deposited into the Garage Gross Receipts Fund.

 

“Garage Gross Receipts Fund” means the Garage Gross Receipts Fund created by
Section 5.01 of this Indenture.

 

“Garage Major Maintenance and Capital Improvement Fund” means the Garage Major
Maintenance and Capital Improvement Fund created by Section 5.01 of this
Indenture.

 

“Garage Operating Expenses” means Garage Operating Expenses as defined in the
Lease, together with any similar operating expenses paid in the ordinary course
of business in connection with the operation of any Improvements which are
reasonable and directly attributed thereto.

 

“Garage Operating Expenses Budget” means Garage Operating Expenses Budget as
defined in the Lease.

 

“Garage Surplus Fund” means the Garage Surplus Fund created by Section 5.01 of
this Indenture.

 

“Garage Trustee Expenses” means all State-approved fees and expenses of the
Trustee related to the Garage and any and all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by the Trustee in enforcing its rights under the APCOA Guaranty.

 

“Government Obligations” means (a) direct and general obligations of, or
obligations unconditionally guaranteed by, the United States of America, (b)
obligations of a Person controlled or supervised by and acting as an agency or
instrumentality of the United States of America, the payment of which is
unconditionally guaranteed as a full faith and credit obligation of the United
States of America for the timely payment thereof, (c) municipal obligations the
payment of principal (either to the maturity thereof or an earlier stated
redemption date), redemption price, if any and interest on which is irrevocably
secured by obligations described in clauses (a) or (b) above which have been
deposited in an escrow arrangement which is irrevocably pledged to the credit of
such municipal obligations and which municipal obligations are rated at the time
of acquisition or purchase in the highest rating category by Moody’s and S&P, or
(d) securities or receipts evidencing ownership interests in obligations or
specified portions (such as principal or interest) of obligations described in
clauses (a), (b) or (c) above the full and timely payment of which securities
receipts or portions of obligations is unconditionally guaranteed as a full
faith and credit obligation of the United States.

 

“Guarantor Payments” means Guarantor Payments as defined in
Section 5.09(b) hereof.

 

“Holder” or “Holder of a Bond” means the Person in whose name a Bond is
registered on the Register.

 

11

--------------------------------------------------------------------------------


 

“Improvements” means (i) the Garage and any improvements, additions,
replacements, alterations or extensions to the Garage and (ii) any other parking
facilities at the Airport, including real estate and interests in real estate,
buildings, structures, fixtures and facilities and additions thereto, and
machinery, equipment, furnishings and other appurtenances and costs incidental
thereto, which are financed in whole or in part by the Bonds or any Parity
Obligations.

 

“Indenture” means this Trust Indenture, dated as of March 1, 2000, between the
State and the Trustee, as the same may be modified, amended or supplemented from
time to time in accordance with the terms hereof, including without limitation
by the First Supplemental Indenture.

 

“Interest Account” means the Interest Account of the Debt Service Fund created
by Section 5.01 of the Indenture.

 

“Interest Payment Date” or “Interest Payment Dates” means as to each series of
Bonds, such date or dates designated as an Interest Payment Date in or pursuant
to the applicable Supplemental Indenture for that series.

 

“Interim Obligation” means any revenue obligation with a maximum maturity of not
more than five years incurred or assumed in anticipation of being refinanced or
refunded by Bonds or Parity Obligations.

 

“Issuance Costs” means Issuance Costs as defined in the Lease.

 

“Lease” means the Construction, Financing and Operating Special Facility Lease
Agreement, dated as of March 1, 2000, between the State and ABPC, as the same
may be modified, amended or supplemented from time to time in accordance with
the terms thereof. In the event that the State shall enter into a substitute
lease or operating agreement in accordance with Section 8.04(c) hereof, as used
herein “Lease” thereafter shall mean such substitute lease or operating
agreement.

 

“Lease Year” means Lease Year as defined in the Lease.

 

“License Agreement” means the License Agreement, dated as of March 1, 2000,
between APBC and APCOA, as the same may be modified, amended or supplemented
from time to time in accordance with its terms.

 

“Long Term Obligation” means any revenue obligation maturing over more than five
years.

 

“Mandatory Sinking Fund Requirements” means, as to any series of Bonds, the
Mandatory Sinking Fund Requirements determined or designated in or pursuant to
the applicable or Supplemental Indenture.

 

“Moody’s” means Moody’s Investors Service, a corporation organized and existing
under the laws of the State of Delaware, its successors and their assigns, and,
if such corporation shall be dissolved or liquidated or shall no longer perform
the functions of a securities rating

 

12

--------------------------------------------------------------------------------


 

agency, “Moody’s” shall be deemed to refer to any other nationally recognized
securities rating agency designated by the State, by notice to ABPC and the
Trustee.

 

“Notice Address” means:

 

as to the State:

Office of the Treasurer

 

55 Elm Street

 

Hartford, CT 06106
Attn: Treasurer

 

 

 

and to:

 

 

 

Department of Transportation

 

2800 Berlin Turnpike

 

P.O. Box 317546

 

Newington, CT 06131-7546

 

Attn: Commissioner of Transportation

 

 

as to the Depository:

The Depository Trust Company

 

Call Notification Department
Muni Reorganization Manager
711 Stewart Avenue

 

Garden City, New York 11530

 

 

as to the Trustee:

First Union National Bank

 

10 State House Square

 

Hartford, CT 06103-3698

 

Attn: Corporate Trust Administration

 

“Ordinary Services” or “Ordinary Expenses” means those services normally
rendered, and those reasonable and necessary out-of-pocket expenses (including
counsel’s fees) normally incurred, by a trustee, registrar, authenticating
agent, or paying agent, as applicable, under instruments similar to this
Indenture.

 

“Outstanding Bonds”, “Bonds outstanding” or “outstanding” as applied to Bonds,
means, as of the applicable date all Bonds that have been authenticated and
delivered, or are being delivered, by the Trustee, under this Indenture except
in each case:

 

(a) Bonds canceled upon surrender, exchange or transfer, or canceled because of
payment or redemption on or prior to that date;

 

(b) Bonds, or the portion thereof, for the payment, redemption or purchase for
cancellation of which sufficient moneys shall have been deposited and credited
with the Trustee or any Paying Agents on or prior to that date for that purpose
(whether upon or prior to the maturity or redemption date of those Bonds);
provided

 

13

--------------------------------------------------------------------------------


 

that if any of those Bonds are to be redeemed prior to their maturity, notice of
that redemption shall have been given or arrangements satisfactory to the
Trustee shall have been made for giving notice of that redemption, or waiver by
the affected Holders of that notice satisfactory in form to the Trustee shall
have been filed with the Trustee;

 

(c) Bonds, or the portion thereof, which are deemed to have been paid and
discharged pursuant to the provisions of this Indenture; and

 

(d) Bonds in lieu of which others have been authenticated under Section 3.07 of
this Indenture.

 

For purposes of determining whether the Holders of the requisite principal
amount of Bonds Outstanding have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, Bonds beneficially owned by ABPC
or APCOA or any affiliate of either, or by the State, shall be disregarded and
deemed not to be Outstanding (unless such entity or entities own in the
aggregate 100% of all Bonds then outstanding), except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Bonds which the
Trustee knows to be so owned shall be so disregarded. Bonds which have been
pledged in good faith to a Person may be regarded as Outstanding for such
purposes if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right to act with respect to such Bonds and that the pledgee is not
the State, ABPC or APCOA or any affiliate of ABPC or APCOA.

 

“Outstanding Parity Obligation,” “Parity Obligation Outstanding” or
“outstanding” as applied to a Parity Obligation means, as of the applicable
date, all Parity Obligations which have been incurred except:

 

(a) Parity Obligations canceled upon surrender, exchange or transfer, or
canceled because of payment or redemption on or prior to that date;

 

(b) Parity Obligations, or the portion thereof, for the payment, redemption or
purchase for cancellation of which sufficient money has been deposited and
credited with the holders of that Parity Obligation or with the trustee or any
paying agents for that Parity Obligation on or prior to that date for that
purpose (whether upon or prior to the maturity or redemption date of that Parity
Obligation); provided that if any of that Parity Obligation is to be redeemed
prior to maturity, notice of that redemption shall have been given or
arrangements satisfactory to the holders or the trustee for that Parity
Obligation shall have been made for giving notice of that redemption, or waiver
by the affected holders of that notice satisfactory in form to the holders or
the trustee shall have been filed with the Trustee;

 

(c) Parity Obligations, or the portion thereof, which are deemed to have been
paid and discharged or caused to have been paid and discharged pursuant to the
provisions of the instruments authorizing the issuance of that Parity
Obligation; and

 

14

--------------------------------------------------------------------------------


 

(d) Parity Obligation in lieu of which another instrument evidencing the same
obligation has been authenticated under the instruments authorizing the issuance
of that Parity Obligation.

 

“Parity Bonds” means Bonds issued under this Indenture and a Supplemental
Indenture secured on a parity with the Series 2000 Bonds with respect to the
Assigned Lease Rights, the Pledged Revenues, the Pledged Funds (except for any
separate accounts in the Debt Service Reserve Fund securing only a particular
series of Bonds) and the APCOA Guaranty. “Parity Bonds” shall include the
Series 2000 Bonds.

 

“Parity Obligations” means obligations issued or incurred by the State that are
secured by a pledge of the Pledged Revenues on a parity with the pledge given to
Parity Bonds under this Indenture, subject to compliance with Article XII of
this Indenture.

 

“Paying Agent” means the Trustee and any bank or trust company designated as a
Paying Agent by or in accordance with Section 6.12 of this Indenture.

 

“Permitted Encumbrances” means to the extent permitted by law:

 

(a) liens or encumbrances upon, or title defects relating to, rights-of-way if
(i) the State has, in the opinion of counsel satisfactory to the Trustee (who
may be counsel for the State), power under eminent domain or similar statutes to
eliminate those liens, encumbrances or defects or power to condemn or acquire
easements or rights-of-way sufficient for the State’s purposes over the land
covered by the rights-of-way in question or other lands adjacent thereto and can
do so, in the opinion of an Authorized Officer satisfactory to the Trustee, at a
cost not in excess of funds then available to the State for that purpose, or
(ii) if, in the opinion of a Consultant the Garage or other affected
Improvements can be relocated so as not to affect the land so covered thereby
and at a cost not in excess of funds then available to the State for that
purpose;

 

(b) mechanic’s, laborer’s, materialman’ s, supplier’s or vendor’s liens, if any
such lien is being contested by the State in good faith;

 

(c) the lien of taxes, assessments and other governmental charges if proceedings
for the foreclosure thereof or for the forfeiture of the underlying fee title
would not, in the opinion of counsel satisfactory to the Trustee (who may be
counsel for the State), operate to extinguish those rights-of-way or if, in the
opinion of an Authorized Officer satisfactory to the Trustee, that lien can be
discharged, if necessary, by the State at a cost not in excess of funds then
available to the State for that purpose;

 

(d) a lien for specified taxes or assessments not then delinquent or if
delinquent, being contested by the State in good faith;

 

15

--------------------------------------------------------------------------------


 

(e) restrictions and rights as to use, and easements for streets, alleys,
highways, rights-of-way, railroad and utility purposes over which, in the
opinion of a Consultant, will not materially interfere with the use and
operation of the Garage or other affected Improvements;

 

(f) the lien of this Indenture and the Lease and of the Bradley Airport Parity
Bond Indenture;

 

(g) liens, encumbrances or title defects which, in the opinion of counsel
satisfactory to the Trustee (who may be counsel for the State and which opinion
may be based on certificates of engineers or appraisers satisfactory to the
Trustee), either (i) have been or can be adequately guarded against by bond or
contract of indemnity, guarantee or insurance and, if not yet obtained, such
bond, contract of indemnity, guarantee or insurance can be obtained at a cost
not in excess of funds then available to the State for that purpose, or (ii) can
be cured by condemnation proceedings at a cost not in excess of funds then
available to the State for that purpose;

 

(h) liens, encumbrances or security interests imposed by the State with respect
to the Garage, any other Improvements, the Assigned Lease Rights, the Pledged
Revenues, the Pledged Funds or the APCOA Guaranty that by the terms of the
instruments creating or evidencing them are declared to be subject and
subordinate to the liens and security interests granted in this Indenture and
any Supplemental Indenture, including, without limitation, subordinated debt;

 

(i) contracts, leases or other agreements or contracts for the lease or use of
any portion of the Garage or other affected Improvements; and

 

(j) the lien of all assessments, levies and taxes of any kind and nature
relating to the whole or any part of the Garage or other affected Improvements
or any interest therein the payment of which is contractually arranged by the
State for another Person to pay.

 

“Permitted Investments” means to the extent permitted by law:

 

(a) such obligations, securities and investments as are set forth in subsection
(f) of C.G.S. Section 3-20, as the same may be amended from time to time;

 

(b) participation certificates in the short-term investment fund created and
existing under C.G.S Section 3-27a, as amended by Section 14 of the Public Act
No. 84-254, or any successor provision.

 

“Person” or words importing persons means firms, associations, partnerships,
joint ventures, societies, estates, trusts, corporations, public or governmental
bodies, other legal entities and natural persons.

 

16

--------------------------------------------------------------------------------

 

“Pledged Funds” means, collectively, (a) with respect to any series of Parity
Bonds, the Garage Gross Receipts Fund, the Construction Fund, the Debt Service
Fund and the Garage Surplus Fund; and (b) with respect to a series of Parity
Bonds for which provision has been made in the Supplemental Indenture for the
funding of an account in the Debt Service Reserve Fund to secure that series of
Parity Bonds, “Pledged Funds” means those funds described in clause (a) and that
series account in the Debt Service Reserve Fund. “Pledged Funds” shall not
include the Rebate Fund, the Garage Major Maintenance and Capital Improvement
Fund, the State Payment Fund or any funds or accounts created under the Custody
Agreement.

 

“Pledged Revenues” means the Garage Gross Receipts and the proceeds of the
investment of amounts on deposit in the Pledged Funds.

 

“Predecessor Bond” of any particular Bond means every previous Bond evidencing
all or a portion of the same debt as that evidenced by the particular Bond. For
the purposes of this definition, any Bond authenticated and delivered under
Section 3.07 of this Indenture in lieu of a lost, stolen or destroyed Bond shall
be deemed to evidence, except as otherwise provided in Section 3.07 of this
Indenture, the same debt as the lost, stolen or destroyed Bond.

 

“Principal Account” means the Principal Account of the Debt Service Fund created
by Section 5.01 of this Indenture.

 

“Project Account” means the Project Account of the Construction Fund created by
Section 5.01 of this Indenture.

 

“Purchase Agreement” means, as to any series of Bonds, the bond purchase
agreement between the State and the purchaser of such series of Bonds.

 

“Rating Service” means each rating agency assigning a rating to the Bonds or if
such rating agency shall be dissolved or no longer assigning credit ratings to
long term debt, then any other nationally recognized entity designated by the
State assigning credit ratings to long term debt.

 

“Rebate Fund” means the Rebate Fund created by Section 5.01 of this Indenture.

 

“Register” means the books kept and maintained by the Registrar for registration
and transfer of Bonds pursuant to Section 3.06 of this Indenture.

 

“Registrar” means the Trustee, until a successor Registrar shall have become
such pursuant to applicable provisions of this Indenture. Any Registrar
designated under this Indenture shall be a transfer agent registered in
accordance with Section 17A(c) of the Securities Exchange Act of 1934, as
amended.

 

“Regular Record Date” means, as to each series of Bonds, each of the dates
designated as a Regular Record Date in the applicable Supplemental Indenture.

 

17

--------------------------------------------------------------------------------


 

“Reserve Fund Facility” means a surety bond, insurance policy or letter of
credit constituting all or part of the Debt Service Reserve Requirement for a
series of Bonds authorized to be delivered to the Trustee pursuant to
Section 5.05(c) of this Indenture.

 

“S&P” means Standard & Poor’s Ratings Services, a Division of The McGraw-Hill
Companies, Inc., a corporation organized and existing under the laws of the
State of New York, its successors and their assigns, and, if such corporation
shall no longer perform the functions of a securities rating agency, “S&P” shall
be deemed to refer to any other nationally recognized securities rating agency
designated by the State by notice to the Trustee and ABPC.

 

“Security Agreements” means collectively (i) the APCOA Security Agreement and
Assignment, (ii) the ABPC Security Agreement and Assignment and (iii) the BAP
Security Agreement.

 

“Series 2000 Bonds” means the Series 2000 A Bonds together with the Series 2000
B Taxable Bonds.

 

“Series 2000 A Bonds” means the $47,665,000 State of Connecticut Bradley
International Airport Special Obligation Parking Revenue Bonds, Series 2000 A,
dated as of March 15, 2000 and issued for the purpose of financing the costs of
the acquisition and construction of the Garage, including the payment of
Issuance Costs.

 

“Series 2000 B Taxable Bonds” means the $6,135,000 State of Connecticut Bradley
International Airport Special Obligation Parking Revenue Bonds, Taxable
Series 2000 B, dated as of April 1, 2000 and issued for the purpose of financing
certain costs relating to the Garage.

 

“Special Record Date” means, with respect to any Bond, the date established by
the Trustee in connection with the payment of overdue interest on that Bond
pursuant to Section 3.05 of this Indenture.

 

“State” means the State of Connecticut.

 

“State Bond Commission” means the State Bond Commission of the State.

 

“State Minimum Guarantee” means the amount required to be paid to the State in
each Lease Year under the Lease, including amounts paid to the State from the
State Payment Fund.

 

“State Payment Fund” means the State Payment Fund created by Section 5.01 of
this Indenture.

 

“Subordinate Bonds” means any Bonds issued under this Indenture and a
Supplemental Indenture secured on a subordinate basis with respect to the
Assigned Lease Rights, the Pledged Revenues, the Pledged Funds and the APCOA
Guaranty. Subordinate Bonds shall be issued only in accordance with the
requirements of Section 2.05 hereof.

 

18

--------------------------------------------------------------------------------


 

“Substantial Completion” means, as to the Garage, Substantial Completion as
defined in Section 4(d) of the Lease and, as to any other Improvements, means
Substantial Completion as defined in any supplement or amendment to the Lease
entered into in connection with such Improvements.

 

“Supplemental Indenture” means any indenture supplemental to this Indenture as
may from time to time be executed in accordance with Article X of this
Indenture, including the First Supplemental Indenture.

 

“Surface Parking” means the surface parking lots at the Airport leased to ABPC
pursuant to the Lease, as set forth in Exhibit G to the Lease, as the same may
be modified from time to time in accordance with the Lease.

 

“Tax-Exempt Obligation” means any obligation or issue of obligations (including
bonds, notes and lease obligations treated for federal income tax purposes as
evidences of indebtedness) the interest on which is excluded from gross income
for federal income tax purposes within the meaning of Section 150 of the Code,
and includes any obligation or any investment treated as a “tax-exempt bond” for
the applicable purpose of Section 148 of the Code.

 

“Treasurer” means the Treasurer of the State or, in the absence of the
Treasurer, the Deputy Treasurer.

 

“Trustee” means First Union National Bank, a national banking association
organized and existing under the laws of the United States, duly authorized to
exercise corporate trust powers in the State of Connecticut, having a place of
business in Hartford, Connecticut, until a successor Trustee shall have become
such pursuant to the applicable provisions of this Indenture, and thereafter
“Trustee” shall mean the successor Trustee.

 

“Variable Rate Obligation” means any Bonds or Parity Obligations that are not
Fixed Rate Obligations.

 

Section 1.02. Interpretation. Any reference herein to the State or to any
officer or employee thereof includes entities or officials succeeding to their
respective functions, duties or responsibilities pursuant to or by operation of
law or lawfully performing their functions.

 

Any reference to a section or provision of the Constitution of the State or to a
section, provision, chapter or title of the Connecticut General Statutes, or to
any statute of the United States of America, includes that section, provision,
chapter, title or statute as amended, modified, revised, supplemented or
superseded from time to time; provided that no amendment, modification,
revision, supplement or superseding section, provision, chapter, title or
statute shall be applicable solely by reason of this provision, if it
constitutes in any way an impairment of the rights or obligations of the State,
the Holders, the Trustee or the Registrar under this Indenture, the Bonds or any
other instrument or document entered into in connection with any of the
foregoing, including without limitation, any alteration of the obligation to pay
Debt Service in the amount and manner, at the times, and from the sources
provided in this Indenture, except as permitted herein.

 

19

--------------------------------------------------------------------------------


 

Unless the context indicates otherwise, words importing the singular number
include the plural number, and vice versa; the terms “hereof”, “hereby”,
“herein”, “hereto”, “hereunder” and similar terms refer to this Indenture; and
the term “hereafter” means after, and the term “heretofore” means before, the
date of this Indenture. Words of any gender include the correlative words of the
other genders, unless the sense indicates otherwise.

 

Section 1.03. Captions and Headings. The captions and headings in this Indenture
are solely for convenience of reference and in no way define, limit or describe
the scope or intent of any Articles, Sections, subsections, paragraphs,
subparagraphs or clauses hereof.

 

(End of Article I)

 

20

--------------------------------------------------------------------------------


 

ARTICLE II

 

AUTHORIZATION, TERMS AND DELIVERY OF BONDS

 

Section 2.01. Authorized Amount of Bonds. The State may issue, sell and deliver
one or more series of Bonds under this Indenture and a Supplemental Indenture
for the purposes, upon satisfaction of the conditions, and in the manner
provided herein. Anything in this Indenture to the contrary notwithstanding, the
aggregate principal amount of Bonds that may be executed, authenticated and
delivered pursuant to this Indenture may be limited or additional conditions to
their issuance may be imposed, or a combination of both, at any time at the
election of the State pursuant to a Supplemental Indenture specifying that
limitation or those additional conditions; provided, however, that no such
Supplemental Indenture shall increase the duties or obligations of the Trustee
without its consent.

 

Bonds of any series issued under this Indenture shall be on a parity with Bonds
of every other series theretofore or thereafter issued under this Indenture with
respect to the security described and as provided herein (except as provided in
Section 2.05 hereof with respect to Subordinate Bonds) to provide for payment of
Debt Service on the Bonds; provided, however, that nothing herein shall prevent
payment of Debt Service on any series of Bonds from (i) being otherwise secured
and payable from sources or by property or instruments not applicable to another
series of Bonds or (ii) not being secured or protected from sources or by
property or instruments applicable to another series of Bonds.

 

Section 2.02. Delivery of Series 2000 Bonds. Before the Trustee shall
authenticate and release the Series 2000 Bonds pursuant to this Indenture, the
Trustee shall have received the following:

 

(a)     A certified copy of the resolution of the State Bond Commission
authorizing the issuance of the Series 2000 Bonds;

 

(b)    A fully executed counterpart of this Indenture, the First Supplemental
Indenture and the Custody Agreement;

 

(c)     A request and authorization to the Trustee on behalf of the State, and
signed by an Authorized Officer, to authenticate and deliver the Series 2000
Bonds to, or on the order of, the purchasers thereof upon payment to the Trustee
on behalf of the State (including the amount specified therein to be deposited
into the Series 2000 Accounts of the Debt Service Reserve Fund) of the amounts
specified therein (including without limitation, any accrued interest), which
amounts shall be applied as provided in the First Supplemental Indenture;

 

(d)    Fully executed counterparts of the Lease, the APCOA Guaranty and the
Security Agreements, together with certified copies of the corporate and/or
partnership authorizations for the execution and delivery of those documents;

 

21

--------------------------------------------------------------------------------


 

(e)     The written opinion or opinions of counsel to ABPC, APCOA and BAP,
reasonably satisfactory to the Trustee, to the effect that the agreements
entered into by ABPC, APCOA and BAP have been duly authorized, executed and
delivered and are the legal, valid and binding obligations of ABPC, APCOA and
BAP, enforceable in accordance with their respective terms;

 

(f)       Evidence of satisfaction of the requirements of the Bradley Airport
Parity Bond Indenture applicable to the issuance of the Series 2000 Bonds; and

 

(g)    Such additional certificates or opinions as may be required by the First
Supplemental Indenture or Purchase Agreements pertaining to the Series 2000
Bonds.

 

When (i) the documents listed above have been received by the Trustee, and
(ii) the Series 2000 Bonds have been signed and authenticated, the Trustee shall
release the Series 2000 Bonds to or on the order of the purchasers thereof, but
only upon payment to the Trustee of the amount set forth in the request and
authorization to which reference is made in paragraph (c) above.

 

Section 2.03. Conditions for Issuance of Additional Series of Bonds. The State
shall have the right from time to time to issue additional series of Bonds (in
addition to the Series 2000 Bonds) under this Indenture and a Supplemental
Indenture for the purposes only of (i) providing funds for the making of
Improvements to or of any part of the Garage or other parking facilities at the
Airport, (ii) providing additional funds, if necessary, to complete the Garage
or any Improvement for which Bonds have been issued, (iii) refunding or advance
refunding for any lawful purpose any Outstanding Bonds or Bradley Airport Parity
Bonds, or any portion thereof, issued for parking purposes, or (iv) any
combination of (i), (ii) or (iii). Each series of Bonds shall be on a parity
with each other series of Bonds theretofore or thereafter issued as to the
security of this Indenture including the security described in Section 3.04
hereof (except as to any provision made under Section 3.10 or 4.04 hereof, and
except as provided in Section 5.01 hereof with respect to accounts in the Debt
Service Reserve Fund or in Section 2.05 hereof with respect to Subordinate
Bonds) to provide for payment of Debt Service on the Bonds; provided that, when
any series of Parity Bonds is issued, the State shall have furnished to the
Trustee the following:

 

(a)     If issued to finance Improvements to the Garage or other parking
facilities at the Airport, including the completion of the Garage or any
Improvement, or for refunding any outstanding Bonds or Bradley Airport Parity
Bonds of the State issued for parking facilities purposes, a certificate of an
Authorized Officer of the State to the effect that the Garage Coverage Ratio for
the most recent Lease Year for which audited financial statements have been
prepared is not less than 1.35, calculated using maximum Annual Debt Service
Requirements on all Bonds to be outstanding under this Indenture immediately
after the issuance of the proposed series of Bonds and assuming that the rate
schedule for parking at the Garage in effect at the time such calculation is
made had been in effect for the entire period of such prior Lease Year; provided
that, notwithstanding the foregoing, Bonds may be issued without the necessity
of that certification by the Authorized Officer (A) to provide for the
completion of the Garage or any Improvements for which a series of

 

22

--------------------------------------------------------------------------------


 

Bonds have been issued in an amount not to exceed 10% of the total cost of the
Garage or such Improvements, as applicable, or (B) to refund Bonds where the
refunding results in net present value savings with respect to the principal and
interest requirements for the Bonds; and

 

(b)    In the case of Bonds to be issued for the purpose of refunding any
outstanding Bonds or Bradley Airport Parity Bonds issued for parking purposes,
evidence satisfactory to the Trustee that (i) provision has been made to assure
that moneys sufficient to retire the Bonds or Bradley Airport Parity Bonds to be
refunded will be available in the possession of the Trustee in accordance with
this Indenture or with the trustee under the Bradley Airport Parity Bond
Indenture, as applicable, at the time provided for retirement thereof under the
plan for refunding and are committed to that purpose, and (ii) if the Bonds are
to be issued for the purpose of refunding any outstanding Bonds and the
outstanding Bonds will not be deemed at the time of issuance of the refunding
Bonds to have been paid and discharged hereunder, money sufficient to pay
interest accrued and to accrue and any principal payable on such Bonds prior to
the retirement of the Bonds to be refunded has been deposited in the Debt
Service Fund without impairment of any provision or covenant of this Indenture
or Supplemental Indenture authorizing the issuance of the refunding Bonds, and
from appropriate sources other than the Garage Gross Receipts Fund and the Debt
Service Reserve Fund except to the extent of any money in those funds in excess
of the balances required to be maintained therein, the transfer of which excess
money for such purpose is hereby authorized, or will be deposited directly in
the Debt Service Fund from appropriate portions of the proceeds from the sale of
such Bonds pursuant to the related Supplemental Indenture.

 

In making the calculation for purposes of the certificate of the Authorized
Officer for which provision is made in paragraph (a) above, in the case of the
issuance of Bonds for the purpose of refunding any outstanding Bonds, payments
into the Debt Service Fund on account of principal (including mandatory sinking
fund redemption) and interest requirements of the refunding Bonds shall be used
in lieu of such payments on account of principal (including mandatory sinking
fund) and interest requirements of the Bonds being refunded thereby.

 

Section 2.04. Delivery of Additional Series of Bonds. Before the Trustee shall
authenticate and release any additional series of Bonds pursuant to this
Indenture, the Trustee shall have received the following:

 

(a)  A certified copy of the resolution of the State Bond Commission authorizing
the issuance of those Bonds;

 

(b)  A fully executed counterpart of the Supplemental Indenture pertaining to
those Bonds;

 

(c)  A request and authorization to the Trustee on behalf of the State, and
signed by an Authorized Officer, to authenticate and deliver those Bonds to, or
on the order of, the purchasers thereof upon payment to the Trustee on behalf of
the State (including any amount specified therein to be deposited into the
applicable account of the Debt Service

 

23

--------------------------------------------------------------------------------


 

Reserve Fund) of the amount specified therein (including without limitation, any
accrued interest), which amount shall be applied as provided in the applicable
Supplemental Indenture;

 

(d)  A certificate of the Treasurer and/or an Authorized Officer of the
Department of Transportation stating;

 

  (1)  if those Bonds are to be issued for that purpose, a brief and general
description of any Improvements proposed to be acquired or constructed with the
proceeds of those Bonds; and

 

  (2)  to the best of their knowledge, the State is not on the date of issuance
of those Bonds, and by issuance of those Bonds will not be, in default in the
performance of any of its covenants, agreements or obligations provided for in
the Bonds, the Lease, this Indenture or any Supplemental Indenture;

 

(e)  The certificates and evidence required by Section 2.03 hereof;

 

(f)  Fully executed counterparts of supplements to the Lease, the APCOA Guaranty
and the Security Agreements, together with certified copies of the corporate or
partnership authorizations for the execution and delivery of those supplements,
and a certificate from an authorized representative of each of ABPC, APCOA and
BAP to the effect that the Lease, the APCOA Guaranty and the Security Agreements
remain in full force and effect and that on the date of issuance of those Bonds,
each of ABPC, APCOA and BAP is not, and after giving effect to the issuance of
those Bonds will not be, in default of their respective obligations under the
Lease, the APCOA Guaranty and the Security Agreements, and that such Bonds are
secured by the Lease, the APCOA Guaranty and the Security Agreements on a pari
passu basis with all other Bonds (except as otherwise provided herein in
connection with the issuance of Subordinate Bonds);

 

(g)  The written opinion or opinions of counsel to ABPC, APCOA and BAP,
reasonably satisfactory to the Trustee, to the effect that the respective
supplemental agreements entered into by ABPC, APCOA and BAP have been duly
authorized, executed and delivered and are the legal, valid and binding
obligations of ABPC, APCOA and BAP, enforceable in accordance with their
respective terms;

 

(h)  Such additional certificates or opinions as may be required by the
Supplemental Indenture or Purchase Agreement pertaining to those Bonds;

 

(i)  Evidence of satisfaction of the requirements of the Bradley Airport Parity
Bond Indenture applicable to the issuance of those Bonds;

 

(j)  The written opinion of counsel, who may be counsel to the State and who may
be the counsel to whom reference is made in subparagraph (k) of this Section,
which counsel is reasonably satisfactory to the Trustee, to the effect that:

 

24

--------------------------------------------------------------------------------


 

(1)  the instruments and documents submitted by the State to the Trustee in
connection with the request then being made comply with the requirements of this
Indenture;

 

(2)  the issuance of the Bonds has been duly authorized;

 

(3)  all filings required to be made under this Indenture have been made; and

 

(4)  all conditions precedent to the delivery of the Bonds have been fulfilled;
and

 

(k) A written opinion of nationally-recognized bond counsel, who may be the
counsel to whom reference is made in subparagraph (j) of this Section, to the
effect that:

 

(1)  when executed for and in the name and on behalf of the State and when
authenticated and released by the Trustee, those Bonds

 

(A)  will be legal, valid and binding special obligations of the State,
enforceable in accordance with their terms, subject to reasonable exceptions for
bankruptcy, insolvency and similar laws and the application of equitable
principles, and

 

(B)  will be secured hereunder equally and on a parity with all other
outstanding Bonds as to the security of this Indenture (to the extent provided
hereby and in the applicable Supplemental Indenture), including the pledge of
the Pledged Revenues hereunder, to provide for payment of Debt Service on the
Bonds, except as otherwise provided herein in connection with Subordinate Bonds;
and

 

(2)  the issuance of the Bonds will not cause the interest on the outstanding
Bonds to become includable in the gross income of the Holders for federal income
tax purposes (to the extent those Bonds were issued on the basis that the
interest thereon was excluded from gross income of the Holders for federal
income tax purposes).

 

When (i) the documents listed above have been received by the Trustee, and
(ii) the Bonds have been signed and authenticated, the Trustee shall release the
Bonds to or on the order of the purchasers thereof, but only upon payment to the
Trustee of the amount set forth in the request and authorization to which
reference is made in paragraph (c) above.

 

Section 2.05. Issuance of Subordinate Bonds. Notwithstanding anything in this
Indenture to the contrary, the State shall have the right to issue Subordinate
Bonds for any of the purposes set forth in Section 2.03(i)-(iv) hereof that are
secured on a subordinated basis by the Assigned Lease Rights, the Pledged
Revenues, the Pledged Funds and the APCOA Guaranty, to the extent provided in a
Supplemental Indenture; provided that Debt Service on the Subordinate Bonds

 

25

--------------------------------------------------------------------------------


 

shall be payable only from amounts deposited into and available in the Garage
Surplus Fund and provided further that the State shall have furnished to the
Trustee the following:

 

(a)  the items required by Section 2.03 hereof, provided that for purposes of
the calculation required by Section 2.03(a) the Garage Coverage Ratio shall be
not less than 1.10;

 

(b)  the items required by Section 2.04 hereof; and

 

(c)  evidence that the Bond Insurer shall have consented to the issuance of such
Subordinate Bonds, including the provisions contained in the related
Supplemental Indenture with respect to the security for the Subordinate Bonds.

 

Section 2.06. Issuance of Other Obligations. Subject to compliance with
Section 8.04(b) hereof, nothing in this Indenture shall require the State to
finance the costs of Improvements to parking facilities at the Airport by the
issuance of Bonds under this Indenture.

 

(End of Article II)

 

26

--------------------------------------------------------------------------------


 

ARTICLE III


TERMS OF BONDS GENERALLY

 

Section 3.01. Form of Bonds. The Bonds, the certificate of authentication and
the form of assignment shall be substantially in the form thereof set forth in
the related Supplemental Indenture for that series of Bonds with such
insertions, deletions and variations as may be authorized or permitted by the
Supplemental Indenture.

 

All Bonds shall be in fully registered form, and, except as provided in
Section 3.05 hereof, the Holder of a Bond shall be regarded as the absolute
owner thereof for all purposes of this Indenture.

 

The Bonds of one series shall bear any designations that may be necessary or
advisable to distinguish them from Bonds of any other series. The Bonds shall be
negotiable instruments and shall express the purpose for which they are issued
and any other statements or legends that may be required by law.

 

Section 3.02. Variable Terms. Subject to the provisions of this Indenture, each
series of Bonds shall be dated, shall mature in the years and the amounts, shall
bear interest at the rate or rates per year, shall be payable on the dates,
shall have the Registrar, Paying Agents and Authenticating Agents, shall be of
the denominations, shall be subject to redemption on the terms and conditions
and shall have any other terms that are set forth or provided for in this
Indenture and the applicable Supplemental Indenture relating to that issue of
Bonds.

 

Section 3.03. Execution and Authentication of Bonds. Unless otherwise provided
in the applicable Supplemental Indenture, each Bond shall be signed in the name
of the State by the Governor, the Treasurer and the Comptroller of the State
(provided that any of those signatures may be facsimiles) and shall bear the
seal of the State or a facsimile thereof. In case any officer whose signature or
a facsimile of whose signature shall appear on any Bond shall cease to be that
officer before the issuance of the Bond, his or her signature or the facsimile
thereof nevertheless shall be valid and sufficient for all purposes, the same as
if he or she had remained in office until that time. Any Bond may be signed on
behalf of the State by an officer who, on the date of signing is the proper
officer, although on the date of the Bond that person was not the proper
officer.

 

No Bond shall be valid or become obligatory for any purpose or shall be entitled
to any security or benefit under this Indenture unless and until a certificate
of authentication shall have been manually signed by the Trustee or by any
Authenticating Agent for that series on behalf of the Trustee. The
authentication by the Trustee or by an Authenticating Agent upon any Bond shall
be conclusive evidence that the Bond so authenticated has been duly
authenticated and delivered hereunder and is entitled to the security and
benefit of this Indenture. The certificate of authentication may be signed by
any person authorized by the Trustee or Authenticating Agent, but it shall not
be necessary that the same authorized person sign the certificates of
authentication on all of the Bonds of a series.

 

27

--------------------------------------------------------------------------------

 

Section 3.04. Security for the Bonds. Bonds issued under this Indenture shall be
special obligations of the State payable from, and secured by, the sources
described herein. Debt Service on all Bonds shall be equally and ratably payable
from, and secured by a pledge of and lien on, the Assigned Lease Rights, the
APCOA Guaranty (as to APCOA’s obligation thereunder to make Guarantor Payments),
the Pledged Revenues and the Pledged Funds as provided in this Indenture, except
as otherwise provided with respect to the separate accounts of the Debt Service
Reserve Fund, and except as otherwise provided herein in connection with
Subordinate Bonds. However, any pledge or assignment of or lien on any fund,
account, receivables, revenues, money or other intangible property not in the
custody of the Trustee shall be valid and enforceable only to the extent
permitted by law. The State covenants that it will promptly pay from such
sources the Debt Service on every Bond issued under the provisions of this
Indenture at the places, on the dates and in the manner provided herein and in
said Bonds, according to the true intent and meaning thereof.

 

Nothing herein shall prevent payment of Debt Service on one series of Bonds from
being otherwise secured and protected from sources or by property and
instruments not applicable to another series of Bonds.

 

Bonds issued pursuant to this Indenture shall be special obligations of the
State and shall not be payable from nor charged upon any funds other than the
Pledged Revenues or other receipts, funds or moneys pledged therefor pursuant to
this Indenture, nor shall the State or any political subdivision thereof be
subject to any liability thereon except to the extent of such Pledged Revenues
or the receipts, funds and moneys pledged hereby. The issuance of Bonds pursuant
hereto shall not directly or contingently obligate the State or any political
subdivision thereof to levy or to pledge any form of taxation whatever therefor
or to make any appropriation for their payment. The Bonds shall not be secured
by the Gross Operating Revenues (as defined in the Bradley Airport Parity Bond
Indenture) of the Airport and shall not constitute a charge, lien or
encumbrance, legal or equitable, upon any property of the State or of any
political subdivision thereof, except the property mortgaged or otherwise
encumbered under the provisions of this Indenture. The substance of such
limitation shall be plainly stated on the face of each Bond. Bonds issued
pursuant to this Indenture shall not be subject to any statutory limitation on
the indebtedness of the State, except as provided in the Act, and such Bonds,
when issued, shall not be included in computing the aggregate indebtedness of
the State in respect to and to the extent of any such limitation.

 

In consideration of the purchase and acceptance of the Bonds by those who hold
the same from time to time, the provisions of this Indenture will be a part of
the contract of the State with the holders of all Bonds issued under this
Indenture and will be deemed to be and will constitute the contract among the
State, the Trustee, and the holders from time to time of all such Bonds, and
such provisions are covenants and agreements of the State with such holders
which the State determines to be necessary and desirable for the security and
payment thereof. The provisions, covenants and agreements of this Indenture set
forth to be performed on behalf of the State will be for the equal benefit,
protection and security of the holders of any and all of the Bonds issued under
this Indenture, all of which, regardless of the time or times of their issue or
maturity, will be of equal rank without preference, priority or distinction of
any of the Bonds over any other therefor except as expressly provided in this
Indenture.

 

28

--------------------------------------------------------------------------------


 

Section 3.05. Payment and Ownership of Bonds. Debt Service shall be payable when
due in lawful money of the United States of America without deduction for the
services of the Trustee or any Paying Agent, except as otherwise provided
pursuant to an agreement under Section 3.09 hereof:

 

(a) on any Bond in a book entry system registered in the name of a Depository or
its nominee, in federal funds (i) in the case of principal of and any premium on
any Bond, delivered or transmitted to the Depository or its authorized
representative on or prior to the date when due, upon presentation and surrender
of such Bond at the principal corporate trust office of the Trustee or at the
office, designated by the Trustee, of any Paying Agent, and (ii) is the case of
interest on any Bond, delivered or transmitted on or prior to any Interest
Payment Date to the Depository or nominee that was the Holder of that Bond (or
one or more Predecessor Bonds) at the close of business on the Regular Record
Date applicable to that Interest Payment Date; and

 

(b) on any other Bond, (i) in the case of principal of and any premium on any
Bond when due, upon presentation and surrender of such Bond at the principal
corporate trust office of the Trustee or at the office, designated by the
Trustee, of any Paying Agent and (ii) in the case of interest on any Bond, on
each Interest Payment Date by check or draft which the Trustee shall cause to be
mailed on that date to the Holder of the Bond (or one or more Predecessor Bonds)
at the close of business on the Regular Record Date applicable to that Interest
Payment Date at the Holder’s address as it appears on the Register.

 

If and to the extent, however, that the State shall fail to make payment or
provision for payment of interest on any Bond on any Interest Payment Date, that
interest shall cease to be payable to the person who was the Holder of that Bond
(or of one or more Predecessor Bonds) as of the applicable Regular Record Date.
When money becomes available for payment of the interest, (i) the Trustee shall
establish, pursuant to Section 7.06(b) hereof, a Special Record Date for the
payment of that interest, which Special Record Date shall be not more than 15
nor fewer than 10 days prior to the date of the proposed payment, and (ii) the
Trustee shall cause notice of the proposed payment and of the Special Record
Date to be mailed by first class mail, postage prepaid, to each Holder at its
address as it appears on the Register not fewer than 10 days prior to the
Special Record Date and, thereafter, the interest shall be payable to the
persons who are the Holders of the Bonds (or their respective Predecessor Bonds)
at the close of business on the Special Record Date.

 

Subject to the foregoing, each Bond delivered under this Indenture, upon
transfer thereof or in exchange for or in replacement of any other Bond, shall
carry the rights to interest accrued and unpaid, and to accrue on that Bond, or
which were carried by that Bond.

 

Except as provided in this Section 3.05 and in the first paragraph of
Section 3.07 hereof, (i) the Holder of any Bond shall be deemed and regarded as
the absolute owner thereof for all purposes of this Indenture, (ii) payment of
or on account of the Debt Service on any Bond shall be made only to or upon the
order of that Holder or its duly authorized attorney in the manner permitted in
this Indenture, and (iii) neither the State, the Trustee, the Registrar nor any
Paying Agent or Authenticating Agent shall be affected, to the extent permitted
by law, by notice to the contrary. All of those payments shall be valid and
effective to satisfy and discharge the liability

 

29

--------------------------------------------------------------------------------


 

upon that Bond, including without limitation, the interest thereon, to the
extent of the amount or amounts so paid.

 

Section 3.06. Transfer and Exchange of Bonds. So long as any of the Bonds remain
outstanding, the State will cause books for the registration and transfer of
Bonds, as provided in this Indenture, to be maintained and kept at the
designated office of the Registrar.

 

Except as provided with respect to the Bonds in book entry form pursuant to this
Indenture, and unless otherwise provided in the applicable Supplemental
Indenture, Bonds may be exchanged, at the option of their Holder, for Bonds of
the same series and of any Authorized Denomination or Denominations in an
aggregate principal amount equal to the unmatured and unredeemed principal
amount of, and bearing interest at the same rate and maturing on the same date
or dates as, the Bonds being exchanged. The exchange shall be made upon
presentation and surrender of the Bonds being exchanged at the designated office
of the Registrar or at the designated office of any Authenticating Agent for
that series of Bonds, together with a written request therefor duly signed by
the Holder or its duly authorized attorney in any form that shall be
satisfactory to the Registrar or the Authenticating Agent, as the case may be.

 

Except as provided with respect to the Bonds in book entry form pursuant to this
Indenture, any Bond may be transferred upon the Register, upon presentation and
surrender thereof at the designated office of the Registrar or the designated
office of any Authenticating Agent for the series thereof, together with an
assignment duly signed by the Holder or its duly authorized attorney in any form
that shall be satisfactory to the Registrar or the Authenticating Agent, as the
case may be. Upon transfer of any Bond and on request of the Registrar or the
Authenticating Agent, the State shall execute, and the Registrar or the
Authenticating Agent, as the case may be, shall authenticate and deliver, a new
Bond or Bonds of the same series in the name of the transferee, of any
Authorized Denomination or Denominations in an aggregate principal amount equal
to the unmatured and unredeemed principal amount of, and bearing interest at the
same rate and maturing on the same date or dates as, the Bonds presented and
surrendered for transfer.

 

In all cases in which Bonds shall be exchanged or transferred hereunder, the
State shall execute, and the Registrar or any Authenticating Agent, as the case
may be, shall authenticate and deliver, Bonds in accordance with the provisions
of this Indenture. The exchange or transfer shall be made without charge to the
Holders; provided that the State and the Registrar or the Authenticating Agent,
as the case may be, may make a charge for every exchange or transfer of Bonds
that is sufficient in amount to reimburse them for any tax or excise required to
be paid with respect to the exchange or transfer. Those charges shall be paid
before a new Bond is delivered.

 

All Bonds issued upon any transfer or exchange of Bonds shall be the valid
special obligations of the State, evidencing the same debt, and entitled to the
same benefits under this Indenture, as the Bonds surrendered upon transfer or
exchange. Neither the State, the Registrar nor any Authenticating Agent, as the
case may be, shall be required to make any exchange or transfer of a Bond during
a period beginning at the opening of business 15 days before the day of the
mailing of a notice of redemption of Bonds and ending at the close of business
on the day of the mailing or to transfer or exchange any Bonds selected for
redemption, in whole or in part.

 

30

--------------------------------------------------------------------------------


 

In case any Bond is redeemed in part only, on or after the redemption date and
upon presentation and surrender of the Bond, the State, subject to the
provisions of Section 3.09 hereof, shall cause the execution of, and the
Registrar or any Authenticating Agent for the series of that Bond shall
authenticate and deliver, a new Bond or Bonds of the same series in Authorized
Denominations in an aggregate principal amount equal to the unmatured and
unredeemed portion of, and bearing interest at the same rate and maturing on the
same date or dates as, the Bond redeemed in part, with or without a new CUSIP
number, if required.

 

The designated office of the Registrar and Authenticating Agent for purposes of
this Section shall be established by the Trustee.

 

Section 3.07. Mutilated, Lost, Wrongfully Taken or Destroyed Bonds. If any Bond
is mutilated, lost, wrongfully taken or destroyed, in the absence of written
notice to the State or the Registrar that a lost, wrongfully taken or destroyed
Bond has been acquired by a bona fide purchaser, the State shall execute, and
the Registrar shall authenticate and deliver, a new Bond of like date, maturity
and denomination and of the same series as the Bond mutilated, lost, wrongfully
taken or destroyed; provided that (i) in the case of any mutilated Bond, the
mutilated Bond first shall be surrendered to the Registrar, and (ii) in the case
of any lost, wrongfully taken or destroyed Bond, there first shall be furnished
to the State, the Trustee and the Registrar evidence of the loss, wrongful
taking or destruction satisfactory to the State, the Trustee and the Registrar,
together with indemnity satisfactory to them.

 

If any lost, wrongfully taken or destroyed Bond shall have matured, instead of
issuing a new Bond, the State may direct the Trustee to pay that Bond without
surrender thereof upon the furnishing of satisfactory evidence and indemnity as
in the case of issuance of a new Bond. The State, the Registrar and the Trustee
may charge the Holder of a mutilated, lost, wrongfully taken or destroyed Bond
their reasonable fees and expenses (including reasonable counsel fees) in
connection with their actions pursuant to this Section.

 

Every new Bond issued pursuant to this Section by reason of any Bond being
mutilated, lost, wrongfully taken or destroyed (i) shall constitute, to the
extent of the outstanding principal amount of the Bond mutilated, lost,
wrongfully taken or destroyed, a contractual obligation of the State, regardless
of whether the mutilated, lost, wrongfully taken or destroyed Bond shall be
enforceable at any time by anyone, and (ii) shall be entitled to all of the
benefits of this Indenture equally and proportionately with any and all other
Bonds issued and outstanding hereunder, provided that nothing in this paragraph
shall limit the authority and right of the State to exercise its rights under
the indemnity furnished at the time of issuance of a new Bond or payment of a
Bond without surrender.

 

All Bonds shall be held and owned on the express condition that the foregoing
provisions of this Section are exclusive with respect to the replacement or
payment of mutilated, lost, wrongfully taken or destroyed Bonds and, to the
extent permitted by law, shall preclude any and all other rights and remedies
with respect to the replacement or payment of negotiable instruments or other
investment securities without their surrender, notwithstanding any law or
statute to the contrary now existing or enacted hereafter.

 

31

--------------------------------------------------------------------------------


 

Section 3.08. Safekeeping and Cancellation of Bonds. Any Bond surrendered
pursuant to this Article for the purpose of payment or retirement, or for
exchange, replacement or transfer, shall be canceled upon presentation and
surrender thereof to the Registrar, the Trustee or any Paying Agent or
Authenticating Agent. Any Bond canceled by the Trustee or a Paying Agent or
Authenticating Agent shall be transmitted promptly to the Registrar by the
Trustee, the Paying Agent or the Authenticating Agent.

 

The State may deliver at any time to the Registrar for cancellation any Bonds
previously authenticated and delivered hereunder, which the State may have
acquired in any manner whatsoever. All Bonds so delivered shall be canceled
promptly by the Registrar. Certification of the surrender and cancellation shall
be made to the State and the Trustee by the Registrar at least twice each
calendar year.

 

Unless otherwise directed in writing by the State, canceled Bonds shall be
retained and stored by the Registrar for a period of two years after their
cancellation. After that time or at any earlier time directed in writing by the
State, the canceled Bonds may, at the written direction of the State, be either
returned to the State or destroyed by the Registrar by shredding or cremation.
Certificates of any destruction of canceled Bonds (describing the manner
thereof) shall be provided by the Registrar to the State and the Trustee.

 

Section 3.09. Book-Entry Bonds. Anything herein to the contrary notwithstanding,
Bonds may be authorized and issued in book entry form in accordance with the
Supplemental Indenture authorizing such Bonds.

 

For all purposes of this Indenture the Holder of a Bond in book entry form shall
be the Depository therefor and neither the State, the Registrar nor the Trustee
shall have responsibility or any obligation to the beneficial owner of such Bond
or to any direct or indirect participant in such Depository. Without limiting
the generality of the foregoing, neither the State, the Registrar nor the
Trustee shall have any responsibility or obligation to any such participant or
to the beneficial owner of a Bond in book entry form with respect to (i) the
accuracy of the records of the Depository or any participant with respect to any
beneficial ownership interest in such Bond, (ii) the delivery to any participant
of the Depository, the beneficial owner of such Bond or any other person, other
than the Depository, of any notice with respect to such Bond, including any
notice of the redemption thereof, or (iii) the payment to any participant of the
Depository, the beneficial owner of such Bond or any other person, other than
the Depository, of any amount with respect to the principal or redemption price
of, or interest on, such Bond. The State, the Registrar and the Trustee may
treat the Depository therefor as the absolute owner of a Bond in book entry form
for the purpose of (x) payment of the principal or redemption price of, and
interest on such Bond, (y) giving notices of redemption and of other matters
with respect to such Bond, (z) registering transfers with respect to such Bond,
and for all other purposes whatsoever. All principal or redemption price of, as
applicable, and interest on, such Bond shall be paid only to or upon the order
of the Depository, and all such payments shall be valid and effective to fully
satisfy and discharge the State’s obligations with respect to such principal or
redemption price and interest, ABPC’s obligation under the Lease and APCOA’s
obligation under the APCOA Guaranty, in each case with respect to payment of
Debt Service on the Bonds, to the extent of the sum or sums so paid. No Person
other than the

 

32

--------------------------------------------------------------------------------


 

Depository shall receive a Bond or other instrument evidencing the State’s
obligation to make payments of the principal or redemption price thereof, and
interest thereon.

 

Anything herein to the contrary notwithstanding, payment of the redemption price
of Bonds in book entry form which are redeemed prior to maturity may be paid to
the Depository by wire transfer. Such payment of the redemption price of Bonds
in book entry form to the Depository may be made without surrender of Bonds to
the Trustee; provided, however, payment of principal and interest at maturity of
Bonds in book entry form requires surrender of such Bonds to the Trustee.

 

The State, in its sole discretion and without the consent of the Trustee, the
beneficial owner of a Bond in book entry form or any other person, may terminate
the services of the Depository with respect to Bonds in book entry form if the
State determines that (i) the Depository is unable to discharge its
responsibilities with respect to such Bonds or (ii) a continuation of the
requirement that all of the Outstanding Bonds of like series issued in
book-entry form be registered in the Register in the name of the Depository, is
not in the best interest of the beneficial owners of such Bonds, and the State
shall terminate the services of the Depository upon receipt by the State and the
Trustee of written notice from the Depository that it has received written
requests that such Depository be removed from its participants having beneficial
interest, as shown in the records of the Depository, in an aggregate amount of
not less than a majority in principal amount of the then Outstanding Bonds for
which the Depository is serving as depository.

 

Upon the termination of the services of a Depository with respect to a Bond in
book entry form, or upon the resignation of a Depository with respect to a Bond
in book entry form, after which no substitute securities depository willing to
undertake the functions of such Depository can be found which, in the opinion of
the State, is able to undertake such functions upon reasonable and customary
terms, such Bonds shall no longer be registered in the registration books kept
by the Registrar in the name of a Depository, but shall be registered in the
name or names Bondholders transferring or exchanging such Bonds shall designate,
in accordance with provisions of Article III hereof.

 

Section 3.10. Nonpresentment of Bonds. In the event any Bond shall not be
presented for payment when the principal of and any premium on the Bond becomes
due in whole or in part, either at stated maturity, at the date fixed for
redemption thereof, or otherwise, or in the event any check or draft for
interest on any Bond is uncashed, if money sufficient to pay the principal and
any premium then due on that Bond or such check or draft shall have been made
available to the Trustee for the benefit of its Holder, then all liability of
the State to that Holder for payment of the principal and any premium then due
on the Bond or of the interest represented by such check or draft shall cease
and be completely discharged. Thereupon, it shall be the duty of the Trustee to
hold that money, without liability for interest thereon, in a separate account
of the Trustee for the exclusive benefit of the Holder of that Bond, who shall
be restricted thereafter exclusively to that money for any claim of whatever
nature on its part under this Indenture on, or with respect to, the principal
and any premium then due on that Bond or the interest represented by such check
or draft.

 

33

--------------------------------------------------------------------------------


 

Any of the money that shall be so held by the Trustee, and that remains
unclaimed for a period of four years after the due date thereof by the Holder of
the Bond not presented for payment or a check or draft not cashed, shall be paid
to the State free of any trust or lien upon request in writing by the State.
Thereafter, the Holder of that Bond shall look only to the State for payment and
then only to the amounts so received by the State without any interest thereon,
and the Trustee shall have no responsibility with respect to that money.

 

(End of Article III)

 

34

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REDEMPTION OF BONDS

 

Section 4.01. Terms of Redemption of Bonds. The Bonds of each series may be
subject to redemption prior to stated maturity as provided in the Supplemental
Indenture applicable to that series. The provisions of tills Article IV may be
varied with respect to the series of Bonds pursuant to the applicable
Supplemental Indenture.

 

Section 4.02. Partial Redemption. If fewer than all of the outstanding Bonds of
a series that are stated to mature on different dates are called for redemption
at one time, those Bonds that are called shall be designated by the State. If
fewer than all of the Bonds of a single maturity are to be redeemed, the
selection of Bonds to be redeemed, or portions thereof in Authorized
Denominations, shall be made by lot by the Trustee in any manner that the
Trustee may determine. In the case of a partial redemption of Bonds by lot when
Bonds of Authorized Denominations greater than the minimum Authorized
Denomination are then outstanding, each unit of principal thereof in the minimum
Authorized Denomination shall be treated as though it were a separate Bond of
the minimum Authorized Denomination. If it is determined that one or more, but
not all of the minimum Authorized Denomination units of principal amount
represented by a Bond are to be called for redemption, then upon notice of
redemption of such a unit or units the Holder of that Bond shall surrender the
Bond to the Trustee (a) for payment of the redemption price of the unit or units
called for redemption (including without limitation, the interest accrued to the
date fixed for redemption and any premium), and (b) for issuance, without charge
to the Holder thereof, of a new Bond or Bonds of the same series, of any
Authorized Denomination or Denominations in an aggregate principal amount equal
to the unmatured and unredeemed portion of, and bearing interest at the same
rate and maturing on the same date or dates as, the Bond surrendered, with or
without a new CUSIP number, if required.

 

Section 4.03. Notice of Redemption. The notice of the call for redemption of
Bonds shall identify (i) by designation, letters, numbers or other
distinguishing marks, the Bonds or portions thereof to be redeemed, (ii) the
redemption price to be paid, (iii) the date fixed for redemption, and (iv) the
place or places where the amounts due upon redemption are payable. The notice
shall be given by the Trustee on behalf of the State by mailing a copy of the
redemption notice by first class mail, postage prepaid, at least 30 days prior
to the date fixed for redemption, to the Holder of each Bond subject to
redemption in whole or in part at the Holder’s address shown on the Register on
the 15th day preceding that mailing; provided that any failure to receive notice
by mailing, and any defect in that notice, as to any Bond shall not affect the
validity of the proceedings for the redemption of any Bond. Notice of the call
for redemption also shall be given by the Trustee to each nationally recognized
municipal securities information repository and the Municipal Securities
Rulemaking Board. Any notice of optional redemption may state that is
conditional and if on the date set forth in such notice for redemption such
conditions have not been fulfilled, such notice shall have no effect and such
redemption shall not occur.

 

Section 4.04. Payment of Redeemed Bonds. Notice having been mailed in the manner
provided in Section 4.03 hereof, the Bonds and portions thereof called for
redemption shall

 

35

--------------------------------------------------------------------------------


 

become due and payable on the redemption date, and upon presentation and
surrender thereof at the place or places specified in that notice, shall be paid
at the redemption price plus accrued interest to the redemption date.

 

If money for the redemption of all of the Bonds and portions thereof to be
redeemed, together with any interest accrued thereon to the redemption date, is
held by the Trustee or any Paying Agent on the redemption date, so as to be
available therefor on that date and, if notice of redemption shall have been
mailed in the manner provided in Section 4.03 hereof, then from and after the
redemption date those Bonds and portions thereof called for redemption shall
cease to bear interest and no longer shall be considered to be outstanding
hereunder. If that money shall not be so available on the redemption date, or
that notice shall not have been mailed as aforesaid, those Bonds and portions
thereof shall continue to bear interest, until they are paid, at the same rate
as they would have borne had they not been called for redemption.

 

All money deposited in the Debt Service Fund and held by the Trustee or a Paying
Agent for the redemption of particular Bonds shall be held in trust for the
account of the Holders thereof and shall be paid to them, respectively, upon
presentation and surrender of those Bonds.

 

(End of Article IV)

 

36

--------------------------------------------------------------------------------


 

ARTICLE V

 

FUNDS AND PAYMENTS

 

Section 5.01. Creation of Funds. (a) The Funds and Accounts described in this
Section are established hereby and are designated as indicated. Each Fund is to
be maintained in the custody of the Trustee as a separate Fund (except when
invested in Permitted Investments). The Funds and Accounts are:

 

(1)           Construction Fund

 

(A)     Project Account

 

(B)      Capitalized Interest Account

 

(C)      Costs of Issuance Account

 

(2)           Garage Gross Receipts Fund

 

(3)           Debt Service Fund

 

(A)     Interest Account

 

(B)      Principal Account

 

(4)           Debt Service Reserve Fund

 

(A) Series 2000 Accounts

 

(5)           Garage Major Maintenance and Capital Improvement Fund

 

(6)           Garage Surplus Fund

 

(7)           State Payment Fund; and

 

(8)           Rebate Fund.

 

The Construction Fund, the Garage Gross Receipts Fund, the Debt Service Fund,
the Debt Service Reserve Fund (to the extent that provision has been made in the
applicable Supplemental Indenture to fund an account therein) and the Garage
Surplus Fund shall constitute Pledged Funds for purposes of this Indenture and
the Bonds.

 

The State may establish separate accounts and subaccounts within any of the
foregoing funds for accounting purposes or other purposes pursuant to a
Supplemental Indenture for any series of Bonds. Provision may be made in each
applicable Supplemental Indenture for funds

 

37

--------------------------------------------------------------------------------

 

for the deposit and disbursement of the proceeds of that series of Bonds for the
purpose for which issued.

 

Section 5.02. Construction Fund. (a) There shall be deposited in the Accounts of
the Construction Fund any and all amounts required to be deposited therein
pursuant to the applicable Supplemental Indenture or otherwise required to be
deposited therein pursuant to the Lease or this Indenture. Pending disbursement
as provided herein, all amounts in the Construction Fund shall be Pledged Funds
for purposes of this Indenture.

 

(b) Subject to the provisions below, disbursements from the Project Account of
the Construction Fund shall be made by the Trustee, upon receipt of a
requisition submitted by an Authorized Officer of the State in the form set
forth in the applicable Supplemental Indenture, only to pay for the following
costs of Improvements to be financed with the proceeds of an issue of Bonds:

 

(i) obligations incurred for labor, materials and services and to contractors,
builders and others in connection with the acquisition, construction and
installation of Improvements, for utilities and landscaping, for the restoration
or relocation of any property damaged or destroyed in connection with such
construction and installation, for the removal or relocation of any structures
and for the clearing of lands and further including such improvements as the
State determines to be reasonably necessary in connection with Improvements;

 

(ii) the cost of acquiring such other lands, property, rights, rights of way,
easements, franchises and other interests as may be deemed necessary or
convenient for the construction and installation of Improvements, including
costs of abstracts of title, title insurance, title guaranty, costs of surveys
and other expenses in connection with such acquisition, and the cost of
demolishing or removing any buildings or structures on lands so acquired,
including the cost of acquiring any lands to which such buildings or structures
may be moved and the amount of any damages incident to or consequent upon the
acquisition, construction and installation of Improvements;

 

(iii) the reasonable fees and expenses of the Trustee, Authenticating Agent,
Paying Agent and Registrar for their services during the Construction Period and
payments, taxes or other governmental charges on the Improvements or on any
property acquired, and premiums on insurance, if any, during the Construction
Period;

 

(iv) the cost of borings and other preliminary investigations to determine
foundation conditions or other conditions, expenses necessary or incident to
determining the feasibility or practicability of constructing and installing
Improvements, and fees and expenses of engineers, architects and management and
other consultants for making studies, surveys and estimates of costs and of
revenues and other estimates, fees and expenses of engineers and architects for
preparing plans and specifications and supervising construction, as well as for
the performance of all other duties of engineers and architects set forth herein
and the fees and expenses of construction managers or

 

38

--------------------------------------------------------------------------------


 

project supervisors, all in relation to the acquisition, construction and
installation of such Improvements and the issuance of Bonds therefor; and

 

(v) legal expenses and fees, bond insurance premiums and other credit
enhancement costs, financing charges, rating agency fees, expenses of
recordation of legal instruments, costs of printing, costs of audits and of
preparing and issuing the Bonds, and all other items of expense not specified
elsewhere in this Section and incident to the acquisition, construction and
installation of Improvements and the financing thereof (including with respect
to the Garage, Developments Costs as defined in the Lease and as set forth in
Exhibit K thereto), all expenses of administration properly chargeable to the
acquisition, construction and installation of such Improvements, and other
Issuance Costs, all to the extent eligible for funding from proceeds of the
Bonds and whether or not funded from amounts on deposit in the Costs of Issuance
Account.

 

The Trustee shall not be required to make disbursements any more frequently than
once each month or sooner than 10 Business Days after the submission of the
requisition. The Trustee shall be entitled to rely on such requisitions and
shall have no responsibility for reviewing or investigating the propriety
thereof. The Trustee further shall keep and maintain adequate records pertaining
to the Project Account and all disbursements therefrom.

 

(c) Completion of the Garage shall be evidenced by the submission by the State
of a final disbursement requisition and by delivery by the State of a
Certificate of Acceptance as defined and as set forth in Section 4(e) of the
Lease and completion of any other Improvements shall be evidenced as set forth
in any supplement or amendment to the Lease entered into in connection with such
Improvements. If any money remains in the Accounts in the Construction Fund
created for the proceeds of a series of Bonds at the end of the Construction
Period related thereto and payment, or provision for payment, in full of the
costs of the Improvements to be financed with the proceeds of that series of
Bonds has been made, then such money shall be used promptly, unless otherwise
provided in the Supplemental Indenture relating thereto, for one or more of the
following purposes at the direction of an Authorized Officer: (i) payment of
costs of additional Improvements; (ii) payment of interest as it becomes due on
that series of Bonds until all such excess amount is so used; (iii) retirement
at their maturity of principal of Bonds issued to pay costs of Improvements;
(iv) deposit into the Debt Service Fund for payment of debt service on Bonds
other than Bonds of that series of Bonds; (v) purchase of Bonds in the open
market; and (vi) redemption of Bonds to the extent permitted under the
applicable Supplemental Indenture; provided that (A) with respect to clauses
(ii) through (vi), such use and the manner in which it is proposed to be made
will not, in the opinion of nationally recognized bond counsel or under ruling
of the Internal Revenue Service, adversely affect the exclusion of the interest
on any series of Bonds from the gross income of the Holders thereof for federal
income tax purposes (to the extent that such Bonds were issued on the basis that
the interest thereon was excluded from gross income of the Holders for federal
income tax purposes), and (B) any money remaining in an Account in the
Construction Fund for an Improvement after completion of the Improvement shall
be invested in accordance with the Code in such manner as not to adversely
affect the exclusion of the interest on the Bonds from the gross income of the
Holders thereof (to the extent that such Bonds were issued on the basis that the
interest thereon was excluded from gross income of the Holders for federal
income tax purposes).

 

39

--------------------------------------------------------------------------------


 

(d) Amounts on deposit in the Capitalized Interest Account of the Construction
Fund shall be transferred by the Trustee to the Interest Account of the Debt
Service Fund at the times and in the amounts set forth in the applicable
Supplemental Indenture authorizing a series of Bonds and shall be applied to pay
interest when due on such series of Bonds.

 

(e) Amounts on deposit in the Costs of Issuance Account of the Construction Fund
shall be applied by the Trustee at the direction of an Authorized Officer of the
State to pay Issuance Costs of the applicable series of Bonds to the extent such
costs qualify for payment from proceeds of the Bonds in accordance with the Code
or as otherwise provided in the applicable Supplemental Indenture. Any moneys
remaining in such Account and not spent for such purpose shall be transferred to
the Project Account and applied to pay costs of Improvements.

 

(f) In the event of the occurrence of an Event of Default hereunder, the balance
in the Construction Fund shall be deposited into the Debt Service Fund and
applied as set forth in Section 7.06 hereof.

 

Section 5.03. Garage Gross Receipts Fund. (a) The Trustee shall deposit in the
Garage Gross Receipts Fund all amounts of Garage Gross Receipts received
pursuant to the Lease or the APCOA Guaranty. Pending application as set forth
below, all amounts in the Garage Gross Receipts Fund shall be Pledged Funds
pursuant to the Indenture.

 

(b) Beginning with the first month of the operation of the Garage and the
collection of Garage Gross Receipts, the Trustee shall release to ABPC, from the
daily Garage Gross Receipts, all amounts collected, less amounts required for
any deposit required pursuant to Section 5.03(c) (i)-(vii) below, until such
time as an amount equal to two and one-half months of the current approved
annual Garage Operating Expenses Budget shall be released to ABPC. For the
balance of the month and thereafter, all Garage Gross Receipts collected shall
be applied by the Trustee, as set forth in Section 5.03(c) below. If at any time
during the Lease Year, ABPC encounters an unanticipated, unbudgeted,
extraordinary Garage Operating Expense, and the State approves the expense in
writing, the Trustee shall transfer from the Garage Gross Receipts Fund and/or
Garage Surplus Fund the funds required to cover the approved costs.

 

(c) Except as otherwise provided in Sections 5.03(b) or 7.06 hereof, amounts in
the Garage Gross Receipts Fund shall be applied by the Trustee on the 15th day
of each month (or, if not a Business Day, on the next succeeding Business Day),
from funds available in such Fund as of the end of the previous month, to make
the following payments or deposits in the priority set forth below:

 

(i) Garage Operating Expenses: for each month following the first month of
Garage operation, an amount equal to one month of the current approved annual
Garage Operating Expenses Budget, paid to ABPC.

 

(ii) Debt Service Fund:

 

40

--------------------------------------------------------------------------------


 

(A) Beginning January 15, 2003, 1/6th of the amount due as interest on the Bonds
on the next Interest Payment Date for the Bonds, for deposit into the Interest
Account of the Debt Service Fund, provided that the deposit immediately
preceding such Interest Payment Date shall be the balance necessary to make such
payment, and

 

(B) Beginning July 15, 2003, with respect to the Series 2000 B Taxable Bonds,
and July 15, 2006, with respect to the Series 2000 A Bonds, 1/12th of the amount
due as principal of the Bonds, whether at maturity or pursuant to mandatory
sinking fund redemption, on the next scheduled principal payment date for the
Bonds, for deposit into the Principal Account of the Debt Service Fund, provided
that the deposit immediately preceding such principal payment date shall be the
balance necessary to make such payment.

 

(iii) Debt Service Reserve Fund: the amount necessary to restore any deficiency
in an account of the Debt Service Reserve Fund to the Debt Service Reserve
Requirement for that account, for deposit into such account of the Debt Service
Reserve Fund.

 

(iv) Rebate Fund: all required deposits into the Rebate Fund, for deposit
therein.

 

(v) Garage Trustee Expenses: pay all Garage Trustee Expenses, then due and
payable, for payment to or as directed by the Trustee.

 

(vi) Garage Major Maintenance and Capital Improvement Fund: the monthly amount
for the current Lease Year required to be deposited into the Garage Major
Maintenance and Capital Improvement Fund, as then set forth in the Lease, for
deposit into such Fund.

 

(vii) State Minimum Guarantee: all or such portion of the monthly State Minimum
Guarantee payment to the extent the Custodian notifies the Trustee of any
shortfall in the amount available under the Custody Agreement to make such
payment, for deposit into the State Payment Fund.

 

(viii) Garage Surplus Fund: all amounts remaining in the Garage Gross Receipts
Fund after application to items (i)-(vii) above, for deposit into the Garage
Surplus Fund.

 

(d) If and to the extent that amounts then on deposit and available for such
purpose in the Garage Gross Receipts Fund are insufficient on any date to make
the payments or deposits required by Section 5.03(c)(i)-(vii) hereof, the
Trustee shall apply funds from the following sources in the following order, to
the extent that funds are available thereunder:

 

41

--------------------------------------------------------------------------------


 

(i) in accordance with Section 5.07 hereof, amounts then on deposit in the
Garage Surplus Fund, including amounts deposited therein during a previous Lease
Year and not yet released as provided in Section 5.07(e) hereof; and

 

(ii) amounts provided by APCOA pursuant to the APCOA Guaranty, upon demand by
the Trustee in accordance with Section 5.09 hereof.

 

Section 5.04. Debt Service Fund. (a) The Debt Service Fund shall be maintained
in the custody of the Trustee as a trust fund and shall be used, subject to
Section 7.07 hereof, solely for the payment of Debt Service on Parity Bonds, and
to the extent provided herein, for the purchase for cancellation of Parity
Bonds. In addition to the amounts to be deposited in the Debt Service Fund
pursuant to Section 5.03(c) hereof, the Trustee also shall deposit into the Debt
Service Fund all other amounts required hereunder or under the Lease to be
deposited therein. All amounts on deposit in the Debt Service Fund shall be
Pledged Funds for purposes of this Indenture.

 

(b) On each Interest Payment Date for the Bonds, the Trustee shall pay or cause
to be paid out of the Interest Account in the Debt Service Fund the interest due
on the Bonds and further pay out of the Interest Account of the Debt Service
Fund any amounts required for the payment of accrued interest upon any
redemption (including any mandatory sinking fund redemption) of Bonds.

 

(c) On each principal payment or redemption date for the Bonds, the Trustee
shall pay or cause to be paid to the respective Paying Agents therefor out of
the Principal Account of the Debt Service Fund the principal amount, if any, due
on the Bonds (including such amounts as shall be due by mandatory sinking fund
redemption).

 

(d) In lieu of the Bonds being redeemed through mandatory sinking fund
redemption, the State may negotiate or arrange for purchase of Bonds by the
Trustee on behalf of the State in such manner (through brokers or otherwise, and
with or without receiving tenders) as it shall in its discretion determine. The
State shall cause such Bonds to be delivered to the Trustee for cancellation.
The Trustee, upon presentation to the Trustee of Bonds to be purchased
accompanied by a written request of an Authorized Officer to the Trustee
requesting payment therefor, shall provide monies for payment of the purchase
price for any such Bonds from the moneys deposited in the Principal Account of
the Debt Service Fund and the payment of accrued interest shall be made out of
moneys deposited in the Interest Account of the Debt Service Fund; provided that
any such purchase shall not be at a price greater than the par amount thereof
plus accrued interest thereon. Bonds so purchased and delivered shall be
canceled by the Trustee.

 

(e) The State shall receive a credit in respect of mandatory sinking fund
installments for any Bonds which are subject to mandatory sinking fund
redemption and which are delivered by the State or ABPC to the Trustee on or
before the forty-fifth (45th) day next preceding any mandatory sinking fund
payment date and for any Bonds which prior to said date have been purchased or
redeemed (otherwise than through mandatory sinking fund provisions) and canceled
by the Trustee and not theretofore applied as a credit against any sinking fund
installment. Each Bond so delivered, canceled or previously purchased or
redeemed shall be credited by the Trustee at one hundred per cent (100%) of the
principal amount thereof against the obligation of the State on

 

42

--------------------------------------------------------------------------------


 

such mandatory sinking fund payment date with respect to such Bonds, and the
principal amount of such Bonds to be redeemed on such date shall be reduced
accordingly, and any excess over such principal amount shall be credited on
future sinking fund installments in direct chronological order, and the
principal amount of such Bonds to be redeemed by application of mandatory
sinking fund payments shall be accordingly reduced.

 

Section 5.05. Debt Service Reserve Fund. (a) The Debt Service Reserve Fund shall
be maintained in the custody of the Trustee as a trust fund. The Debt Service
Reserve Fund shall secure a series of Parity Bonds only if the Supplemental
Indenture for that series of Parity Bonds provides for the establishment of an
account in the Debt Service Reserve Fund to secure those Parity Bonds and
designates the Debt Service Reserve Requirement for those Parity Bonds. In the
event that: (A) moneys on deposit in the Debt Service Fund are insufficient on
any Interest Payment Date or principal payment date to pay interest or principal
from the Debt Service Fund on such date for a series of Parity Bonds secured by
an account of the Debt Service Reserve Fund, (B) amounts then available for such
purpose in the Garage Gross Receipts Fund and the Garage Surplus Fund are not
adequate to make up such insufficiency fully, and (C) amounts provided by APCOA
pursuant to the APCOA Guaranty pursuant to demand therefor by the Trustee in
accordance with Section 5.09 hereof are not adequate to make up such
insufficiency fully, then the Trustee shall, without necessity for further
authorization, direction or prior consent from or consultation with the State,
withdraw such amounts as may be necessary to make up any such deficiency from
the account in the Debt Service Reserve Fund securing that series of Parity
Bonds and transfer such amounts to the Debt Service Fund for the payment of Debt
Service on that series of Parity Bonds. If at any time the amounts on deposit in
an Account of the Debt Service Reserve Fund are sufficient to pay all remaining
Debt Service on the Bonds secured by such Account, then the amounts in that
Account shall be transferred to the Debt Service Fund and applied to pay the
remaining Debt Service on such Bonds.

 

(b) For purposes of determining the Debt Service Reserve Requirement with
respect to, and the amount required to be paid on each monthly deposit date into
the Debt Service Reserve Fund for, any series of Bonds constituting Interim
Obligations or Variable Rate Obligations, principal (including Mandatory Sinking
Fund Requirements) and interest requirements payable on such additional Bonds
shall be deemed to be those amounts that equal the principal (including
Mandatory Sinking Fund Requirements) and interest payments that would be
required for an issue of Long Term Obligations bearing interest at the Assumed
Interest Rate and payable as to principal over the Assumed Amortization Period.

 

(c) In lieu of or in substitution for moneys deposited in the Debt Service
Reserve Fund, the State or ABPC (with the approval of the State) may deposit or
cause to be deposited with the Trustee a Reserve Fund Facility for the benefit
of the Holders of the Bonds of a series for all or any part of the Debt Service
Reserve Fund Requirement for such series of Bonds; provided (i) that any such
surety bond or insurance policy shall be issued by an insurance company or
association approved by the State and either (A) the claims paying ability of
such insurance company or association is rated in the highest rating category
accorded by a nationally recognized insurance rating agency or (B) obligations
insured by a surety bond or an insurance policy issued by such company or
association are rated, without regard to qualification of such rating by symbols
such as “+” or “-” or numerical notation, in the highest rating category at the
time such surety bond or

 

43

--------------------------------------------------------------------------------


 

insurance policy is issued by Moody’s and S&P or, if outstanding Bonds are not
rated by both Moody’s and S&P, by whichever Rating Agency then rates outstanding
Bonds and (ii) that any letter of credit shall be issued by a bank, a trust
company, a national banking association or a domestic branch or agency of a
foreign bank which branch or agency is duly licensed or authorized to do
business under the laws of any state or territory of the United States of
America, the unsecured or uncollateralized long term debt obligations of which,
or long term obligations secured or supported by a letter of credit issued by
such Person, are rated at the time such letter of credit is delivered, without
regard to qualification of such rating by symbols such as “+” or “-” or
numerical notation, in at least the second highest rating category by Moody’s
and S&P or, if outstanding Bonds are not rated by Moody’s and S&P, by whichever
Rating Agency then rates outstanding Bonds.

 

In addition to the conditions and requirements set forth above, no Reserve Fund
Facility shall be deposited in full or partial satisfaction of the Debt Service
Reserve Fund Requirement for a series of Bonds unless the Trustee shall have
received prior to such deposit (i) an opinion of counsel acceptable to the
Trustee to the effect that such Reserve Fund Facility has been duly authorized,
executed and delivered by the provider thereof and is valid, binding and
enforceable in accordance with its terms, (ii) in the event such provider is not
a domestic entity, an opinion of foreign counsel in form and substance
satisfactory to the Trustee and (iii) in the event such Reserve Fund Facility is
a letter of credit, an opinion of counsel acceptable to the Trustee
substantially to the effect that payments under such letter of credit will not
constitute avoidable preferences under Section 547 of the United States
Bankruptcy Code in a case commenced thereunder by or against ABPC or any
affiliate thereof.

 

Each such surety bond, insurance policy or letter of credit shall be payable
(upon the giving of such notice as may be required thereby) on any date on which
moneys are required to be withdrawn from the applicable Account in the Debt
Service Reserve Fund.

 

(d) Moneys and investments held for the credit of an Account of the Debt Service
Reserve Fund in excess of the applicable Debt Service Reserve Fund Requirement
shall be withdrawn by the Trustee and deposited in the Debt Service Fund or,
prior to completion of the applicable Improvements, in the Project Account in
accordance with the direction of the State; provided, however, that if such
amount results from the substitution of a Reserve Fund Facility for any
securities in such Account of the Debt Service Reserve Fund, such amount shall
be deposited in the Debt Service Fund or the Project Account only upon receipt
of an opinion of nationally recognized bond counsel that the proposed
application of the funds released from such Account of the Debt Service Reserve
Fund will not adversely affect the exclusion of interest on any of the Bonds
from gross income for federal income tax purposes (to the extent that such Bonds
were issued on the basis that the interest thereon was excluded from gross
income of the Holders for federal income tax purposes).

 

(e) Notwithstanding the provisions hereof, if, upon a Bond of a series having
been deemed to have been paid in accordance with Article IX hereof or redeemed
prior to maturity from the proceeds of Bonds, bonds, notes or other obligations
issued for such purpose, the moneys and investments held for the credit of the
applicable Account of the Debt Service Reserve Fund will exceed the Debt Service
Reserve Fund Requirement for such Account, then the Trustee shall,

 

44

--------------------------------------------------------------------------------


 

simultaneously with such redemption or a deposit made in accordance with
Article IX hereof, withdraw all or any portion of such excess from the
applicable Account of the Debt Service Reserve Fund upon the direction of an
Authorized Officer and either (i) apply such amount to the payment of the
principal of or interest on the bonds, notes or other obligations, if any,
issued to provide for payment of such Bond or (ii) pay such amount to the
applicable Project Account if, in the opinion of nationally recognized bond
counsel, application of such moneys to the payment of costs of Improvements will
not adversely affect the exclusion of interest on any Bonds from gross income of
the Holders thereof for federal income tax purposes (to the extent that such
Bonds were issued on the basis that the interest thereon was excluded from gross
income of the Holders for federal income tax purposes); provided that after such
withdrawal the amount remaining in the applicable Account of the Debt Service
Reserve Fund shall not be less than the Debt Service Reserve Fund Requirement
for such Account.

 

Section 5.06. Garage Major Maintenance and Capital Improvement Fund. The Garage
Major Maintenance and Capital Improvement Fund shall be maintained in the
custody of the Trustee but shall not constitute a Pledged Fund for purposes of
this Indenture. The Trustee shall apply any moneys in the Garage Major
Maintenance and Capital Improvement Fund at the direction of ABPC, and upon
written approval of the State, for the payment or reimbursement of eligible
project costs in accordance with Section 6(b)(l)(vi) of the Lease and Exhibit H
thereto, as in effect from time to time.

 

Section 5.07. Garage Surplus Fund. (a) The Garage Surplus Fund shall be
maintained in the custody of the Trustee and shall constitute a Pledged Fund for
purposes of this Indenture. Pursuant to Section 5.03(d)(i) hereof, amounts on
deposit in the Garage Surplus Fund (including amounts deposited therein during a
previous Lease Year and not yet released as provided by Section 5.07(e) hereof)
on any date shall be applied by the Trustee to make the payments or deposits
required by Section 5.03(c)(i)-(vii) hereof, if and to the extent that amounts
then on deposit and available for such purpose on such date in the Garage Gross
Receipts Fund are insufficient to make such payments or deposits. The Trustee
shall notify the State of the balance on deposit in the Garage Surplus Fund in
each month after all deposits pursuant to Section 5.03(c) have been made for
such month.

 

(b) Amounts on deposit in the Garage Surplus Fund shall immediately be applied,
at the written direction of the State, to reimburse APCOA (calculated in
accordance with Section 6(b)(4) of the Lease) for amounts advanced by APCOA and
remaining unpaid (including interest and premium allocable thereto) pursuant to
the APCOA Guaranty for payment of Garage Operating Expenses or Garage Trustee
Expenses or for deposit into the Debt Service Fund, the Debt Service Reserve
Fund, the Garage Major Maintenance and Capital Improvement Fund or the State
Payment Fund. To the extent that the Custodian advises the Trustee that amounts
then available under the Custody Agreement are not sufficient for such purpose,
amounts on deposit in the Garage Surplus Fund also shall be applied, at the
direction of the State, to reimburse APCOA (calculated in accordance with
Section 6(b)(4) of the Lease) for amounts for which APCOA is entitled to
reimbursement under the Custody Agreement. In no event, however, shall APCOA be
entitled to reimbursement for any amounts advanced pursuant to the APCOA
Guaranty during any period during which the Target Date for Substantial
Completion of the Garage has been extended in accordance with Section 4(i) of
the Lease.

 

45

--------------------------------------------------------------------------------


 

(c) Amounts on deposit in the Garage Surplus Fund shall be applied by the
Trustee, at the direction of the State, (i) to pay Debt Service on Subordinate
Bonds in accordance with the provisions of the Supplemental Indenture
authorizing such Subordinate Bonds, (ii) to make any payment required to be made
by the State in connection with any termination of the Lease in accordance with
Section 8.04(c) hereof and Section 14 or 15 of the Lease and (iii) to pay any
termination payments payable under an interest rate exchange, swap or other
hedge arrangement.

 

(d) In the event that moneys on deposit in the Debt Service Fund are
insufficient on any Interest Payment Date or principal payment date to pay
interest or principal from the Debt Service Fund on such date, and in the event
that the amount in the Garage Gross Receipts Fund is not adequate to make up
such deficiency, then the Trustee shall withdraw such amounts as may be
necessary to make up such deficiency from the Garage Surplus Fund and transfer
such amounts to the Trustee for deposit in the Debt Service Fund.

 

(e) Amounts on deposit in the Garage Surplus Fund at the end of each Lease Year
shall be applied by the Trustee, at the direction of the State following receipt
and acceptance by the State of ABPC’s audited annual financial statements, in
accordance with Section 6(c) of the Lease, and after such application shall no
longer constitute Pledged Funds hereunder.

 

Section 5.08. State Payment Fund. The State Payment Fund shall be maintained in
the custody of the Trustee but shall not constitute a Pledged Fund for purposes
of this Indenture. Amounts deposited in the State Payment Fund immediately shall
be released to the State for application in accordance with the Bradley Airport
Parity Bond Indenture.

 

Section 5.09. Demand for Payment under APCOA Guaranty.

 

(a) Pursuant to the APCOA Guaranty, APCOA has guaranteed to pay the Trustee
funds sufficient to make the deposits and payments required pursuant to
Section 5.03(c)(i)-(vii) hereof to the extent that the Trustee has insufficient
funds on deposit in the appropriate funds to make the required payment on the
scheduled payment date after application thereto of amounts available therefor
in the Garage Gross Receipts Fund, the Garage Surplus Fund or, with respect to
deposits into the Debt Service Fund, the Capitalized Interest Account.

 

(b) If the Trustee determines that the amount on deposit in any Fund or Account
at the end of any month is insufficient to make any of the payments or deposits
required pursuant to Section 5.03(c)(i)-(vii) hereof for the next succeeding
month, after application thereto of amounts available therefor in the Garage
Gross Receipts Fund, the Garage Surplus Fund or, with respect to deposits into
the Debt Service Fund, the Capitalized Interest Account, it shall notify the
State and APCOA by the fifth Business Day of such next succeeding month by
telephone and telecopier transmission, promptly confirmed by overnight express,
of the amount of the required payment (each, a “Guarantor Payment”). Pursuant to
the APCOA Guaranty, within three Business Days of such telephone and telecopier
notice, APCOA is required to wire funds in the amount of the Guarantor Payment
to the Trustee and a failure by APCOA to make any Guarantor Payment when due
will be a default under the APCOA Guaranty. Notwithstanding anything herein to
the contrary, APCOA shall not be obligated to make a Guarantor Payment or any
portion thereof to the extent

 

46

--------------------------------------------------------------------------------


 

that the need for such Guarantor Payment or portion thereof was solely caused by
the failure of the State to perform its obligations under the first sentence
only of Section 7(a)4(b) of the Lease (relating to implementing scheduled
parking rate increases).

 

(c) If at any time amounts paid under the APCOA Guaranty are not sufficient to
pay in full all amounts then due as Guarantor Payments hereunder, together with
all amounts then due as guarantor payments with respect to the Surface Parking
under the Custody Agreement, the Trustee shall apply the amounts available first
to pay Garage Operating Expenses, second to pay operating expenses of the
Surface Parking pursuant to the Custody Agreement and then to pay Debt Service
on the Bonds and thereafter pro-rata based on the remaining amounts payable as
Guarantor Payments hereunder and as guarantor payments under the Custody
Agreement.

 

Section 5.10. Investment of Funds. (a) Money in the Construction Fund, the
Garage Gross Receipts Fund, the Debt Service Fund, the Debt Service Reserve Fund
and the Rebate Fund shall be invested and reinvested by the Trustee in Permitted
Investments at the oral (confirmed in writing) or written direction of an
Authorized Officer. Investments of money in the Construction Fund and the Garage
Gross Receipts Fund shall mature or be redeemable at the option of the Trustee
at the times and in the amounts necessary to permit the payments required by
Sections 5.02 and 5.03(c) hereof, respectively, to be made from those Funds.
Investments of money in the Debt Service Fund and the Debt Service Reserve Fund
shall mature or be redeemable at the option of the Trustee at the times and in
the amounts necessary at the best prices then reasonably available to provide
money to pay Debt Service as it becomes due at stated maturity or pursuant to
any Mandatory Sinking Fund Requirements; provided, that money in the Debt
Service Reserve Fund shall be invested and reinvested by the Trustee only in
obligations that have a term to maturity not greater than ten years unless those
obligations are put obligations or otherwise have terms that permit their timely
liquidation by the Trustee so that funds will be timely available to pay Debt
Service. Investments of money on deposit in the Rebate Fund shall mature or be
redeemable at the option of the Trustee at the times and in the amounts
necessary at the best prices then reasonably available to provide money to make
the payments required under Section 5.11 of this Indenture. Subject to any
directions from the Authorized Officer with respect thereto, from time to time
the Trustee may sell those investments and reinvest the proceeds from those
investments in Permitted Investments maturing or redeemable as required under
this Section. The Trustee shall sell or redeem investments credited to the
Accounts of the Construction Fund or the Garage Gross Receipts Fund to produce
sufficient money at the times required to make the payments required by Sections
5.02 and 5.03, respectively, and shall do so without necessity for any order on
behalf and without restriction by reason of any order. The Trustee shall sell or
redeem investments credited to the Debt Service Fund and to the Debt Service
Reserve Fund to produce sufficient money at the times required for the purpose
of paying Debt Service when due, and shall do so without necessity for any order
and without restriction by reason of any order. The Trustee shall sell or redeem
investments credited to the Rebate Fund to produce sufficient money at the times
required for the purpose of making payments under Section 5.11 when due, and
shall do so without necessity for any order and without restriction by reason of
any order.

 

Money in the Garage Major Maintenance and Capital Improvement Fund and the
Garage Surplus Fund shall be invested and reinvested at the oral (confirmed in
writing) or written direction of an Authorized Officer in Permitted Investments.
Money on deposit in any funds or

 

47

--------------------------------------------------------------------------------

 

accounts established by a Supplemental Indenture shall be invested as provided
in that Supplemental Indenture or, if no provision is so made, shall be invested
in Permitted Investments maturing or redeemable at the option of the State not
later than the times when that money is required for the purposes for which the
fund or account was established.

 

(b) Investments purchased as an investment of moneys in any Fund, Account or
sub-account thereof shall be deemed at all times to be a part of that Fund,
Account or sub-account, and any losses suffered due to the investment thereof
shall be charged to that Fund, Account or sub-account, provided that, unless
otherwise provided in a Supplemental Indenture, net income or gain: (i) due to
the investment of moneys in the Construction Fund shall be deposited in and
credited to the Capitalized Interest Account of the Construction Fund prior to
the Completion Date and thereafter to the Garage Gross Receipts Fund and
(ii) due to the investment of moneys in an account of the Debt Service Reserve
Fund shall, to the extent that the amount in the Debt Service Reserve Fund
exceeds the Debt Service Reserve Requirement, be deposited in and credited to
the Capitalized Interest Account of the Construction Fund (until such account is
fully depleted) and thereafter to the Interest Account in the Debt Service Fund
and applied on the next Interest Payment Date to the payment of interest on the
series of Bonds secured by that Account of the Debt Service Reserve Fund, unless
other provision is made in the Supplemental Indenture for the series of Bonds
secured by that Account of the Debt Service Reserve Fund.

 

Any investments constituting Permitted Investments may be purchased from or sold
to the Trustee, the Registrar, an Authenticating Agent or a Paying Agent, or any
bank, trust company or savings and loan association affiliated with any of the
foregoing.

 

Section 5.11. Rebate Fund. Any provision hereof to the contrary notwithstanding,
amounts credited to the Rebate Fund shall be free and clear of any lien
hereunder and shall not be Pledged Funds. Provision shall be made in the
Supplemental Indenture for each series of Bonds for the calculation of any
amounts required to be paid to the United States pursuant to Section 148(f) of
the Code or other applicable law and for the deposit of such amount in the
Rebate Fund.

 

Section 5.12. Valuation. For the purpose of determining the amount on deposit to
the credit of any Fund or Account, the market value of obligations in which
money in that Fund or Account shall have been invested shall be computed as
follows:

 

(a) as to Permitted Investments the bid and asked prices of which are published
on a regular basis in The Wall Street Journal (or, if not there, then in The New
York Times): the average of the bid and asked prices for such investments so
published on or most recently prior to the date of determination;

 

(b) as to Permitted Investments the bid and asked prices of which are not
published on a regular basis in The Wall Street Journal or The New York Times:
the average bid price at the date of determination for such investments quoted
by any two nationally recognized government securities dealers (selected by the
Trustee in its absolute discretion) at the time making a market in such
investments or the bid price published by a nationally recognized pricing
service, including Bloomberg Financial Services;

 

48

--------------------------------------------------------------------------------


 

(c) as to certificates of deposit and bankers acceptances: the face amount
thereof, plus accrued interest; and

 

(d) as to any Permitted Investment not specified above: the market value thereof
established by prior agreement between the State and the Trustee or pursuant to
the provisions of a Supplemental Indenture.

 

If more than one of the above provisions shall apply at any time to any
particular Permitted Investment, the value thereof at that time shall be
determined in accordance with the provision establishing the lowest value for
such Permitted Investment. Investments in all Funds and Accounts will be valued
by the Trustee at book value, market value or face value, whichever is lowest,
except that investments in the Debt Service Reserve Fund shall be valued at par
if purchased at par or at the present value thereof if purchased at other than
par.

 

The Trustee shall not be responsible for any depreciation in the value of any
investments or for any loss arising from investments, provided that those
investments are Permitted Investments. Except as provided below with respect to
the Debt Service Reserve Fund, the Trustee shall value the Permitted Investments
in the Funds and Accounts on or prior to the last day of each month. So long as
any Bonds are then outstanding, the Trustee shall value the Permitted
Investments in the Debt Service Reserve. Fund on or prior to December 31 of each
year and immediately upon any withdrawal from the Debt Service Reserve Fund. If
as of any date on which the value of Permitted Investments in the Debt Service
Reserve Fund is determined, the balance in the Debt Service Reserve Fund,
including accrued interest to the date of valuation, is less than the Debt
Service Reserve Requirement, the Trustee shall compute the amount by which the
Debt Service Reserve Requirement exceeds such balance and shall immediately give
the State and ABPC notice of such deficiency and the amount necessary to cure
the same. If as of any such date, the balance in an account of the Debt Service
Reserve Fund, including accrued interest to the date of valuation, is more than
the Debt Service Reserve Fund Requirement, the Trustee shall transfer the excess
amount only in accordance with the provisions of the Supplemental Indenture for
the series of Bonds secured by that account.

 

The Trustee shall provide monthly reports to the State and ABPC of amounts on
deposit in the Funds and Accounts under the Indenture, in such form and by such
dates as may be reasonably satisfactory to the State, ABPC and the Trustee.

 

Section 5.13. Further Application of Pledged Revenues; Application of Available
Pledged Revenues; Payments to Funds. Provision shall be made in each
Supplemental Indenture for a series of Parity Bonds for the deposits of Pledged
Revenues to the Account or Accounts of the Garage Gross Receipts Fund
established therein and for payments from that Account or those Accounts to the
Debt Service Fund and any other Fund-set forth in this Article V.

 

49

--------------------------------------------------------------------------------


 

Section 5.14. Moneys to be Held in Trust. All moneys required to be deposited
with or paid to the Trustee for the credit of any Pledged Fund under any
provision of this Indenture and all investments made therewith shall be held by
the Trustee in trust for the benefit of the Bondholders and while held by the
Trustee constitute part of the trust estate and be subject to the lien hereof.

 

(End of Article V)

 

50

--------------------------------------------------------------------------------


 

ARTICLE VI

 

THE TRUSTEE, REGISTRAR, PAYING AGENTS
AND AUTHENTICATING AGENTS

 

Section 6.01. Trustee’s Acceptance and Responsibilities. The Trustee accepts the
trusts imposed upon it by this Indenture, and agrees to observe and perform
those trusts, but only upon and subject to the terms and conditions set forth in
this Article, to all of which the parties hereto and the Holders agree.

 

(a) Prior to the occurrence of an “Event of Default” (as defined in Section 7.01
hereof) of which the Trustee has been notified, as provided in paragraph (f) of
Section 6.02 hereof, or of which by that paragraph the Trustee is deemed to have
notice, and after the cure or waiver of all Events of Default that may have
occurred,

 

(i) the Trustee undertakes to perform only those duties and obligations that are
set forth specifically in this Indenture, and no duties or obligations shall be
implied to the Trustee;

 

(ii) in the absence of bad faith on its part, the Trustee may rely conclusively,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; but in the case of any such certificates
or opinions that by any provision hereof are required specifically to be
furnished to the Trustee, the Trustee shall be under a duty to examine the same
to determine whether or not they conform to the requirements of this Indenture.

 

(b) In case a default or an Event of Default has occurred and is continuing
hereunder (of which the Trustee has been notified, or is deemed to have notice),
the Trustee shall exercise those rights and powers vested in it by this
Indenture and shall use the same degree of care and skill in their exercise as a
prudent man would exercise or use under the circumstances in the conduct of his
own affairs.

 

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that

 

(i) this paragraph shall not be construed to affect the limitation of the
Trustee’s duties and obligations provided in subparagraph (a)(i) of this
Section or the Trustee’s right to rely on the truth of statements and the
correctness of opinions as provided in subparagraph (a)(ii) of this Section;

 

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by any one of its officers, unless it shall be established that the
Trustee was negligent in ascertaining the pertinent facts;

 

51

--------------------------------------------------------------------------------


 

(iii) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Holders under any provision of this Indenture relating to the time, method and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred upon the Trustee, under this Indenture;
and

 

(iv) no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers
hereunder, if it shall have reasonable grounds for believing that repayment of
such funds or adequate indemnity against such risk or liability is not
reasonably assured to it.

 

(d) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this
Section 6.01.

 

Section 6.02. Certain Rights and Obligations of the Trustee. Except as otherwise
provided in Section 6.01 hereof:

 

(a) The Trustee (i) may execute any of the trusts or powers hereof and perform
any of its duties by or through attorneys, agents, receivers or employees (but
shall be answerable therefor only in accordance with the standard specified
above), (ii) shall be entitled to the advice of counsel concerning all matters
of trusts hereof and duties hereunder, and (iii) may pay reasonable compensation
in all cases to all of those attorneys, agents, receivers in connection with the
trusts hereof and, subject to Section 6.03 hereof, shall be entitled to be
reimbursed for reasonable and necessary out-of-pocket payments to unrelated
third parties. The Trustee may act upon the opinion or advice of any nationally
recognized bond counsel (who may be the attorney or attorneys for the State)
approved by the Trustee in the exercise of reasonable care. The Trustee shall
not be responsible for any loss or damage resulting from any action taken or
omitted to be taken in good faith in reliance upon that opinion or advice.

 

(b) Except for its certificate of authentication on the Bonds, the Trustee shall
not be responsible for:

 

(i) any recital in this Indenture or in the Bonds,

 

(ii) the validity, priority, recording, re-recording, filing or re-filing of
this Indenture or any Supplemental Indenture;

 

(iii) any instrument or document of further assurance or collateral assignment
or pledge,

 

52

--------------------------------------------------------------------------------


 

(iv) insurance relating to the Garage or any Improvements or collection of
insurance moneys,

 

(v) the validity of the execution by the State of this Indenture, any
Supplemental Indenture, the Lease or instruments or documents of further
assurance,

 

(vi) the sufficiency of the security for the Bonds issued hereunder or intended
to be secured hereby,

 

(vii) the value of or title to the Garage or any Improvements, or

 

(viii) the maintenance of the security hereof.

 

The Trustee shall not be bound to ascertain or inquire as to the observance or
performance of any covenants, agreements or obligations on the part of the State
under this Indenture, the Lease or any Supplemental Indenture, except as set
forth herein; but the Trustee may require of the State full information and
advice as to the observance or performance of those covenants, agreements and
obligations.

 

(c) The Trustee shall not be accountable for the application by the State or
ABPC of the proceeds of any Bonds authenticated or delivered hereunder.

 

(d) The Trustee shall be protected, in the absence of bad faith on its part, in
acting upon any notice, request, consent, certificate, order, affidavit, letter,
telegram or other paper or document reasonably believed by it to be genuine and
correct and to have been signed or sent by the proper person or persons. Any
action taken by the Trustee pursuant to this Indenture upon the request or
authority or consent of any person who is the Holder of any Bonds at the time of
making the request or giving the authority or consent, shall be conclusive and
binding upon all future Holders of the same Bond and of Bonds issued in exchange
therefor or in place thereof.

 

(e) As to the existence or nonexistence of any fact for which the State or ABPC
may be responsible or as to the sufficiency or validity of any instrument,
document, report, paper or proceeding, the Trustee, in the absence of bad faith
on its part, shall be entitled to rely upon a certificate signed on behalf of
the State by an Authorized Officer or on behalf of ABPC by an authorized
representative as sufficient evidence of the facts recited therein. Prior to the
occurrence of a default or Event of Default hereunder of which the Trustee has
been notified, as provided in paragraph (f) of this Section, or of which by that
paragraph the Trustee is deemed to have notice, the Trustee may accept a similar
certificate to the effect that any particular dealing, transaction or action is
necessary or expedient; provided, that the Trustee in its discretion may require
and obtain any further evidence that it deems to be necessary or advisable; and,
provided further, that the Trustee shall not be bound to secure any further
evidence.

 

53

--------------------------------------------------------------------------------


 

(f) The Trustee shall not be required to take notice, and shall not be deemed to
have notice, of any default or Event of Default hereunder, except Events of
Default described in paragraphs (a) and (b) of Section 7.01 hereof, unless the
Trustee has actual notice thereof or shall be notified specifically of the
default or Event of Default in a written instrument or document delivered to it
by the State or by the Holders of at least 25% of the aggregate principal amount
of Bonds then outstanding. In the absence of delivery of a notice satisfying
those requirements, the Trustee may assume conclusively that there is no default
or Event of Default, except as noted above.

 

(g) At any reasonable time, the Trustee and its duly authorized agents,
attorneys, experts, engineers, accountants and representatives (i) may inspect
and copy fully all books, papers and records of the State and ABPC pertaining to
the Garage, any Improvements and the Bonds, and (ii) may make any memoranda from
and in regard thereto as the Trustee may desire.

 

(h) The Trustee shall not be required to give any bond or surety with respect to
the execution of these trusts and powers or otherwise in respect of the
premises.

 

(i) Notwithstanding anything contained elsewhere in this Indenture, the Trustee
may demand any showings, certificates, reports, opinions, appraisals and other
information, and any corporate action and evidence thereof, in addition to that
required by the terms hereof, as a condition to the authentication of any Bonds
or the taking of any action whatsoever within the purview of this Indenture, if
the Trustee deems it to be desirable for the purpose of establishing the right
of the State to the authentication of any Bonds or the right of any person to
the taking of any other action by the Trustee; provided that the Trustee shall
not be required to make that demand.

 

(j) Before taking action hereunder pursuant to Section 6.04 or Article VII
hereof (with the exception of any action required to be taken under Section 7.02
or Section 7.07 hereof), the Trustee may require that a satisfactory indemnity
bond be furnished to it by the State or the Holders for the reimbursement of all
reasonable and necessary out-of-pocket expenses (including reasonable counsel
fees) that it may incur and to protect it against all liability by reason of any
action so taken, except liability that is adjudicated to have resulted from its
negligence or willful default.

 

(k) In the event that payment of principal of or interest on any Bonds is
secured by any form of credit enhancement, the Trustee will take such actions as
require nominal expenditure of moneys by it to secure payment pursuant to the
terms of such instrument.

 

(l) Unless otherwise provided herein, all money received by the Trustee under
this Indenture shall be held in trust for the purposes for which that money was
received, until that money is used, applied or invested as provided herein;
provided

 

54

--------------------------------------------------------------------------------


 

that such money need not be segregated from other money, except to the extent
required by this Indenture or by law. In the event that the Trustee receives any
moneys derived from or relating to the Surface Parking, the Trustee shall
promptly transfer such moneys to the Custodian for deposit and application
pursuant to the Custody Agreement. The Trustee shall not have any liability for
interest on any money received hereunder, except to the extent expressly
provided herein or agreed in writing with the State.

 

(m) Any opinions, certificates and other instruments and documents for which
provision is made in this Indenture, may be accepted by the Trustee, in the
absence of bad faith on its part, as conclusive evidence of the facts and
conclusions stated therein and shall be full warrant, protection and authority
to the Trustee for its actions taken hereunder.

 

Section 6.03. Fees, Charges and Expenses of Trustee, Registrar, Paying Agents
and Authenticating Agents. The Trustee, the Registrar and any Paying Agents and
Authenticating Agents shall be entitled to payment or reimbursement by the State
for reasonable fees for their Ordinary Services rendered hereunder and for all
advances, counsel fees and other Ordinary Expenses reasonably and necessarily
paid or incurred by them in connection with the provision of Ordinary Services.
For purposes hereof, fees for Ordinary Services provided for by the respective
standard fee schedule or fee letter of each shall be considered reasonable. In
the event that it should become necessary for any of them to perform
Extraordinary Services, they shall be entitled to reasonable extra compensation
therefor and to reimbursement for reasonable and necessary Extraordinary
Expenses incurred in connection therewith. The Trustee, the Registrar and any
Paying Agents and Authenticating Agents shall not be entitled to compensation or
reimbursement for Extraordinary Services or Extraordinary Expenses occasioned by
their neglect or willful misconduct.

 

Without creating a default or an Event of Default hereunder, the State may
contest in good faith the necessity for any Extraordinary Service and
Extraordinary Expense and the reasonableness of any fee, charge or expense.

 

The reasonable fees for the respective services and charges of the Trustee, the
Registrar and any Paying Agents and Authenticating Agents and reimbursement for
all reasonable expenses of such parties shall be payable from the Pledged
Revenues as Garage Trustee Expenses in accordance with Section 5.03(c)(v) hereof
or, during the period of acquisition, construction and installation of any
Improvements to be financed with a series of Bonds, the project fund for those
Improvements.

 

Any amounts payable to the Trustee, the Registrar or any Paying Agent or
Authenticating Agent pursuant to this Section 6.03 shall be payable upon demand
and shall bear interest from the date of demand therefor at a rate that is the
rate announced by the Trustee in its lending capacity as a bank as its “prime
rate” or “base rate” on the date of such demand.

 

Section 6.04. Intervention by Trustee. The Trustee may, but shall not be
obligated to, intervene on behalf of the Holders, and shall intervene if
requested to do so in writing by the

 

55

--------------------------------------------------------------------------------


 

Holders of at least 25% of the aggregate principal amount of Bonds then
outstanding, in any judicial proceeding to which the State is a party and which
in the opinion of the Trustee and its counsel has a substantial bearing on the
interests of Holders of the Bonds. The rights and obligations of the Trustee
under this Section are subject to the approval of that intervention by a court
of competent jurisdiction. The Trustee may require that a satisfactory indemnity
bond be provided to it in accordance with Sections 6.01 and 6.02 hereof before
it takes action hereunder. The Trustee shall not have any obligation to monitor
or take notice of any litigation to which the State is a party.

 

Section 6.05. Successor Trustee. Anything herein to the contrary
notwithstanding, unless the State shall make provision for the appointment of a
successor Trustee pursuant to Section 6.09 hereof prior to the date of merger,
consolidation, sale or transfer,

 

(a) any corporation or association (i) into which the Trustee may be converted
or merged, (ii) with which the Trustee or any successor to it may be
consolidated, or (iii) to which it may sell or transfer its corporate trust
assets and trust business as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, merger,
consolidation, sale or transfer, ipso facto, shall be and become successor
Trustee hereunder and shall be vested with all of the title to the whole
property or trust estate hereunder; and

 

(b) that corporation or association shall be vested further, as was its
predecessor, with each and every trust, remedy, power, right, duty, obligation,
discretion, privilege, claim, demand, cause of action, immunity, estate, title
and interest expressed or intended by this Indenture to be exercised by, vested
in or conveyed to the Trustee, without the signing or filing of any instrument
or document or any further act on the part of any of the parties hereto.

 

Any successor Trustee, however, (i) shall be a trust company or a bank having
the powers of a trust company, (ii) shall be in good standing within the State,
(iii) shall be duly authorized to exercise trust powers within the State,
(iv) shall be subject to examination by federal or State authorities, and
(v) shall have an unimpaired reported capital and surplus of not less than
$50,000,000.

 

Section 6.06. Appointment of Co-Trustee. It is the purpose of this Indenture
that there shall be no violation of any law of any jurisdiction (including
without limitation, the laws of the State) denying or restricting the right of
banks or trust companies to transact business as trustees in that jurisdiction.
It is recognized that, (a) if there is litigation under this Indenture or other
instruments or documents relating to the Bonds, and in particular, in case of
the enforcement hereof or thereof upon a default or an Event of Default, or
(b) if the Trustee should deem that, by reason of any present or future law of
any jurisdiction, it may not (i) exercise any of the powers, rights or remedies
granted herein to the Trustee, (ii) hold title to the properties, in trust, as
granted herein, or (iii) take any action that may be desirable or necessary in
connection therewith, it may be necessary that the Trustee appoint an individual
or additional institution as a co-Trustee. The following provisions of this
Section are adopted to these ends.

 

In the event that the Trustee appoints an individual or additional institution
as a co-Trustee, each and every trust, property, remedy, power, right, duty,
obligation, discretion,

 

56

--------------------------------------------------------------------------------


 

privilege, claim, demand, cause of action, immunity, estate, title, interest and
lien expressed or intended by this Indenture to be exercised by, vested in or
conveyed to the Trustee shall be exercisable by, vest in and be conveyed to that
co-Trustee, but only to the extent necessary for it to be so vested and conveyed
and to enable that co-Trustee to exercise it. Every covenant, agreement and
obligation necessary to the exercise thereof by that co-Trustee shall run to and
be enforceable by it.

 

Should any instrument or document in writing from the State reasonably be
required by the co-Trustee so appointed by the Trustee for vesting and conveying
more fully and certainly in and to that co-Trustee those trusts, properties,
remedies, powers, rights, duties, obligations, discretions, privileges, claims,
demands, causes of action, immunities, estates, titles, interests and liens,
that instrument or document shall be signed, acknowledged and delivered, but not
prepared, by the State. In case any co-Trustee or a successor to it shall die,
become incapable of acting, resign or be removed, all of the trusts, properties,
remedies, powers, rights, duties, obligations, discretions, privileges, claims,
demands, causes of action, immunities, estates, titles, interests and liens of
the co-Trustee shall be exercised by, vest in and be conveyed to the Trustee, to
the extent permitted by law, until the appointment of a successor to the
co-Trustee.

 

Section 6.07. Resignation by the Trustee. The Trustee may resign at any time
from the trusts created hereby by giving prior written notice of the resignation
to the State, ABPC, the Registrar, any Paying Agents and any Authenticating
Agents and by mailing written notice of the resignation to the Holders as their
names and addresses appear on the Register at the close of business three days
prior to the mailing. The resignation shall take effect only upon the
appointment of a successor Trustee and the acceptance by the successor Trustee
of the duties of the Trustee under this Indenture.

 

Section 6.08. Removal of the Trustee. The Trustee may be removed at any time by
an instrument or document or concurrent instruments or documents in writing
delivered to the Trustee, with copies thereof mailed to the State, ABPC, the
Registrar, any Paying Agents and Authenticating Agents and signed by or on
behalf of the Holders of not less than a majority in aggregate principal amount
of the Bonds then outstanding.

 

The Trustee also may be removed at any time for any breach of trust or for
acting or proceeding in violation of, or for failing to act or proceed in
accordance with, any provision of this Indenture with respect to the duties and
obligations of the Trustee by any court of competent jurisdiction upon the
application of the State, or the Holders of not less than 20% in aggregate
principal amount of the Bonds then outstanding under this Indenture.

 

Any removal of a Trustee under this Indenture shall take effect only upon the
appointment of a successor Trustee and the acceptance by the successor Trustee
of the duties of the Trustee under this Indenture.

 

Section 6.09. Appointment of Successor Trustee. If (i) the Trustee shall resign,
shall be removed, shall be dissolved, or shall become otherwise incapable of
acting hereunder, (ii) the Trustee shall be taken under the control of any
public officer or officers, (iii) a receiver shall be appointed for the Trustee
by a court or (iv) the Trustee shall have an order for relief entered in any

 

57

--------------------------------------------------------------------------------

 

case commenced by it or against it under federal bankruptcy laws or commence a
proceeding under any federal or state bankruptcy, insolvency, reorganization or
similar law, or have such a proceeding commenced against it and either have an
order of insolvency or reorganization entered against it or have the proceeding
remain undismissed and unstayed for ninety days, then a successor Trustee shall
be appointed by the State; provided that if a successor Trustee is not so
appointed within ten days after (a) a notice of resignation or an instrument or
document of removal is received by the State, as provided in Sections 6.07 and
6.08 hereof, respectively, or (b) the Trustee is dissolved, taken under control,
becomes otherwise incapable of acting, a receiver is appointed or any of the
circumstances described in clause (iv) occur, in each case, as provided above,
then, if the State shall not have appointed a successor Trustee, the Holders of
a majority in aggregate principal amount of Bonds then outstanding may designate
a successor Trustee by an instrument or document or concurrent instruments or
documents in writing signed by or on behalf of those Holders. If no appointment
of a successor Trustee shall be made pursuant to the foregoing provisions of
this Section within 45 days after the occurrence of an event described in clause
(a) or (b) of this Section 6.09, the Holder of any Bond outstanding hereunder or
any retiring Trustee may apply to any court of competent jurisdiction to appoint
a successor Trustee. Such court thereupon may appoint, after such notice, if
any, as such court may deem proper and prescribe, a successor Trustee.

 

Every successor Trustee appointed pursuant to this Section (i) shall be a trust
company or a bank having the powers of a trust company, (ii) shall be in good
standing within the State, (iii) shall be duly authorized to exercise trust
powers within the State, (iv) shall be subject to examination by federal or
state authorities, (v) shall be willing to accept the trusteeship under the
terms and conditions of this Indenture, and (vi) shall have an unimpaired
reported capital and surplus of not less than $50,000,000.

 

Every successor Trustee appointed hereunder shall sign, and acknowledge and
deliver to its predecessor and the State, an instrument or document in writing
accepting the appointment. Thereupon, without any further act, the successor
Trustee shall become vested with all of the trusts, remedies, powers, rights,
duties, obligations, discretions, privileges, claims, demands, causes of action,
immunities, estates, titles and interests of its predecessor. Upon the written
request of its successor or the State, the predecessor Trustee (i) shall sign
and deliver an instrument or document transferring to its successor all of the
trusts, remedies, powers, rights, duties, obligations, discretions, privileges,
claims, demands, causes of action, immunities, estates, titles and interests of
the predecessor Trustee hereunder, and (ii) shall take any other action
necessary to duly assign, transfer and deliver to its successor all property and
records (including without limitation, all money) held by it as Trustee. Should
any instrument or document in writing from the State be requested by any
successor Trustee for vesting and conveying more fully and certainly in and to
that successor the trusts, remedies, powers, rights, duties, obligations,
discretions, privileges, claims, demands, causes of action, immunities, estates,
titles and interests vested or conveyed or intended to be vested or conveyed
hereby in or to the predecessor Trustee, the State shall sign, acknowledge and
deliver that instrument or document.

 

In the event of a change in the Trustee, the predecessor Trustee shall cease to
be custodian of any money that it may hold pursuant to this Indenture and shall
cease to be Registrar, an Authenticating Agent and a Paying Agent for any of the
Bonds, to the extent it served in any of

 

58

--------------------------------------------------------------------------------


 

those capacities. The successor Trustee shall become custodian and, if
applicable, Registrar, an Authenticating Agent and a Paying Agent.

 

Section 6.10. Adoption of Authentication. In case any of the Bonds shall have
been authenticated, but shall not have been delivered, any successor Trustee,
Registrar or Authenticating Agent may adopt the certificate of authentication of
any predecessor Trustee, Registrar or Authenticating Agent and may deliver those
Bonds so authenticated as provided herein. In case any Bonds shall not have been
authenticated, any successor Trustee, Registrar or Authenticating Agent may
authenticate those Bonds either in the name of any predecessor or in its own
name. In all cases, the certificate of authentication shall have the same force
and effect as provided in the Bonds or in this Indenture with respect to the
certificate of authentication of the predecessor Trustee, Registrar or
Authenticating Agent.

 

Section 6.11. Registrars. (a) Succession. Anything herein to the contrary
notwithstanding, any corporation or association (i) into which a Registrar may
be converted or merged, (ii) with which a Registrar or any successor to it may
be consolidated, or (iii) to which it may sell or transfer all or substantially
all of its corporate trust business and assets, or any corporation or
association resulting from any such conversion, merger, consolidation, sale or
transfer, ipso facto, shall be and become the successor Registrar of that
Registrar hereunder and shall be vested with each and every power, right, duty,
obligation, discretion and privilege expressed or intended by this Indenture to
be exercised by or vested in the predecessor Registrar, without the signing or
filing of any instrument or document or any further act on the part of any of
the parties hereto.

 

(b)     Resignation. A Registrar may resign at any time by giving written notice
of its resignation specifying the date that resignation is to take effect, to
the State, ABPC and the Trustee and to each Paying Agent and Authenticating
Agent for those series of Bonds, at least 60 days before the resignation is to
take effect. The resignation shall take effect immediately, however, upon the
appointment of a successor Registrar, if the successor Registrar is appointed
and accepts that appointment before the time stated in the notice.

 

(c)     Removal. The Registrar may be removed at any time by an instrument or
document or concurrent instruments or documents in writing delivered to the
Registrar, with copies thereof mailed to the State, ABPC and the Trustee, and
signed by or on behalf of the Holders of not less than a majority in aggregate
principal amount of the Bonds then outstanding.

 

(d)     Appointment of Successors. If (i) a Registrar shall resign, shall be
removed, shall be dissolved, or shall become otherwise incapable of acting
hereunder, (ii) a Registrar shall be taken under the control of any public
officer or officers, (iii) a receiver shall be appointed for a Registrar by a
court, or (iv) a Registrar shall have an order for relief entered in any case
commenced by or against it under the federal bankruptcy laws or commence a
proceeding under any federal or state bankruptcy, insolvency, reorganization or
similar law, or have such a proceeding commenced against it and either have an
order of insolvency or reorganization entered against it or have the proceeding
remain undismissed and unstayed for 90 days, then a successor Registrar shall be
appointed by an Authorized Officer, with the written consent of the Trustee;
provided that if a successor Registrar is not so appointed within ten days after
(a) a notice of resignation or an

 

59

--------------------------------------------------------------------------------


 

instrument or document of removal is received by the State, as provided above,
or (b) the Registrar is dissolved, taken under control, becomes otherwise
incapable of acting, a receiver is appointed or any of the circumstances
described in clause (iv) occur, in each case, as provided above, then, if an
Authorized Officer shall not have appointed a successor Registrar, the Trustee
or the Holders of a majority in aggregate principal amount of Bonds then
outstanding may designate a successor Registrar by an instrument or document or
concurrent instruments or documents in writing signed by the Trustee, or in the
case of the Holders, by or on behalf of those Holders.

 

Every successor Registrar appointed hereunder shall sign and acknowledge, and
shall deliver to its predecessor, the State, ABPC and the Trustee, an instrument
or document in writing accepting the appointment. Thereupon, without any further
act, the successor shall become vested with all of the powers, rights, duties,
obligations, discretions and privileges of its predecessor. Upon the written
request of its successor or the State, a predecessor Registrar (i) shall sign
and deliver an instrument or document transferring to its successor all of the
powers, rights, duties, obligations, discretions and privileges of it as
predecessor Registrar hereunder, and (ii) shall take any other action necessary
to duly assign, transfer and deliver to its successor all property and records
(including without limitation, the Register and any canceled Bonds) held by it
as Registrar. Should any instrument or document in writing from the State be
requested by any successor Registrar for vesting and conveying more fully and
certainly in and to that successor the powers, rights, duties, obligations,
discretions and privileges, vested or conveyed or intended to be vested or
conveyed hereby in or to a predecessor Registrar, the State shall sign,
acknowledge and deliver that instrument or document.

 

The provisions of Sections 3.06 and 6.02(c), (d), (h) and (i) shall be
applicable to the Registrar.

 

Section 6.12. Designation and Succession of Paying Agents. The Trustee and any
other Paying Agents designated in the Supplemental Indenture for a series of
Bonds shall be Paying Agents for that series of Bonds. With the consent of the
State, the Trustee may appoint, and upon the request of the State the Trustee
shall appoint, a Paying Agent or Agents with power to act on its behalf and
subject to its direction in the payment of Debt Service on any series of Bonds.
It is the responsibility of the Trustee to establish the duties and
responsibilities of any Paying Agent for the purposes of this Indenture to the
extent not specified herein.

 

Any agreement between the Trustee and a Paying Agent shall provide, without
limitation, that such Paying Agent will (i) hold all amounts held by it for the
payment of principal of or interest or any premium on Bonds in trust for the
benefit of the Holders entitled thereto until such amounts shall be paid to such
Holders or otherwise disposed of as herein provided, and (ii) at any time during
the continuance of an Event of Default, upon the written request of the Trustee,
forthwith pay to the Trustee all amounts so held in trust by such Paying Agent.

 

Any corporation or association with or into which any Paying Agent may be merged
or converted or with which it may be consolidated, or any corporation or
association resulting from any merger, consolidation or conversion to which any
Paying Agent shall be a party, or any corporation or association succeeding to
all or substantially all of the corporate trust business of any Paying Agent,
shall be the successor of that Paying Agent hereunder, if that successor
corporation

 

60

--------------------------------------------------------------------------------


 

or association is otherwise eligible hereunder, without the signing or filing of
any paper or any further act on the part of the parties hereto or the Paying
Agent or that successor corporation or association.

 

Any Paying Agent may resign at any time by giving written notice of resignation
to the Trustee, to the Registrar, ABPC and to the State. The Trustee may
terminate the agency of any Paying Agent at any time by giving written notice of
termination to such Paying Agent, to the Registrar, ABPC and to the State. Upon
receiving such a notice of resignation or upon such a termination, or in case at
any time any Paying Agent shall cease to be eligible under this Section, the
Trustee may appoint a successor Paying Agent. The Trustee shall give written
notice of appointment of a successor Paying Agent to the State, ABPC and the
Registrar and shall mail notice thereof, within ten days after that appointment,
to all Holders as their names and addresses appear on the Register on the date
of that appointment.

 

The Trustee shall pay to any Paying Agent from time to time reasonable
compensation as authorized in Section 6.03 hereof for its services, and the
Trustee shall be entitled to be reimbursed for such payments, subject to
Section 6.03 hereof.

 

The provisions of Section 3.05 and Section 6.02(c), (d) and (h) hereof shall be
applicable to any Paying Agent.

 

Section 6.13. Designation and Succession of Authenticating Agents. With the
consent of the State, the Trustee may appoint, and upon the request of the State
the Trustee shall appoint, an Authenticating Agent or Agents, in addition to the
Registrar, with power to act on its behalf and subject to its direction in the
authentication and delivery of Bonds in connection with transfers and exchanges
under Sections 3.06 and 4.02 hereof. For all purposes of this Indenture, the
authentication and delivery of Bonds by an Authenticating Agent pursuant to this
Section shall be deemed to be authentication and delivery of those Bonds by the
Trustee.

 

Any corporation or association with or into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or association resulting from any merger, consolidation or conversion to which
any Authenticating Agent shall be a party, or any corporation or association
succeeding to all or substantially all of the corporate trust business of any
Authenticating Agent, shall be the successor of that Authenticating Agent
hereunder if that successor corporation or association is otherwise eligible
hereunder, without the signing or filing of any paper or any further act on the
part of the parties hereto or the Authenticating Agent or such successor
corporation.

 

Any Authenticating Agent may resign at any time by giving written notice of
resignation to the Trustee, to the Registrar, ABPC and to the State. The Trustee
may terminate the agency of any Authenticating Agent at any time by giving
written notice of termination to such Authenticating Agent, to the Registrar,
ABPC and to the State. Upon receiving such a notice of resignation or upon such
a termination, or in case at any time any Authenticating Agent shall cease to be
eligible under this Section, the Trustee may appoint a successor Authenticating
Agent. The Trustee shall give written notice of appointment of a successor
Authenticating Agent to the State,

 

61

--------------------------------------------------------------------------------


 

ABPC and the Registrar and shall mail notice thereof, within ten days after that
appointment, to all Holders as their names and addresses appear on the Register
on the date of that appointment.

 

The Trustee shall pay to any Authenticating Agent from time to time reasonable
compensation for its services, and the Trustee shall be entitled to be
reimbursed for such payments, subject to Section 6.03 hereof.

 

The provisions of Sections 3.06 and paragraphs (b), (c), (d), (h) and (i) of
Section 6.02 shall be applicable to any Authenticating Agent.

 

Section 6.14. Dealing in Bonds. The Trustee, any Registrar, any Paying Agent and
any Authenticating Agent, their affiliates, and any directors, officers,
employees or agents thereof, in good faith, may become the owners of Bonds
secured hereby with the same rights that it or they would have hereunder if the
Trustee, the Registrar, Paying Agents or Authenticating Agents did not serve in
those capacities.

 

Section 6.15. Representations and Covenants of Trustee. The Trustee hereby
represents that it is duly organized and validly existing as a national banking
association under the laws of the United States, in good standing and duly
authorized to exercise corporate trust powers in the State, and with an
unimpaired reported capital and surplus of not less than $50,000,000. The
Trustee covenants that it will take such action, if any, as is necessary to
remain in good standing and duly authorized to exercise corporate trust powers
in the State and that it will maintain an unimpaired reported capital and
surplus of not less than $50,000,000. Subject to this Article VI, the Trustee
accepts and agrees to observe and perform the duties and obligations of the
Trustee to which reference is made in this Indenture.

 

Section 6.16. Right of Trustee to Pay Taxes and Other Charges. The Trustee is
authorized, but not obligated, to advance funds whenever necessary and advisable
to do so because of the failure of the State to observe or perform any covenant
or agreement under this Indenture. The making by the Trustee of those advances
shall not constitute a waiver of, and shall not prejudice, any rights of the
Trustee or the Holders against the State for failure of the State to do so.

 

Whenever the Trustee shall have received a written notice from the Holders of
not less than 25% in aggregate principal amount of the Bonds then outstanding
requesting it to take any action, including the making of advances or
expenditures, authorized by the provisions of this Indenture, and shall have
been offered indemnity as provided in Section 6.02(j) of this Indenture, and
shall have refused to take or, for a period of 60 days shall not have taken,
that action, then the Holders making the request are hereby authorized to take
that action and shall be entitled to the same rights and remedies as the Trustee
would have been entitled if that action had been taken by the Trustee.

 

62

--------------------------------------------------------------------------------


 

Section 6.17. State’s Right to Audit. The State may demand an accounting by the
Trustee, any Registrar and any Paying Agent of the funds and investments of the
State held by them, and the Trustee, Registrar or Paying Agent, as the case may
be, shall respond within ten business days to any request by the State for such
an accounting. The State may have an audit of the bonds and accounts of the
Trustee, Registrar and Paying Agent performed by an independent firm of
certified public accountants relevant to the funds and investments of the State
held by them. The cost of that audit shall be paid by the State unless the audit
demonstrates that a material error was made by the Trustee, Registrar or Paying
Agent in the handling of the funds and investments of the State hereunder, in
which case the cost of the audit shall be paid by the Trustee, Registrar or
Paying Agent, as the case may be.

 

(End of Article VI)

 

63

--------------------------------------------------------------------------------


 

ARTICLE VII

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 7.01. Events of Default. The occurrence of any of the following events
is defined as and declared to be and to constitute an Event of Default under
this Indenture:

 

(a) Failure to pay interest on any Bond when and as that interest shall become
due and payable;

 

(b) Failure to pay the principal of or any premium on any Bond when and as that
principal or premium shall become due and payable, whether at stated maturity,
by redemption, pursuant to any Mandatory Sinking Fund Requirements or otherwise;

 

(c) Failure by the State to observe or perform any other covenant, agreement or
obligation of the State contained in this Indenture or in the Bonds and the
continuation of that failure for a period of 90 days after written notice of
that failure is given to the State, which notice may be given by the Trustee in
its discretion and shall be given by the Trustee at the written request of the
Holders of not less than 25% in aggregate principal amount of Bonds then
outstanding; provided that if the failure is other than the payment of money and
is of such nature that it can be corrected but not within the applicable period,
then, that failure shall not constitute an Event of Default so long as the State
institutes curative action within the applicable period and diligently pursues
that action to completion;

 

(d) The occurrence and continuance of an Event of Default under Section 20 of
the Lease or under the APCOA Guaranty affecting timely payment of Debt Service
on the Bonds or the application of Garage Gross Receipts; or

 

(e) Acceleration of the payment of principal of any Parity Obligations resulting
from an event of default with respect to such Party Obligations or otherwise.

 

The term “default” or “failure” as used in this Article means a default or
failure by the State in the observance or performance of any of the covenants,
agreements or obligations on its part to be observed or performed contained in
this Indenture or in the Bonds, exclusive of any period of grace or notice
required to constitute a default or failure an Event of Default, as provided
above.

 

Notwithstanding the foregoing, if, by reason of Force Majeure, the State is
unable to observe or perform any covenant, agreement or obligation that would
give rise to an Event of Default under Section 7.01(c) hereof, the State shall
not be deemed in default during the continuance of such inability. However, the
State promptly shall give notice to the Trustee of the existence of an event of
Force Majeure and shall use its best efforts to remove the effects thereof;
provided that the settlement of strikes or other such disturbances shall be
entirely within its discretion.

 

The term Force Majeure shall mean, without limitation, the following:

 

64

--------------------------------------------------------------------------------


 

(a) acts of God; strikes, lockouts or other such disturbances; acts of public
enemies; orders or restraints of any kind of the government of the United States
of America or of the State or any of their departments, agencies, political
subdivisions or officials, except the State or its officials, or any civil or
military authority; insurrections; civil disturbances; riots; epidemics;
landslides; lightning; earthquakes; fires; hurricanes; tornadoes; storms;
droughts; floods; arrests; restraint of government and people; explosions;
breakage; malfunction or accident to facilities, machinery, transmission pipes
or canals; partial or entire failure of utilities serving the Garage; shortages
of labor, materials, supplies or transportation; or

 

(b) any cause, circumstance or event not reasonably within the control of the
State.

 

The declaration of an Event of Default under this Section and the exercise of
remedies upon any such declaration shall be subject to any applicable
limitations of bankruptcy laws affecting or precluding such declaration or
exercise during the pendency of or immediately following any insolvency,
bankruptcy, liquidation or reorganization proceedings.

 

Section 7.02. Notice of Default. If an Event of Default shall occur, the Trustee
shall give written notice of the Event of Default, by registered or certified
mail, to the State, ABPC, the Registrar, every Paying Agent and every
Authenticating Agent within five days after the Trustee has knowledge of the
Event of Default. If an Event of Default occurs of which the Trustee has notice
pursuant to this Indenture, the Trustee shall give written notice thereof,
within 30 days after the Trustee’s receipt of notice of its occurrence, to the
Holders of all Bonds then outstanding as shown by the Register at the close of
business 15 days prior to the mailing of that notice; provided that, except in
the case of a default in the payment of the principal of or interest or any
premium on any Bond or in the payment of any Mandatory Sinking Fund
Requirements, the Trustee shall be protected in withholding such notice if and
so long as the Trustee in good faith determines that the withholding of notice
to the Holders is in the interests of the Holders.

 

Section 7.03. Remedies; Rights of Holders. Subject to the provisions of
Section 7.11 hereof, upon the occurrence and continuance of an Event of Default,
the Trustee may pursue any available remedy to enforce the payment of Debt
Service or the observance and performance of any other covenant, agreement or
obligation under this Indenture, the Lease, the APCOA Guaranty, the Security
Agreements, any letter of credit or any other instrument providing security,
directly or indirectly, for the Bonds. For the avoidance of doubt, this
Article VII, among other provisions of this Indenture, has been modified with
respect to the Series 2000 Bonds by the First Supplemental Indenture, including
Section 8 thereof.

 

If, upon the occurrence and continuance of an Event of Default, the Trustee is
requested so to do by the Holders of at least 25% in aggregate principal amount
of Bonds then outstanding, the Trustee (subject to the provisions of Sections
6.01 and 6.02 and particularly paragraph 6.01(c)(iv) and Subsection 6.02(j) of
those Sections, the provisions of Section 7.10 hereof and to any direction by
the Holders of a majority of the aggregate principal amount of the Bonds then
outstanding as to the method and place of conducting proceedings to be taken in
connection

 

65

--------------------------------------------------------------------------------


 

with the enforcement of the terms and conditions of this Indenture), shall
exercise any rights and powers conferred by Article VII of this Indenture.

 

No remedy conferred upon or reserved to the Trustee (or to the Holders) by this
Indenture is intended to be exclusive of any other remedy. Each remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or
otherwise to the Trustee or to the Holders or now or hereafter existing.

 

No delay in exercising or omission to exercise any remedy, right or power
accruing upon any default or Event of Default shall impair that remedy, right or
power or shall be construed to be a waiver of any default or Event of Default or
acquiescence therein. Every remedy, right and power may be exercised from time
to time and as often as may be deemed to be expedient.

 

No waiver of any default or Event of Default hereunder, whether by the Trustee
or by the Holders, shall extend to or shall affect any subsequent default or
Event of Default or shall impair any remedy, right or power consequent thereon.

 

In exercising any remedy, right or power hereunder, the Trustee shall take any
action that would best serve the interests of the Holders in the judgment of the
Trustee, applying the standards described in Sections 6.01 and 6.02 hereof.

 

Section 7.04. Right of Holders to Direct Proceedings. Anything to the contrary
in this Indenture notwithstanding, the Holders of a majority in aggregate
principal amount of Bonds then outstanding shall have the right at any time to
direct, by an instrument or document or instruments or documents in writing
signed and delivered to the Trustee, the method and place of conducting all
proceedings to be taken in connection with the enforcement of the terms and
conditions of this Indenture or any other proceedings hereunder; provided that
(i) any direction shall not be other than in accordance with the provisions of
law and of this Indenture, (ii) any direction shall be subject to the provisions
of Sections 6.01 and 6.02 hereof and particularly Sections 6.01(c)(iv) and
6.02(j), and (iii) the Trustee may take any other action that it deems to be
proper and that is not inconsistent with the direction.

 

Section 7.05. Appointment of Receiver. If an Event of Default shall have
occurred and be continuing, the Trustee shall be entitled, as a matter of right
and to the extent permitted by applicable law, to the appointment of a receiver
for all or any part of the Garage and all of the Pledged Revenues, and the State
hereby consents to the appointment of such a receiver and covenants not to
oppose any such appointment.

 

Whenever there shall have been commenced or shall be pending any litigation in
any court having jurisdiction thereof, to which the State shall be a party,
involving the operation or administration of the Garage or the wrongful
performance or failure to perform any of the terms and conditions of this
Indenture or if an Event of Default shall occur or shall have occurred and be
continuing, the court having jurisdiction of the cause may appoint a receiver to
administer and operate the Garage on behalf of the State with full power to pay
and to provide for the payment of Garage Operating Expenses and Debt Service,
and to apply the income and revenue derived from that operation, including the
Funds created under this Indenture in the custody of the State, in

 

66

--------------------------------------------------------------------------------


 

accordance with the provisions of this Indenture and of the Bonds, and with such
other powers, subject to the direction of the court, as are accorded to
receivers in general equity cases; provided that the power of the receiver to
make provision for the payment of Debt Service as aforesaid shall not be
construed as including power to pledge the general credit of the State or its
taxing power to the payment of such Debt Service.

 

Section 7.06. Application of Money. After payment of any fees of, and all costs,
expenses, liabilities and advances paid, incurred or made by, the Trustee in the
collection of money pursuant to any right given or action taken under the
provisions of this Article VII (including without limitation, reasonable
attorneys’ fees and expenses, except as limited by law or judicial order or
decision entered in any action taken hereunder), together with all Garage
Operating Expenses, all money received by the Trustee (including any money
remaining in the Pledged Funds and accounts therein created hereunder), shall be
deposited in separate accounts of the Garage Gross Receipts Fund and disbursed
to sub-accounts to be established for the payment of outstanding Bonds and other
obligations in accordance with the security given for their payment; provided
that any money received by the Trustee on account of the Surface Parking or
Surface Parking Gross Receipts shall be transferred to the Custodian for deposit
and application pursuant to the Custody Agreement. Amounts in such subaccounts
for the payment of Subordinate Bonds or Parity Obligations shall be disbursed in
accordance with the applicable Supplemental Indenture or other document or
instrument evidencing such obligations. Amounts in the sub-accounts for Parity
Bonds shall be disbursed as follows, subject to any provision made pursuant to
Sections 3.10 and 4.04 hereof:

 

(a) All of that money shall be deposited in the Debt Service Fund and shall be
applied:

 

First — To the payment to the Holders entitled thereto of all installments of
interest then due on the Parity Bonds, in the order of the dates of maturity of
the installments of that interest, beginning with the earliest date of maturity
and, if the amount available is not sufficient to pay in full any particular
installment, then to the payment thereof ratably, according to the amounts due
on that installment, to the Holders entitled thereto, without any discrimination
or privilege, except as to any difference in the respective rates of interest
specified in the Parity Bonds and except as to the security given for the
particular series of Parity Bonds; and

 

Second — To the payment to the Holders entitled thereto of the unpaid principal
of any of the Parity Bonds that shall have become due (other than Parity Bonds
previously called for redemption for the payment of which money is held pursuant
to the provisions of this Indenture), whether at stated maturity, by redemption
or pursuant to any Mandatory Sinking Fund Requirements, in the order of their
due dates, beginning with the earliest due date, with interest on those Parity
Bonds from the respective dates upon which they became due at the rates
specified in those Parity Bonds, and if the amount available is not sufficient
to pay in full all Parity Bonds due on any particular date, together with that
interest, then to the payment thereof ratably,

 

67

--------------------------------------------------------------------------------

 

according to the amounts of principal and interest due on that date, to the
Holders entitled thereto, without any discrimination or privilege, except as to
any difference in the respective rates of interest specified in the Parity
Bonds.

 

(b) Whenever money is to be applied pursuant to the provisions of this Section,
that money shall be applied at such times, and from time to time, as the Trustee
shall determine, having due regard for the amount of money available for
application and the likelihood of additional money becoming available for
application in the future. Whenever the Trustee shall direct the application of
that money, it shall fix the date upon which the application is to be made, and
upon that date, interest shall cease to accrue on the amounts of principal, if
any, to be paid on that date, provided the money is available therefor. The
Trustee shall give notice of the deposit with it of any money and of the fixing
of that date, all consistent with the requirements of Section 3.05 hereof for
the establishment of, and for giving notice with respect to, a Special Record
Date for the payment of overdue interest. The Trustee shall not be required to
make payment of principal of and any premium on a Bond to the Holder thereof,
until the Bond shall be presented to the Trustee for appropriate endorsement or
for cancellation if it is to be paid fully.

 

(c) Whenever all Debt Service shall have been paid under the provisions of this
Section and all expenses and charges of the Trustee, the Registrar, the
Authenticating Agents and the Paying Agents have been paid, any balance
remaining in the Debt Service Fund shall be paid respectively into the other
Funds to make up any deficiency existing in any such Funds under the terms of
this Indenture, or if all Bonds shall be deemed to have been paid and discharged
under this Indenture, then shall be paid to the State unless other provision is
made therefor by the State.

 

Section 7.07. Remedies Vested in Trustee. All rights of action (including
without limitation, the right to file proof of claims) under this Indenture or
under any of the Bonds may be enforced by the Trustee without the possession of
any of the Bonds or the production thereof in any trial or other proceeding
relating thereto. Any suit or proceeding instituted by the Trustee shall be
brought in its name as Trustee without the necessity of joining any Holders as
plaintiffs or defendants. Any recovery of judgment shall be for the benefit of
the Holders of the outstanding Bonds, subject to the provisions of this
Indenture.

 

Section 7.08. Rights and Remedies of Holders. A Holder shall not have any right
to institute any suit, action or proceeding for the enforcement of this
Indenture, for the execution of any trust hereof, or for the exercise of any
other remedy hereunder, unless:

 

(a) there has occurred and is continuing an Event of Default of which the
Trustee has been notified, as provided in Section 6.02(f) hereof, or of which it
is deemed to have notice thereunder,

 

(b) the Holders of at least a majority in aggregate principal amount of Bonds
then outstanding shall have made written request to the Trustee and shall have
afforded the Trustee reasonable opportunity to proceed to exercise the remedies,
rights and powers

 

68

--------------------------------------------------------------------------------


 

granted herein or to institute the suit, action or proceeding in its own name,
and shall have offered indemnity to the Trustee as provided in Sections 6.01 and
6.02 hereof, and

 

(c) the Trustee, for 60 days thereafter, shall have failed or refused to
exercise the remedies, rights and powers granted herein or to institute the
suit, action or proceeding in its own name.

 

At the option of the Trustee, such notification (or notice), request,
opportunity and offer of indemnity are conditions precedent in every case, to
the institution of any suit, action or proceeding described above.

 

No one or more Holders of the Bonds shall have any right to affect, disturb or
prejudice in any manner whatsoever the security or benefit of this Indenture by
its or their action, or to enforce, except in the manner provided herein, any
remedy, right or power hereunder. Any suit, action or proceedings shall be
instituted, had and maintained in the manner provided herein for the benefit of
the Holders of all Bonds then outstanding.

 

Nothing in this Indenture shall affect or impair, however, the right of any
Holder to enforce the payment of the Debt Service on any Bond owned by that
Holder at and after the maturity thereof, at the place, from the sources and in
the manner expressed in that Bond.

 

Section 7.09. Termination of Proceedings. If the Trustee shall have proceeded to
enforce any remedy, right or power under this Indenture in any suit, action or
proceedings, and the suit, action or proceedings shall have been discontinued or
abandoned for any reason, or shall have been determined adversely to the
Trustee, then the State, the Trustee and the Holders shall be restored to their
former positions and rights hereunder, respectively, and all rights, remedies
and powers of the Trustee shall continue as if no suit, action or proceedings
had been taken.

 

Section 7.10. Waivers of Events of Default. Except as hereinafter provided, the
Trustee shall waive any Event of Default hereunder and its consequences upon the
written request of the Holders of

 

(a) at least a majority in aggregate principal amount of all Bonds then
outstanding in respect of which an Event of Default in the payment of Debt
Service exists, or

 

(b) at least 25% in aggregate principal amount of all Bonds then outstanding, in
the case of any other Event of Default.

 

Such written request shall take priority over other actions requested or
authorized by the Holders.

 

There shall not be so waived, however, any Event of Default described in
paragraph (a) or (b) of Section 7.01 hereof, unless at the time of that waiver,
payments of, plus interest to the extent permitted by law on any overdue
installments of interest at the rate borne by the Bonds in respect of which the
default shall have occurred, shall have been duly paid or provision shall have
been duly made therefor by deposit with the Trustee or Paying Agents. If such a
waiver shall occur,

 

69

--------------------------------------------------------------------------------


 

or any suit, action or proceedings taken by the Trustee on account of any Event
of Default shall have been discontinued, abandoned or determined adversely to
it, then the State, the Trustee and the Holders shall be restored to their
former positions and rights hereunder, respectively. No waiver or rescission
shall extend to any subsequent or other Event of Default or impair any right
consequent thereon.

 

Section 7.11. No Claims Against Trustee. Nothing contained in this Indenture
shall constitute any request by the Trustee, express or implied, for the
performance of any labor or services or the furnishing of any materials or other
property in respect of the Garage or any part thereof, or be construed to give
the State any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would provide the basis for any claim either against
the Trustee or that any lien based on the performance of such labor or services
or the furnishing of any such materials or other property is prior to the lien
of this Indenture.

 

Section 7.12. Provisions Subject to Applicable Law. All rights, powers and
remedies provided herein may be exercised only to the extent that the exercise
thereof does not violate any applicable law, and are intended to be limited to
the extent necessary so that they will not render this Indenture invalid,
unenforceable or not entitled to be recorded, registered or filed under any
applicable law.

 

(End of Article VII)

 

70

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

REPRESENTATIONS, COVENANTS AND AGREEMENTS OF THE STATE

 

Section 8.01. Representations; Certain Covenants and Agreements.

 

(a) The State represents and warrants that

 

(i) It is duly authorized by the Constitution and laws of the State and the Act
to execute and deliver this Indenture and to provide the security for payment of
the Debt Service in the manner and to the extent set forth in this Indenture.

 

(ii) All actions required on its part to be performed for the execution and
delivery of this Indenture have been or will be taken.

 

(iii)  Bonds issued hereunder will be valid and enforceable special obligations
of the State according to their terms; provided that the Bonds shall not be
payable from nor charged upon any funds other than the Pledged Revenues or other
receipts, funds or moneys pledged therefor pursuant to this Indenture, nor shall
the State or any political subdivision thereof be subject to any liability
thereon except to the extent of such pledged revenues, receipts, funds and
moneys.

 

(b) In addition to any other covenants and agreements of the State contained in
this Indenture, the State further covenants and agrees with the Holders and the
Trustee as follows:

 

(i) Payment of Debt Service. The State will pay all Debt Service, or cause it to
be paid, solely from the sources provided herein, on the dates, at the places
and in the manner provided in this Indenture.

 

(ii) Performance of Covenants and Agreements. The State will observe and perform
faithfully at all times all covenants, agreements, authority, actions,
undertakings, stipulations and provisions to be observed or performed on its
part under the Lease, this Indenture, the Supplemental Indenture and the Bonds
that are executed, authenticated and delivered under this Indenture.

 

(iii) Register. The State agrees that at reasonable times and under reasonable
regulations established by the Registrar, the Register may be inspected and
copied by the Trustee, by the State, by Holders of 25% or more in aggregate
principal amount of the Bonds then outstanding, or a designated representative
thereof.

 

(iv) Enforcement of State’s Obligations. Each obligation of the State required
to be undertaken pursuant to this Indenture and the Bonds is binding upon the
State, and upon each officer or employee thereof as from time to time may have

 

71

--------------------------------------------------------------------------------


 

the authority under law to take any action on behalf of the State that may be
necessary to perform all or any part of that obligation.

 

(v) Enforcement of Lease and APCOA Guaranty. The State agrees that it will
strictly enforce in all material respects the terms and provisions of the Lease
and the APCOA Guaranty and the State acknowledges that the Holders and the Bond
Insurer have relied on the State’s agreement in this sentence.

 

Section 8.02. Title to Garage. The State is the owner, free and clear of liens
and encumbrances other than Permitted Encumbrances, of good and marketable title
in fee simple to the Garage, and of sufficient other interests in or rights to
use the other real property on which the Garage will be are located, to permit
the State to use the Garage as intended and to operate the Garage fully,
effectively and efficiently.

 

Section 8.03. After-Acquired Property, Further Assurances. All property and
rights of every kind, real, personal or mixed, tangible or intangible, that may
be acquired by the State out of the Pledged Revenues or used directly in
connection with the Garage or any Improvements after the date hereof, and all
such property constituting Pledged Revenues or deposited in any Pledged Fund,
shall become and be subject to this Indenture immediately upon the acquisition
or deposit thereof, without any further pledge or assignment, as fully and
completely as though now owned by the State and specifically described and
pledged in the granting clauses hereof. At any and all times the State will do,
execute, acknowledge and deliver, or shall cause to be done, all such further
acts and things, and cause to be executed, acknowledged and delivered all such
further pledges, assignments and assurances for the better pledging, assigning,
assuring and confirming unto the Trustee any and all properties and rights
hereby pledged and assigned or intended to be pledged and assigned, as the
Trustee may reasonably require for better accomplishing the provisions and
purposes of this Indenture, and for securing the payment of the Debt Service.

 

Section 8.04. Special Covenants of the State. (a) The State covenants that it at
all times shall manage the operation of the Garage, any Improvements, other
structured parking facilities located on the Airport and the Surface Parking in
such manner so as to result, and at all times shall maintain rates for parking
at the Garage, any Improvements, other structured parking facilities located on
the Airport and the Surface Parking sufficient to result, during each Lease Year
in Garage Gross Receipts to be generated in such amount to permit compliance
with the Garage Coverage Ratio for such Lease Year. If for any Lease Year, as
shown in the audited financial statements prepared for such Lease Year in
accordance with Section 7(e) of the Lease, the Garage Coverage Ratio has not
been met, the State, together with ABPC, shall promptly adjust rates for parking
at, or make other appropriate changes in the operations of, the Garage, any
Improvements, other structured parking facilities located on the Airport and/or
the Surface Parking such that the Garage Coverage Ratio is projected to be met
for the then-current Lease Year.

 

(b) The State covenants that, other than as Improvements financed by the
issuance of Parity Bonds, it shall not establish other structured parking
facilities at the Airport available for general use by users of the Airport
except in compliance with the requirements of Section 15(b) of the Lease and
only with the consent of the Bond Insurer. The State may establish other
structured parking facilities at the Airport (including, but not limited to,
parking for an Airport

 

72

--------------------------------------------------------------------------------


 

hotel) which are not available for general use by users of the Airport, provided
that the rate schedule for parking at any such structured parking facilities at
all times shall be higher than the applicable rate schedule for parking at the
Garage.

 

(c) The Lease and the APCOA Guaranty may be terminated upon the occurrence of
certain events specified in the Lease and in accordance with the provisions
thereof. In the event that the Lease is terminated as permitted thereby, and the
Garage and any other Improvements are to continue in operation, the State
covenants that it shall use its best efforts so that at all times thereafter
while the Bonds are outstanding either:

 

(i)   the State shall have entered into and there shall be in force a substitute
lease or operating agreement with a qualified operator or lessee to operate the
Garage and any Improvements or

 

(ii)  the State shall operate the Garage and any Improvements itself, if
permitted by law and the Bradley Airport Parity Bond Indenture, in each case in
such manner so that the Garage and any Improvements are continued to be operated
as public parking facilities at the Airport producing Pledged Revenues which are
deposited on a timely basis with the Trustee in accordance with this Indenture.
In the event that the State enters into a substitute lease or operating
agreement for the operation of the Garage and any Improvements, or determines to
operate the Garage and any Improvements itself, the State shall cause to be
delivered to the Trustee a certificate or report of the Consultant evidencing
that operating the Garage and any Improvements in such manner will not adversely
affect the ability of the State to comply with the first sentence of
Section 8.01(a) hereof. Any such certificate or report of the Consultant shall
be delivered no later than 60 days after the effective date of any such
substitute lease or operating agreement or the effective date that the State
assumes operational control of the Garage and any Improvements.

 

(d) If (i) an order for relief to the detriment of the State or the Trustee is
issued in a United States Bankruptcy Court matter commenced by or against ABPC
and/or APCOA, or (ii) the State is prevented from terminating the Lease under
the terms of an order or other action of a United States Bankruptcy Court, or
(iii) during the pendency of any such bankruptcy matter, ABPC and/or APCOA
materially fail to perform their obligations under the Lease and/or the APCOA
Guaranty, respectively, then in any such event the State shall immediately take
all appropriate action necessary to obtain relief under the Bankruptcy Code, to
the extent necessary, including but not limited to that afforded by Section 365
of the Bankruptcy Code.

 

(End of Article VIII)

 

73

--------------------------------------------------------------------------------


 

ARTICLE IX

 

DEFEASANCE

 

Section 9.01. Release of Indenture. If (i) the State shall pay all of the
outstanding Bonds, or shall cause them to be paid and discharged, or if there
otherwise shall be paid to the Holders of the outstanding Bonds, all Debt
Service due or to become due thereon, and (ii) provision also shall be made for
the payment of all other amounts payable hereunder, including all fees and
expenses of the Trustee, then this Indenture shall cease, determine and become
null and void (except for those provisions surviving by reason of Section 9.03
hereof in the event the Bonds are deemed paid and discharged pursuant to
Section 9.02 hereof), and the covenants, agreements and obligations of the State
hereunder shall be released, discharged and satisfied.

 

Thereupon, and subject to the provisions of Section 9.02 hereof, if applicable,

 

(i) the Trustee shall release this Indenture (except for those provisions
surviving by reason of Section 9.03 hereof in the event the Bonds are deemed
paid and discharged pursuant to Section 9.02 hereof) and shall sign and deliver
to the State any instruments or documents in writing as shall be requisite to
evidence that release and discharge or as reasonably may be requested by the
State, and

 

(ii) the Trustee and any other Paying Agents shall assign and deliver to the
State any property then subject to the lien of this Indenture and which then may
be in their possession, except amounts in the Debt Service Fund required to be
held by the Trustee and the Paying Agents under Section 3.10 hereof or otherwise
for the payment of Debt Service.

 

Section 9.02. Payment and Discharge of Bonds. All or any part of the Bonds or
any series of Bonds shall be deemed to have been paid and discharged within the
meaning of this Indenture, including without limitation, Section 9.01 hereof,
if:

 

(a) the Trustee as paying agent and any Paying Agents shall have received, in
trust for and irrevocably committed thereto, sufficient cash, or

 

(b) the Trustee shall have received, in trust for and irrevocably committed
thereto, Government Obligations that are certified by an independent public
accounting firm or verification firm of national reputation to be of such
maturities or redemption dates and interest payment dates, and to bear such
interest, as will be sufficient together with any money to which reference is
made in paragraph (a) of this Section 9.02, without further investment or
reinvestment of either the principal amount thereof or the interest earnings
therefrom (which earnings are to be held likewise in trust and so committed,
except as provided herein),

 

for the payment of all Debt Service on those Bonds, at their maturity or
redemption dates, as the case may be, or if a default in payment shall have
occurred on any maturity or redemption date, then for the payment of all Debt
Service thereon to the date of the tender of payment; provided that if any

 

74

--------------------------------------------------------------------------------


 

of those Bonds are to be redeemed prior to the maturity thereof, notice of that
redemption shall have been duly given or irrevocable provision satisfactory to
the Trustee shall have been duly made for the giving of that notice.

 

Any money held by the Trustee in accordance with, the provisions of this
Section may be invested by the Trustee only in Government Obligations having
maturity dates, or having redemption dates which, at the option of the holder of
those obligations, shall be not later than the date or dates at which money will
be required for the purposes described above. To the extent that any income or
interest earned by, or increment to, the investments held under this Section is
determined from time to time by the Trustee to be in excess of the amount
required to be held by the Trustee for the purposes of this Section, that
income, interest or increment shall be transferred at the time of that
determination to the State free of any trust or lien.

 

Prior to any discharge of Bonds hereunder being effective, there shall be
delivered to the Trustee and the State an opinion of nationally recognized bond
counsel to the effect that the discharge of such Bonds will not result in the
interest on any Bonds becoming includable in the gross income of the Holders
thereof for federal income tax purposes (to the extent those Bonds were issued
on the basis that the interest thereon was excluded from gross income of the
Holders for federal income tax purposes).

 

If any Bonds shall be deemed paid and discharged pursuant to this Section 9.02,
the Trustee shall cause a written notice to be given within 15 days after such
Bonds are so deemed paid and discharged to each Holder as shown on the Register
on the date on which such Bonds are deemed paid and discharged. Such notice
shall state the numbers of the Bonds deemed paid and discharged or state that
all Bonds of a particular series are deemed paid and discharged, set forth a
description of the obligations held pursuant to paragraph (b) of this
Section 9.02 and specify any date or dates on which any of the Bonds are to be
called for redemption pursuant to notice of redemption given or irrevocable
provisions made for such notice pursuant to the first paragraph of this
Section 9.02. The State may reserve the right to substitute obligations held
pursuant to paragraph (b) of this Section 9.02 with other obligations meeting
the requirements of this Section, provided that such notice shall state that the
State has reserved such right; provided further that, prior to such
substitution, there shall be delivered to the State and the Trustee an opinion
of nationally recognized bond counsel to the effect that such substitution is
legal under applicable law and is permitted by this Indenture and will not
result in the interest on any Bonds becoming includable in the gross income of
the Holders thereof for federal income tax purposes (to the extent those Bonds
were issued on the basis that the interest thereon was excluded from gross
income of the Holders for federal income tax purposes).

 

Section 9.03. Survival of Certain Provisions. Notwithstanding the foregoing, any
provisions of the Supplemental Indenture and this Indenture that relate to:

 

(a)                             the maturity of Bonds,

 

(b)                            the interest payments and dates thereof,

 

(c)                             the optional and mandatory redemption
provisions,

 

75

--------------------------------------------------------------------------------


 

(d)                            the credit against Mandatory Sinking Fund
Requirements,

 

(e)                             the exchange, transfer and registration of
Bonds,

 

(f)                               the replacement of mutilated, destroyed, lost
or stolen Bonds,

 

(g)                            the safekeeping and cancellation of Bonds,

 

(h)                            the non-presentment of Bonds,

 

(i)                                the holding of money in trust,

 

(j)                                the payment or reimbursement of fees, charges
and expenses of the Trustee, the Registrar and any Paying Agents and
Authenticating Agents,

 

(k)                             the repayments to the State from the Debt
Service Fund,

 

(l)                                covenants with respect to maintaining tax
status of the Bonds,

 

(m)                          the duties of the State, the Trustee and the
Registrar in connection with all of the foregoing, and

 

(n)                            the Trustee’s rights described in Sections 6.01
and 6.02,

 

shall remain in effect and be binding upon the State, the Trustee, the
Registrar, the Authenticating Agents, the Paying Agents and the Holders
notwithstanding the release and discharge of this Indenture. The provisions of
this Article shall survive the release, discharge and satisfaction of this
Indenture.

 

(End of Article IX)

 

76

--------------------------------------------------------------------------------


 

ARTICLE X

 

SUPPLEMENTAL TRUST INDENTURES

 

Section 10.01. Supplemental Trust Indentures Not Requiring Consent of Holders.
The State and the Trustee may enter into indentures supplemental to this
Indenture as shall not be inconsistent with the terms and provisions hereof,
without the consent of or notice to any of the Holders for any one or more of
the following purposes:

 

(a) To cure any ambiguity, inconsistency or formal defect or omission in this
Indenture;

 

(b) To grant to or confer upon the Trustee for the benefit of the Holders any
additional rights, remedies, powers or authority that lawfully may be granted to
or conferred upon the Holders or the Trustee;

 

(c) To assign additional revenues under this Indenture;

 

(d) To add to the covenants and agreements of the State under this Indenture
other covenants and agreements thereafter to be observed for the protection of
the Holders, or to surrender or limit any right, power or authority herein
reserved to or conferred upon the State in this Indenture, including without
limitation, the limitation of rights of redemption so that in certain instances
Bonds of different series will be redeemed in some prescribed relationship to
one another for the protection of the Holders of a particular series of Bonds;

 

(e) To authorize the issuance of a series of Bonds and to prescribe the terms,
forms and details thereof not inconsistent with this Indenture;

 

(f) To make necessary or advisable amendments or additions in connection with
the issuance of Bonds as do not adversely affect the interests of Holders of
outstanding Bonds;

 

(g) To permit the use of a book entry system to identify the owner of an
interest in a Bond issued by the State under this Indenture, whether that
obligation was formerly, or could be, evidenced by a physical security and to
facilitate (i) the transfer of Bonds from one Depository to another, (ii) the
succession of Depositories or (iii) the withdrawal of Bonds issued to a
Depository for use in a book entry system and the issuance of replacement Bonds
in fully registered form to others than a Depository;

 

(h) To permit the Trustee to comply with any obligations imposed upon it by law;

 

(i) To specify further the duties and responsibilities of, and to define further
the relationship among, the Trustee, the Registrar and any Authenticating Agents
or Paying Agents;

 

(j) To achieve compliance of this Indenture with any applicable federal
securities or tax law;

 

77

--------------------------------------------------------------------------------


 

(k) To permit any other amendment that, in the judgment of the Trustee, is not
to the prejudice of the Trustee or the Holders;

 

(l) To make any amendments that are necessary in connection with the State
entering into any substitute lease or other operating agreement or the State
operating itself the Garage and any Improvements, in each case as permitted
pursuant to Section 8.04(c) and 11.0l(b) hereof; or

 

(m) To accept additional security and instruments and documents of further
assurance with respect to the Garage, any Improvements or the Pledged Revenues.

 

Section 10.02. Supplemental Trust Indentures Requiring Consent of Holders.
Exclusive of Supplemental Indentures to which reference is made in Section 10.01
hereof and subject to the terms, provisions and limitations contained in this
Section, and not otherwise, with the consent of the Holders of not less than a
majority in aggregate principal amount of the Bonds then outstanding, evidenced
as provided in this Indenture, the State and the Trustee may execute and deliver
Supplemental Indentures adding any provisions to, changing in any manner or
eliminating any of the provisions of this Indenture or any Supplemental
Indenture or restricting in any manner the rights of the Holders. Nothing in
this Section or Section 10.01 hereof, however, shall permit or be construed as
permitting:

 

(a) without the consent of the Holder of each Bond so affected, (i) an extension
of the maturity of the principal of or the interest on any Bond, (ii) a
reduction in the principal amount of any Bond or the rate of interest or premium
thereon, (iii) the creation of a right in the State to call any Bond for
redemption prior to its maturity, or the advancement of the time or reduction of
the redemption price at which any existing right of the State to call Bonds for
redemption may be exercised, or (iv) a reduction in the amount or extension of
the time of payment of any Mandatory Sinking Fund Requirements, or

 

(b) without the consent of the Holders of all Bonds then outstanding, (i) the
creation of a privilege or priority of any Bond or Bonds over any other Bond or
Bonds, or (ii) a reduction in the aggregate principal amount of the Bonds
required for consent to a Supplemental Indenture.

 

If the State shall request that the Trustee execute and deliver any Supplemental
Indenture for any of the purposes of this Section, upon receipt of payment by
the Trustee of Ordinary Expenses incurred by it in connection therewith, the
Trustee shall cause notice of the proposed execution and delivery of the
Supplemental Indenture to be mailed by first class mail, postage prepaid, to all
Holders of Bonds then outstanding at their addresses as they appear on the
Register at the close of business on the fifteenth day preceding that mailing.

 

The Trustee shall not be subject to any liability to any Holder by reason of the
Trustee’s failure to mail, or the failure of any Holder to receive, the notice
required by this Section. Any failure of that nature shall not affect the
validity of the Supplemental Indenture when there has been consent thereto as
provided in this Section. The notice shall set forth briefly the nature of the

 

78

--------------------------------------------------------------------------------

 

proposed Supplemental Indenture and shall state that copies thereof are on file
at the principal corporate trust office of the Trustee for inspection by all
Holders.

 

If the Trustee shall receive, within a period prescribed in writing by the
State, of not fewer than 60 days following the mailing of the notice, an
instrument or document or instruments or documents, in form to which the Trustee
does not reasonably object, purporting to be signed by the Holders of not less
than a majority in aggregate principal amount of the Bonds then outstanding
(which instrument or document or instruments or documents shall refer to the
proposed Supplemental Indenture in the form described in the notice and
specifically shall consent to the Supplemental Indenture in substantially that
form), the Trustee shall, but shall not otherwise, execute and deliver the
Supplemental Indenture in substantially the form to which reference is made in
the notice as being on file with the Trustee, without liability or
responsibility to any Holder, regardless of whether that Holder shall have
consented thereto.

 

Any consent shall be binding upon the Holder of the Bond giving the consent and,
anything herein to the contrary notwithstanding, upon any subsequent Holder of
that Bond and of any Bond issued in exchange therefor (regardless of whether the
subsequent Holder has notice of the consent to the Supplemental Indenture). A
consent may be revoked in writing, however, by the Holder who gave the consent
or by a subsequent Holder of the Bond by a revocation of such consent received
by the Trustee prior to the execution and delivery by the Trustee of the
Supplemental Indenture. At any time after the Holders of the required percentage
in aggregate principal amount of Bonds shall have filed their consents to the
Supplemental Indenture, the Trustee shall make and file with the State a written
statement that the Holders of the required percentage in aggregate principal
amount of Bonds have filed those consents. That written statement shall be
conclusive evidence that the consents have been so filed.

 

If the Holders of the required percentage in aggregate principal amount of Bonds
outstanding shall have consented to the Supplemental Indenture, as provided in
this Section, no Holder shall have any right (a) to object to (i) the execution
or delivery of the Supplemental Indenture, (ii) any of the terms and provisions
contained therein, or (iii) the operation thereof, (b) to question the propriety
of the execution and delivery thereof, or (c) to enjoin or restrain the Trustee
or the State from that execution or delivery or from taking any action pursuant
to the provisions thereof.

 

Section 10.03. Authorization to Trustee; Effect of Supplement. The Trustee is
authorized to join with the State in the execution and delivery of any
Supplemental Indenture in accordance with this Article and to make the further
agreements and stipulations that may be contained therein. Thereafter,

 

(a)     That Supplemental Indenture shall form a part of this Indenture;

 

(b)    All terms and conditions contained in that Supplemental Indenture as to
any provision authorized to be contained therein shall be deemed to be a part of
the terms and conditions of this Indenture for any and all purposes;

 

79

--------------------------------------------------------------------------------


 

(c)     This Indenture shall be deemed to be modified and amended in accordance
with the Supplemental Indenture; and

 

(d)    The respective rights, duties and obligations under this Indenture of the
State, the Trustee, the Registrar, the Paying Agents, the Authenticating Agents
and all Holders of Bonds then outstanding shall be determined, exercised and
enforced hereunder in a manner that is subject in all respects to those
modifications and amendments made by the Supplemental Indenture.

 

Express reference to any executed and delivered Supplemental Indenture may be
made in the text of any Bonds issued thereafter, if that reference is deemed
necessary or desirable by the Trustee or the State. A copy of any Supplemental
Indenture for which provision is made in this Article shall be mailed by the
Trustee to the Registrar, each Authenticating Agent and Paying Agent. The
Trustee shall not be required to sign any Supplemental Indenture containing
provisions adverse to the Trustee or increasing the duties or obligations of the
Trustee.

 

Section 10.04. Opinion of Bond Counsel. Before the State and the Trustee shall
enter into any Supplemental Indenture pursuant to this Article X, there shall
have been delivered to the Trustee an opinion of nationally recognized bond
counsel to the effect that the Supplemental Indenture is authorized or permitted
by this Indenture, that upon execution it will be valid and binding upon the
State in accordance with its terms, and that the execution and delivery of such
Supplemental Indenture will not result in the interest on any of the Bonds
becoming includable in the gross income of the Holders thereof for federal
income tax purposes (to the extent those Bonds were issued on the basis that the
interest thereon was excluded from gross income of the Holders for federal
income tax purposes).

 

Section 10.05. Modification by Unanimous Consent. Notwithstanding anything
contained elsewhere in this Indenture, the rights and obligations of the State
and of the Holders, and the terms and provisions of the Bonds and this Indenture
or any Supplemental Indenture, may be modified or altered in any respect with
the consent of the State and the Holders of all of the Bonds then outstanding;
provided that the Trustee shall not be required to sign any supplemental
indenture containing provisions adverse to the Trustee or increasing the duties
or obligations of the Trustee.

 

Section 10.06. Consent of ABPC and APCOA. Anything herein to the contrary
notwithstanding, any Supplemental Indenture under this Article X which affects
the rights or obligations of ABPC under the Lease or of APCOA under the APCOA
Guaranty shall not become effective unless and until ABPC and/or APCOA, as
applicable, consents thereto in writing.

 

(End of Article X)

 

80

--------------------------------------------------------------------------------


 

ARTICLE XI

 

AMENDMENTS TO LEASE AND APCOA GUARANTY;

SUBSTITUTE LEASE OR OPERATING AGREEMENT

 

Section 11.01. Amendments to Lease and APCOA Guaranty Not Requiring Consent of
Holders; Substitute Lease or Operating  Agreement. (a) The State and the Trustee
may enter into or consent, without the consent of or notice to any of the
Holders, to any amendment, change or modification of the Lease or the APCOA
Guaranty (i) to cure any ambiguity, inconsistency or formal defect or omission
therein, (ii) in connection with the execution and delivery of a Supplemental
Indenture authorized pursuant to Section 10.01 of this Indenture or (iii) to
permit any other amendment that, in the judgment of the Trustee, is not to the
prejudice of the Trustee or the Holders.

 

(b) In the event that the Lease and the APCOA Guaranty are terminated in
accordance with the provisions thereof, the State thereafter may enter into any
substitute lease or other operating agreement for the operation of the Garage
and any Improvements or operate the Garage and any Improvements itself, in
either event without the consent of any of the Holders, but only in compliance
with Section 8.04(c) hereof. The State shall provide notice to the Holders of
the termination of the Lease and the APCOA Guaranty, specifying whether the
State has entered or will enter into a substitute lease or operating agreement
for the operation of the Garage and any Improvements or whether the State will
operate the Garage and any Improvements itself.

 

Section 11.02. Amendments to Lease and APCOA Guaranty Requiring Consent of
Holders. Except as provided in Section 11.01, the State and the Trustee may not
enter into or consent to any amendment, change or modification of the Lease or
the APCOA Guaranty, without the consent of the Holders of not less than a
majority in aggregate principal amount of the Bonds then outstanding obtained as
set forth in Section 10.02 hereof; provided that, except as permitted in
accordance with Section 8.04(c) hereof in connection with termination of the
Lease and the APCOA Guaranty, no amendment, change or modification to the
obligations of ABPC and APCOA to make payments of amounts on account of Debt
Service on the Bonds under the Lease or the APCOA Guaranty may be made without
the consent of the Holders of 100% of the Bonds then outstanding. If at any time
the Trustee is requested to consent to any proposed amendment to the Lease or
the APCOA Guaranty requiring notice and consent of the Holders, the Trustee
shall cause notice of such proposed amendment to be mailed in the same manner as
provided in Section 10.02 relating to Supplemental Indentures.

 

Section 11.03. Opinion of Bond Counsel. Before the State and the Trustee shall
enter into or consent to any amendment to the Lease or the APCOA Guaranty
pursuant to this Article XI, or enter into any substitute lease or operating
agreement for the operation of the Garage and any Improvements, there shall have
been delivered to the Trustee an opinion of nationally recognized bond counsel
to the effect that such amendment or substitute lease or operating agreement is
authorized or permitted by this Indenture and that the execution and delivery of
such amendment or substitute lease or operating agreement will not result in the
interest on any of the Bonds becoming includable in the gross income of the
Holders thereof for federal income tax

 

81

--------------------------------------------------------------------------------


 

purposes (to the extent those Bonds were issued on the basis that the interest
thereon was excluded from gross income of the Holders for federal income tax
purposes).

 

Section 11.04. Consent of Trustee. Anything herein to the contrary
notwithstanding, any amendment to the Lease or the APCOA Guaranty under this
Article XI or any substitute lease or operating agreement which affects the
rights or obligations of the Trustee shall not become effective unless and until
the Trustee consents thereto in writing.

 

(End of Article XI)

 

82

--------------------------------------------------------------------------------


 

ARTICLE XII

 

PARITY OBLIGATIONS

 

Section 12.01. Parity Obligations Permitted. The State may issue or incur Parity
Obligations secured on a parity with the Bonds with respect to the pledge of and
security interest in the Pledged Revenues for any one or more of the following
purposes:

 

(a) to secure its obligations under a reimbursement agreement with a bank
issuing a letter of credit or liquidity facility for Bonds or Parity Obligations
or to secure the State’s obligations under other agreements with other providers
of other credit enhancement or liquidity facilities for Bonds or Parity
Obligations;

 

(b) in connection with interest rate exchange, swap or hedge arrangements;

 

(c) for any purpose for which Bonds may be issued, provided that the
requirements of Section 2.03 shall have been satisfied, treating in each case
the Parity Obligations proposed to be incurred as Bonds for purposes of that
Section.

 

Section 12.02. Parity Obligations. Prior to the incurrence of any Parity
Obligations, the State will provide evidence satisfactory to the Trustee that
each of the following conditions has been satisfied and will deliver to the
Trustee the following instruments and documents:

 

(a) any instrument or document evidencing the Parity Obligation, which shall
include:

 

(i) a cross default provision with respect to this Indenture,

 

(ii) provisions (which may be contained in a separate agreement to which the
Trustee is a party) to the effect that, prior to exercising any remedies upon a
default or event of default by the State under any instrument or document
relating to the Parity Obligation, the holders of the Parity Obligation (or a
trustee representing their interests) shall cooperate with the Trustee to the
end that the interests of those holders and the Holders of the Parity Bonds
shall be protected equally and ratably with respect to the Pledged Revenues,

 

(iii) any additional provisions which are deemed by the Trustee to be necessary
or advisable to provide for cooperation between those holders (or that trustee)
and the Holders of the Bonds or the Trustee in view of the parity nature of
Parity Bonds and the Parity Obligation with respect to any payment from Pledged
Revenues, and

 

(iv) a provision that all Parity Obligations and Parity Bonds shall be payable
from the Pledged Revenues secured equally and ratably by all security provided
for either or both, except that Parity Obligations shall not be protected or
secured by the Debt Service Fund or the Debt Service Reserve Fund; and

 

83

--------------------------------------------------------------------------------


 

(b) due authorization for the incurrence by the State of the Parity Obligation;
and

 

(c) evidence of satisfaction of the requirements of Section 12.01(c) above.

 

If the Trustee shall determine that all of the foregoing conditions have been
satisfied, it shall certify in writing to the State that the proposed
indebtedness, liability or obligation is a Parity Obligation for purposes of
this Indenture. Upon that certification, the indebtedness, liability or
obligation shall be so deemed.

 

The State will take all actions (including without limitation, amending or
supplementing the Indenture and any other collateral instrument or document) and
will execute, deliver, file and record all instruments and documents of security
which are required by this Indenture, which relate to the Parity Obligation,
which are required by law, or which the Trustee determines to be necessary or
advisable, upon the advice of bond counsel, to make or grant to the holders of
the Parity Obligation a right for payment from Pledged Revenues on a parity with
that of all other holders of Outstanding Bonds and Outstanding Parity
Obligations.

 

The actions taken pursuant to this section shall be taken to the end that all of
the Outstanding Parity Obligations and all Outstanding Bonds shall be of equal
rank with respect to the Pledged Revenues and shall be entitled to share on a
parity in the Pledged Revenues. However, Parity Obligations shall not be
protected or secured by the Debt Service Fund or Debt Service Reserve Fund.

 

Within a reasonable period following the issuance of any Parity Obligation, the
State shall deliver to the Trustee conformed copies of all instruments and
documents supporting or evidencing the Parity Obligation.

 

(End of Article XII)

 

84

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

MISCELLANEOUS

 

Section 13.01. Limitation of Rights. With the exception of rights conferred
expressly in this Indenture, nothing expressed or mentioned in or to be implied
from this Indenture or the Bonds is intended or shall be construed to give to
any Person other than the parties hereto, the Registrar, the Authenticating
Agents, the Paying Agents, ABPC and the Holders of the Bonds any legal or
equitable right, remedy, power or claim under or with respect to this Indenture
or any covenants, agreements, conditions and provisions contained herein. This
Indenture and all of those covenants, agreements, conditions and provisions are
intended to be, and are, for the sole and exclusive benefit of the parties
hereto, the Registrar, the Authenticating Agents, the Paying Agents, ABPC and
the Holders of the Bonds, as provided herein.

 

Section 13.02. Severability. In case any section or provision of this Indenture,
or any covenant, agreement, stipulation, obligation, act or action, or part
thereof, made, assumed, entered into or taken under this Indenture, or any
application thereof, is held to be illegal or invalid for any reason, or is
inoperable at any time, that illegality, invalidity or inoperability shall not
affect the remainder thereof or any other section or provision of this Indenture
or any other covenant, agreement, stipulation, obligation, act or action, or
part thereof, made, assumed, entered into or taken under this Indenture, all of
which shall be construed and enforced at the time as if the illegal, invalid or
inoperable portion were not contained therein.

 

Any illegality, invalidity or inoperability shall not affect any legal, valid
and operable section, provision, covenant, agreement, stipulation, obligation,
act, action, part or application, all of which shall be deemed to be effective,
operative, made, assumed, entered into or taken in the manner and to the full
extent permitted by law from time to time.

 

Section 13.03. Notices. Except as provided in Section 7.02 hereof and as
otherwise provided in this Section 13.03, it shall be sufficient service or
giving of any notice, request, complaint, demand or other instrument or document
to the State or the Trustee if it is duly mailed by registered or certified mail
addressed to the appropriate Notice Address.

 

Duplicate copies of each notice, request, complaint, demand or other instrument
or document given hereunder to the State or the Trustee also shall be given to
the other. The foregoing parties may designate, by notice given hereunder, any
further or different addresses to which any subsequent notice, request,
complaint, demand or other instrument or document shall be sent. The Trustee
shall designate, by notice to the State, the addresses to which notices or
copies thereof shall be sent to the Registrar, the Authenticating Agents and the
Paying Agents.

 

In connection with any notice mailed pursuant to the provisions of this
Indenture, a certificate of the Trustee, the State, the Registrar, the
Authenticating Agents or the Holders of the Bonds, whichever or whoever mailed
that notice, that the notice was so mailed shall be conclusive evidence of the
proper mailing of the notice.

 

85

--------------------------------------------------------------------------------


 

Section 13.04. Suspension of Mail. If because of the suspension of delivery of
first class, registered or certified mail or, for any other reason, any Person
shall be unable to mail by the required class of mail any notice required to be
mailed by the provisions of this Indenture, then such notice shall be given in
such other manner as in the judgment of the Trustee shall most effectively
approximate mailing thereof, and the giving of that notice in that manner for
all purposes of this Indenture shall be deemed to be in compliance with the
requirement for the mailing thereof. Except as otherwise provided herein, the
mailing of any notice shall be deemed complete upon deposit of that notice in
the mail and the giving of any notice by any other means of delivery shall be
deemed complete upon receipt of the notice by the delivery service.

 

Section 13.05. Payments Due on Non-Business Days. If any Interest Payment Date,
date of maturity of the principal of any Bonds, or date fixed for redemption of
any Bonds is not a Business Day, then payment of interest, principal and any
redemption premium need not be made by the Trustee or any Paying Agent on that
date, but that payment may be made on the next succeeding Business Day with the
same force and effect as if that payment were made on the Interest Payment Date,
date of maturity or date fixed for redemption, and no interest shall accrue for
the period after that date; provided that if the Trustee is open for business on
the applicable Interest Payment Date, date of maturity or date fixed for
redemption, it shall make any payment required hereunder with respect to payment
of interest on outstanding Bonds and payment of principal of and premium on
Bonds presented to it for payment, regardless of whether any Paying Agent shall
be open for business or closed on the applicable Interest Payment Date, date of
maturity or date fixed for redemption.

 

Section 13.06. Instruments of Holders. Any writing, including without
limitation, any consent, request, direction, approval, objection or other
instrument or document required under this Indenture to be signed by any Holder
may be in any number of concurrent writings of similar tenor and may be signed
by that Holder in person or by an agent or attorney appointed in writing. Proof
of (i) the signing of any writing, including without limitation, any consent,
request, direction, approval, objection or other instrument or document,
(ii) the signing of any writing appointing any agent or attorney, and (iii) the
ownership of Bonds, shall be sufficient for any of the purposes of this
Indenture, if made in the following manner, and if so made, shall be conclusive
in favor of the Trustee with regard to any action taken thereunder, namely:

 

(a) The fact and date of the signing by any person of any writing may be proved
by the certificate of any officer in any jurisdiction, who has power by law to
take acknowledgments within that jurisdiction, that the person signing the
writing acknowledged that signing before that officer, or by affidavit of any
witness to that signing; and

 

(b) The fact of ownership of Bonds shall be proved by the Register maintained by
the Registrar.

 

Nothing contained herein shall be construed to limit the Trustee to the
foregoing proof, and the Trustee may accept any other evidence of the matters
stated therein that it deems to be sufficient. Any writing, including without
limitation, any consent, request, direction, approval, objection or other
instrument or document, of the Holder of any Bond shall bind every future

 

86

--------------------------------------------------------------------------------


 

Holder of the same Bond, with respect to anything done or suffered to be done by
the State, the Trustee, the Registrar or any Paying Agent or Authenticating
Agent pursuant to that writing.

 

Section 13.07. Priority of this Indenture. This Indenture shall be superior to
any liens that may be placed upon the Pledged Revenues or any other funds or
accounts created pursuant to this Indenture.

 

Section 13.08. Extent of Covenants; No Personal Liability. All covenants,
stipulations, obligations and agreements of the State contained in this
Indenture are and shall be deemed to be covenants, stipulations, obligations and
agreements of the State to the full extent authorized by law and permitted by
the Constitution of the State. No covenant, stipulation, obligation or agreement
of the State contained in this Indenture shall be deemed to be a covenant,
stipulation, obligation or agreement of any present or future member, officer,
agent or employee of the State in other than that person’s official capacity. No
official signing the Bonds, this Indenture or any amendment or supplement hereto
or thereto shall be liable personally on the Bonds.

 

Section 13.09. Binding Effect. This Indenture shall inure to the benefit of and
shall be binding upon the State and the Trustee and their respective successors
and assigns, subject, however, to the limitations contained herein.

 

Section 13.10. Counterparts. This Indenture may be executed in any number of
counterparts, each of which shall be regarded as an original and all of which
shall constitute but one and the same instrument.

 

Section 13.11. Governing Law. This Indenture and the Bonds shall be deemed to be
contracts made under the laws of the State and for all purposes shall be
governed by and construed in accordance with the laws of the State without
regard to conflict of law provisions.

 

(End of Article XIII)

 

87

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the State has caused this Indenture to be signed for it and
in its name and on its behalf by its Authorized Officers; and the Trustee, in
token of its acceptance of the trusts created hereunder, has caused this
Indenture to be signed for it and in its name and on its behalf by its duly
authorized officer, as Trustee and as Registrar, all as of the day and year
first above written.

 

 

STATE OF CONNECTICUT

 

 

 

By:

/s/ John G. Rowland

 

 

Governor

 

 

 

And By:

/s/ Denise L. Nappier

 

 

Treasurer

 

 

 

And By:

/s/ Nancy Wyman

 

 

Comptroller

 

 

 

 

 

FIRST UNION NATIONAL BANK

as Trustee and as Registrar

 

 

 

By:

 

 

 

Title:

 

 

88

--------------------------------------------------------------------------------
